--------------------------------------------------------------------------------

Exhibit 10.68


[***]    DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
 
INTEL/MICRON CONFIDENTIAL
 


 
 


 
 


 

 
 
LIMITED LIABILITY PARTNERSHIP AGREEMENT
 
OF
 
IM FLASH SINGAPORE, LLP
 
BY AND BETWEEN
 
MICRON SEMICONDUCTOR ASIA PTE. LTD.
 
AND
 
INTEL TECHNOLOGY ASIA PTE LTD
 
FEBRUARY 27, 2007
 








--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page




ARTICLE 1.
 
ORGANIZATIONAL MATTERS
 
1
 
1.1
The Joint Venture Company
1
1.2
Name
1
1.3
Term
1
1.4
Purpose of the Joint Venture Company; Business
2
1.5
Principal Place of Business; Other Places of Business; Registered Office
2
1.6
Intentionally Omitted
2
1.7
Intentionally Omitted
2
1.8
 
Supply Agreements
 
2
 
ARTICLE 2.
 
CAPITALIZATION
 
3
 
2.1
Initial Capital Contributions of the Members
3
2.2
Initial Capital Contribution Reserve
3
2.3
Additional Capital Contributions
3
2.4
Shortfalls in Contributions
6
2.5
Miscellaneous Capital Provisions
8
2.6
 
Contributions After a Change in Consolidating Member
 
9
 
ARTICLE 3.
 
MEMBER DEBT FINANCING
 
10
 
3.1
Mandatory Member Debt Financing
10
3.2
Optional [***] Financing
12
3.3
Optional Other Member Debt Financing
13
3.4
Change In Committed Capital
14
3.5
Change in Consolidating Member
14
3.6
 
Loans Through Subsidiary
 
14
 
ARTICLE 4.
 
CAPITAL ACCOUNTS AND ALLOCATIONS
 
14
 
4.1
Capital Accounts
14
4.2
Allocations of Book Income and Loss
14
4.3
Tax Allocations
15
4.4
 
Restoration of Negative Balances
 
15
 
ARTICLE 5.
 
DISTRIBUTIONS
 
15
 
5.1
Distributions
15
5.2
Withholding Tax Payments and Obligations
17
5.3
 
Distribution Limitations
 
17
 
ARTICLE 6.
 
MANAGEMENT; BOARD OF MANAGERS
 
17
 
6.1
Management Power
17
6.2
Number of Managers; Appointment of Managers
18
6.3
Voting of Managers
19
6.4
Meetings of the Board of Managers; Quorum
22
6.5
Notice; Waiver
23

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page
 
6.6
Action Without a Meeting; Meetings by Telecommunications
23
6.7
Alternate Managers
23
6.8
Compensation of Managers
23
6.9
 
Statutory Manager
 
24
 
ARTICLE 7.
 
MEMBERS
 
24
 
7.1
Rights of Members; Meetings
24
7.2
Limitations on the Rights of Members
25
7.3
Limited Liability of the Members
26
7.4
Voting Rights of Members
26
7.5
Defaulting Member
29
7.6
 
Cooperation
 
29
 
ARTICLE 8.
 
OFFICERS AND COMMITTEES
 
29
 
8.1
Site Manager
29
8.2
Intentionally Omitted
30
8.3
Lead Controller
30
8.4
Intentionally Omitted
30
8.5
General Provisions Regarding Officers
30
8.6
Intentionally Omitted
31
8.7
 
Waiver of Fiduciary Duties
 
31
 
ARTICLE 9.
 
EMPLOYEE MATTERS
 
32
 
9.1
Joint Venture Company Employees; Seconded Employees
32
9.2
Performance and Removal of Seconded Employees
33
9.3
Forms
33
9.4
 
Compensation and Benefits
 
33
 
ARTICLE 10.
 
RECORDS, ACCOUNTS AND REPORTS
 
34
 
10.1
Books and Records
34
10.2
Access to Information
35
10.3
Operations Reports
36
10.4
Financial Reports
36
10.5
Reportable Events
38
10.6
Tax Information
40
10.7
Tax Matters and Precedent Partner
41
10.8
Bank Accounts and Funds
41
10.9
 
Internal Controls
 
41
 
ARTICLE 11.
 
BUSINESS PLAN
 
42
 
11.1
Initial Business Plan; Initial Budgets
42
11.2
Subsequent Business Plans
46
11.3
Expenditures
49
11.4
Fab Criteria
49

 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
Page
 
11.5
Quarterly Business Plan
49
11.6
Operating Plan
50
11.7
Use of Member Names
50
11.8
 
Insurance
 
51
 
ARTICLE 12.
 
TRANSFER RESTRICTIONS
 
51
 
12.1
Restrictions on Transfer
51
12.2
Permitted Transfers
51
12.3
Additional Members
53
12.4
Certain Purchases
53
12.5
 
Purchase of Remaining Interest
 
54
 
ARTICLE 13.
 
TRIGGERING EVENTS; DISSOLUTION AND LIQUIDATION
 
56
 
13.1
Triggering Events
56
13.2
Determination of [***] Value
56
13.3
No Withdrawal
57
13.4
Intentionally Omitted
57
13.5
Intentionally Omitted
57
13.6
Intentionally Omitted
57
13.7
Intentionally Omitted
57
13.8
Intentionally Omitted
57
13.9
Intentionally Omitted
57
13.10
Intentionally Omitted
57
13.11
Auction of Remaining Assets
57
13.12
Voluntary Dissolution; Mandatory Dissolution
57
13.13
Liquidation
58
13.14
Supply Agreements
59
13.15
 
Employees
 
59
 
ARTICLE 14.
 
EXCULPATION AND INDEMNIFICATION
 
61
 
14.1
Exculpation
61
14.2
 
Indemnification
 
61
 
ARTICLE 15.
 
GOVERNMENTAL APPROVALS
 
62
 
15.1
 
Governmental Approvals
 
62
 
ARTICLE 16.
 
FORMATION OF ADDITIONAL ENTITIES
 
64
 
16.1
Formation of Domestic Subsidiaries
64
16.2
 
Intentionally Omitted
 
64
 
ARTICLE 17.
 
DEADLOCK; OTHER DISPUTE RESOLUTION; EVENT OF DEFAULT
 
64
 
17.1
Deadlock
64
17.2
Resolution of Deadlock
65

 
-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page
 
17.3
Definition of “Intel Singapore Matters.”
66
17.4
Definition of “Micron Singapore Matters.”
66
17.5
Other Dispute Resolution
66
17.6
Mediation
66
17.7
Event of Default
66
17.8
Specific Performance
67
17.9
 
Tax Matters
 
67
 
ARTICLE 18.
 
MISCELLANEOUS PROVISIONS
 
68
 
18.1
Notices
68
18.2
Waiver
69
18.3
Assignment
69
18.4
Third Party Rights
69
18.5
Choice of Law
69
18.6
Headings
69
18.7
Entire Agreement
69
18.8
Severability
70
18.9
Counterparts
70
18.10
Further Assurances
70
18.11
Consequential Damages
70
18.12
Jurisdiction; Venue
70
18.13
Confidential Information
70
18.14
Certain Interpretive Matters
71









APPENDICES
     
Appendix A
Definitions
Appendix B
Tax Matters
Appendix C
Initial Managers
Appendix D
Initial Capital Contributions
Appendix E
Intentionally Omitted.
   
SCHEDULES
     
Schedule 1
[***] Schedule
Schedule 2
Insurance
Schedule 3
Intentionally Omitted.
Schedule 4
Intentionally Omitted.
Schedule 5
Applicable Joint Ventures and Applicable Joint Venture Agreements
Schedule 6
Relatives

 
-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
Page


EXHIBITS
     
Exhibit A
Form of Mandatory Note
Exhibit B
Form of Optional [***] Note
Exhibit C
Form of Optional Other Note




 
 
 




-v-

--------------------------------------------------------------------------------





LIMITED LIABILITY PARTNERSHIP AGREEMENT
 
OF
 
IM FLASH SINGAPORE, LLP
 
This LIMITED LIABILITY PARTNERSHIP AGREEMENT (this “Agreement”) of IM Flash
Singapore, LLP, a limited liability partnership organized under the laws of
Singapore (the “Joint Venture Company”), is made and entered into as of this
27th day of February, 2007 (the “Effective Date”), by and between Micron
Semiconductor Asia Pte. Ltd., a private limited company organized under the laws
of Singapore (“Micron Singapore”), and Intel Technology Asia Pte Ltd, a private
limited company organized under the laws of Singapore (“Intel Singapore”)
(Micron Singapore and Intel Singapore are each referred to individually as a
“Member,” and collectively as the “Members”). Capitalized terms used in this
Agreement shall have the respective meanings ascribed to such terms in Appendix
A to this Agreement or as otherwise provided in Section 18.14.
 
RECITALS
 
A. Micron Singapore and Intel Singapore registered the Joint Venture Company to
engage in the activities set forth in Section 1.4 hereof.
 
B. Prior to or contemporaneously with the execution of this Agreement, the Joint
Venture Company, Micron Singapore and Intel Singapore have each entered into the
Joint Venture Documents to which they are a party.
 
ARTICLE 1.  
ORGANIZATIONAL MATTERS
 
1.1  The Joint Venture Company. The Joint Venture Company is a limited liability
partnership organized under the Limited Liability Partnership Act of 2005 (No. 5
of 2005) of Singapore, as amended from time to time (the “Act”), and governed by
the terms and conditions set forth in this Agreement. The Joint Venture Company
is a limited liability partnership as a result of the lodging by each of Micron
Singapore and Intel Singapore of a statement in accordance with Section(15)(i)
of the Act with the Registrar of Limited Liability Partnerships (the
“Registrar”) and the issuance of the notice of registration (the “Certificate”).
 
1.2  Name. The name of the Joint Venture Company is “IM Flash Singapore, LLP.”
 
1.3  Term. The initial term of the business of the Joint Venture Company shall
continue until January 6, 2016, unless terminated prior to such date in
accordance with this Agreement (the “Initial Term”). Such Initial Term may be
extended by mutual written agreement of the Members at least [***] prior to the
expiration of the Initial Term or any Renewal Term (any such extensions to be on
such terms and for such period as set forth in writing and agreed to by the
Members) (each such extended term, a “Renewal Term,” and together with the
Initial Term, the “Term”).
 

--------------------------------------------------------------------------------


1.4  Purpose of the Joint Venture Company; Business. The purpose of the Joint
Venture Company shall be (A) to engage in the business of manufacturing for the
Members NAND Flash Memory Products in various forms, including NAND Flash Memory
Wafers, and such other forms of memory products as may be determined by the
Board of Managers from time to time, and related memory product manufacturing
development activities, (B) to enter into any other lawful business, purpose or
activity in which a limited liability partnership may be engaged under
Applicable Law (including the Act), as the Members may determine from time to
time, subject to and in accordance with the terms and conditions of this
Agreement, and (C) to enter into any lawful transaction and engage in any lawful
activities in furtherance of the foregoing purposes and as may be necessary or
incidental to, connected with or arising out of the foregoing purposes in
accordance with the terms and conditions of this Agreement; provided, however,
that a Member having an Economic Interest above [***] percent ([***]%) may, in
its sole discretion, include the manufacture of other forms of memory products
in the purpose of the Joint Venture Company (other than (i) [***] if such Member
is Intel Singapore and (ii) Intel [***] if such Member is Micron Singapore), so
long as the amount, delivery schedule, pricing and terms of the other Member’s
supply of Joint Venture Products remain as they existed immediately prior to the
time at which the decision to include the manufacture of such other forms of
memory products is made.
 
1.5  Principal Place of Business; Other Places of Business; Registered Office.
 
(A)  The principal place of business and mailing address of the Joint Venture
Company shall be IM Flash Singapore, LLP, c/o Allen & Gledhill, One Marina
Boulevard #28-00, Singapore 018989, or such other address within Singapore as
the Board of Managers may from time to time designate. The Board of Managers may
change the principal place of business of the Joint Venture Company to such
other place or places within Singapore as the Board of Managers may from time to
time determine, in its sole and absolute discretion and, if necessary, the Board
of Managers shall cause the Certificate to be amended in accordance with the
applicable requirements of the Act to effectuate the change in the principal
place of business.
 
(B)  The Joint Venture Company may maintain other offices and places of business
at such other place or places within or outside Singapore, and outside of the
United States, as the Board of Managers may deem to be advisable.
 
(C)  The registered office of the Joint Venture Company in Singapore shall be IM
Flash Singapore, LLP, c/o Allen & Gledhill, One Marina Boulevard #28-00,
Singapore 018989. The registered office may be changed from time to time by the
Board of Managers, by causing the prescribed form, accompanied by the requisite
filing fee, to be filed with the ACRA in accordance with the Act.
 
1.6  Intentionally Omitted.
 
1.7  Intentionally Omitted.
 
1.8  Supply Agreements. Contemporaneously with the execution of this Agreement,
Intel Singapore and Micron Singapore have entered into the Supply Agreements
with the Joint Venture Company pursuant to which, subject to the terms and
conditions set forth in the
 
2

--------------------------------------------------------------------------------


applicable Supply Agreement, each Member shall purchase from the Joint Venture
Company, and the Joint Venture Company shall supply to each Member, a percentage
of the Joint Venture Company’s output of Products equal to such Member’s Sharing
Interest.
 
ARTICLE 2.  
CAPITALIZATION
 
2.1  Initial Capital Contributions of the Members.
 
(A)  Intel Singapore Initial Capital Contribution. The Members acknowledge and
agree that, within three (3) Business Days of the Effective Date, Intel
Singapore shall deliver to the Joint Venture Company all of the Intel Initial
Contributed Assets, as identified on Appendix D.
 
(B)  Micron Singapore Initial Capital Contribution. The Members acknowledge and
agree that, within three (3) Business Days of the Effective Date, Micron
Singapore shall deliver to the Joint Venture Company all of the Micron Initial
Contributed Assets, as identified on Appendix D.
 
2.2  Initial Capital Contribution Reserve. The Joint Venture Company shall use
all funds contributed as Initial Capital Contributions before permitting any
Additional Capital Contributions. Moreover, the Initial Capital Contributions
shall be transferred to a reserve account promptly after such funds are
delivered to the Joint Venture Company. Such monies shall be invested in such
investment or investments as the Board of Managers may hereafter designate. Such
amounts shall be deemed to be necessary reserves for purposes of distributions
under Section 5.1(A).
 
2.3  Additional Capital Contributions.
 
(A)  [***] Capital Contributions. In addition to the Initial Capital
Contributions, each Member shall make Capital Contributions to the Joint Venture
Company equal to its [***] Capital Contributions; provided, however, that in no
event shall (1) Intel Singapore be obligated to make [***] Capital Contributions
in the aggregate in excess of the Intel Maximum Incremental Capital Amount, or
(2) Micron Singapore be obligated to make [***] Capital Contributions in the
aggregate in excess of the Micron Maximum Incremental Capital Amount. Such [***]
Capital Contributions shall be made in quarterly installments on the
twenty-fifth (25th) day of each Fiscal Quarter of the Joint Venture Company (or
if such day is not a Business Day, then on the next Business Day after such day)
in amounts equal to the sum of (a) the amounts required for the remainder of the
Fiscal Quarter in which the [***] Capital Contributions are made and (b) the
amounts required for the first twenty-five (25) days of the upcoming Fiscal
Quarter (or if such day is not a Business Day, then through the next Business
Day after such day), each as set forth in the Approved Business Plan in effect
at the time of such contribution.
 
(B)  [***] Capital Contributions. Except as mutually agreed in writing by both
Members, each Member may, but shall not be required to, make Capital
Contributions to the Joint Venture Company equal to its [***] Capital
Contribution. Such [***] Capital Contributions shall be made in quarterly
installments on the twenty-fifth (25th) day of each Fiscal
3

--------------------------------------------------------------------------------


Quarter of the Joint Venture Company (or if such day is not a Business Day, then
on the next Business Day after such day) in an amount equal to the sum of (a)
the amounts of the [***] Capital Contributions scheduled for the remainder of
the Fiscal Quarter in which the [***] Capital Contributions are made and (b) the
amounts of the [***] Capital Contributions scheduled for the first twenty-five
(25) days of the upcoming Fiscal Quarter (or if such day is not a Business Day,
then through the next Business Day after such day), each as set forth in the
Approved Business Plan in effect at the time of such contribution.
 
(C)  Other Capital Contributions. Except as mutually agreed in writing by both
Members, each Member may, but shall not be required to, make Capital
Contributions (other than [***] Capital Contributions and [***] Capital
Contributions) to the Joint Venture Company equal to its [***] as set forth in
the Annual Budget included in the Approved Business Plan for the Fiscal Year in
which the contributions are to be made. Any such Capital Contributions shall be
made in quarterly installments on the twenty-fifth (25th) day of each Fiscal
Quarter of the Joint Venture Company (or if such day is not a Business Day, then
on the next Business Day after such day) in an amount equal to the sum of (a)
the amounts of such Capital Contributions scheduled for the remainder of the
Fiscal Quarter in which such Capital Contributions are made and (b) the amounts
of such Capital Contributions scheduled for the first twenty-five (25) days of
the upcoming Fiscal Quarter (or if such day is not a Business Day, then through
the next Business Day after such day), each as set forth in the Approved
Business Plan in effect at the time of such contribution. Such contributed funds
are hereinafter referred to as the “Other Capital Contributions” and, together
with the [***] Capital Contributions and the [***] Capital Contributions, the
“Additional Capital Contributions.”
 
(D)  No Other Contributions. Except as set forth in Sections 2.1 and 2.3(A), in
the Joint Venture Documents and such other contributions as the Members may
agree in writing shall be required, no Member shall be required to make any
Capital Contributions to the Joint Venture Company, and, except as contemplated
by Section 2.3(B), 2.3(C) and 2.4, in the Joint Venture Documents and such other
contributions as the Members may agree in writing may be made (and except for
Make-Up Contributions and any deemed contributions of amounts outstanding under
Member Notes), no additional Capital Contribution to the Joint Venture Company
shall be made by either Member without the consent of the other Member.
 
(E)  Coordination. The Members shall coordinate with each other regarding, and
provide each other with advance written notice of, the timing of their delivery
of each Additional Capital Contribution.
 
(F)  Partial Contributions. In the event that any Member determines to
contribute less than its [***] of any Additional Capital Contribution, such
Member shall provide notice of such determination specifying the amount of such
Additional Capital Contribution it intends to make, if any. Such notice shall be
provided to the Joint Venture Company and to the other Member as soon as
practicable after such determination is made, but in any event not less than ten
(10) Business Days prior to the date such Additional Capital Contribution is to
be made. Any failure or delay in providing such notice shall not affect the
right of any Member to refrain from providing such Additional Capital
Contribution, nor shall it result in any liability for damages. Subject to
Section 3.1, to the extent that a Member contributes less than its [***] of any
Additional Capital Contribution for a given Fiscal Quarter, the other Member
shall have the
 
4

--------------------------------------------------------------------------------


right to reduce its contribution proportionately. In the event that such other
Member has already remitted any amount in respect of its Additional Capital
Contribution, the Joint Venture Company shall, upon such other Member’s request
and at its option, return such amount or deem all or a portion of such
contribution to be Member Debt Financing hereunder. Any amount so requested to
be returned or refunded shall be remitted to the requesting Member immediately
by wire transfer of immediately available funds. The amount contributed for such
Fiscal Quarter by the non-contributing Member (and the other Member, if its
contribution is proportionately reduced) shall be applied in the following
order:
 
(1)  First, to satisfy the obligation of such Member to contribute its [***] of
any [***] Capital Contribution for such Fiscal Quarter;
 
(2)  Second, the remainder, if any, to fulfill the Member’s [***] of the amount,
if any, of any Other Capital Contribution for such Fiscal Quarter relating to an
Operational Fab;
 
(3)  Third, the remainder, if any, to fulfill the Member’s [***] of the amount,
if any, of any Other Capital Contribution for such Fiscal Quarter relating to
matters not addressed in the immediately preceding clause (2); and
 
(4)  Fourth, the remainder, if any, to fulfill the Member’s [***] of any amount
of the [***] Capital Contribution for such Fiscal Quarter to be applied to a
[***] under the [***] Budget, and if there is [***] such [***], each of such
[***] in the order in which they appear on the [***] Schedule.
 
(G)  Priority of Contributions. Each Member shall contribute [***] of the
cumulative aggregate [***] Capital Contributions theretofore due (and shall pay
any interest accrued thereon at the rate provided in Section 2.4(A)(3) as a
result of such Member’s failure to make such contributions at the times and in
the amounts required pursuant to Section 2.3(A)) other than any [***] Capital
Contributions as to which the obligation to contribute has been terminated
pursuant to Section 2.4(A)(2), before it may make any other Capital
Contributions, including any [***] Capital Contributions (including by way of
Make-Up Contributions), or any Other Capital Contribution or any Member Debt
Financing; provided, however, that for purposes of this Section 2.3(G), a
Member’s [***] of an Additional Capital Contribution shall be deemed to exclude
any shortfall of an [***] Capital Contribution (1) for which the Joint Venture
Company, or the other Member acting on its behalf, has not demanded payment or
pursued any claim for payment and (2) any portion of which the Member is
restricted from contributing, or the Joint Venture Company is restricted from
paying, under Article 2 or Article 3.
 
(H)  Interim Loan. Each remittance of funds in respect of a Member’s [***] of an
Additional Capital Contribution pursuant to this Section 2.3 shall, upon receipt
by the Joint Venture Company of such funds, be deemed to be a loan (which shall
bear no interest) to the Joint Venture Company of the entire amount so delivered
until the other Member remits funds in respect of its [***] of such Additional
Capital Contribution. At such time:
 
(1)  if both Members have remitted amounts equal to their respective [***]s of
the Additional Capital Contribution in full, all such amounts shall be deemed
 
5

--------------------------------------------------------------------------------


Additional Capital Contributions (whereupon the respective amounts remitted by
the Members shall no longer be deemed loans and shall be added to the Members’
respective Capital Contribution Balances);
 
(2)  if there is a Shortfall Amount, the amount actually remitted by the
Non-Funding Member shall be deemed an Additional Capital Contribution by such
Member (and such amount shall no longer be deemed a loan and shall be added to
the Non-Funding Member’s Capital Contribution Balance), and a portion of the
amount actually remitted by the Funding Member equal to the product of (a) the
Funding Member’s [***] of such Additional Capital Contribution (whether or not
contributed in full) multiplied by (b) a fraction, the numerator of which is the
amount actually remitted by the Non-Funding Member and the denominator of which
is the Non-Funding Member’s [***] of the Additional Capital Contribution shall
be deemed an Additional Capital Contribution (and such amount shall be added to
the Funding Member’s Capital Contribution Balance). In such event, the remainder
of the amount remitted by the Funding Member shall continue to be a loan to the
Joint Venture Company until: (i) the return of all or a portion of such
remaining funds upon the receipt by the Joint Venture Company of instructions
from such Member to return all or a portion of such funds to the Member pursuant
to Sections 2.3(F), 2.4(A)(1), 2.4(C) or 3.1(A); (ii) the Funding Member
instructs the Joint Venture Company to deem all or a portion of such remaining
funds an Additional Capital Contribution (whereupon all or such portion of such
funds shall be added to the Member’s Capital Contribution Balance); or (iii) the
Funding Member instructs the Joint Venture Company to deem all or a portion of
such funds to be Member Debt Financing; provided that if the Joint Venture
Company has not received instructions pursuant to subparagraphs (i), (ii) or
(iii) above within fifteen (15) days of the date the applicable Additional
Capital Contribution was due, the Joint Venture Company shall contact such
Member to request such instruction.
 
2.4  Shortfalls in Contributions.
 
(A)  [***] Capital Contribution Shortfall.
 
(1)  If a Member fails to remit in full its [***] Capital Contribution, at the
time and in the amount required pursuant to Section 2.3(A), the other Member, if
it has remitted its [***] of such [***] Capital Contribution, may, at its
election, (a) require that the Joint Venture Company return the remitting
Member’s share of such [***] Capital Contribution to such remitting Member in
part or in full, (b) make a Capital Contribution to the Joint Venture Company of
any or all of the shortfall or (c) provide Optional [***] Financing in
accordance with Section 3.2.
 
(2)  To the extent the other Member elects to contribute or loan the shortfall
under Section 2.4(A)(1)(b) or (c) above, such other Member may elect, by written
notice to the Joint Venture Company and the non-contributing Member, to
terminate the right and obligation of the non-contributing Member to contribute
any unpaid portion of such non-contributing Member’s [***] of the [***] Capital
Contribution that the non-contributing Member failed to pay.
 
6

--------------------------------------------------------------------------------


(3)  The other Member, if it has remitted its [***] of the [***] Capital
Contribution, may direct the Joint Venture Company under Section 7.5 to (or may,
on behalf of the Joint Venture Company) demand payment and pursue a claim
against the non-contributing Member for payment. The non-contributing Member
shall be obligated to pay interest (which interest shall not be treated as a
Capital Contribution) on such uncontributed amount at [***] (as in effect on the
date such contribution was scheduled to be made and adjusted every [***]),
compounded [***], from the date such [***] Capital Contribution is due until the
date it is paid. The Member that did not make an [***] Capital Contribution it
was required to make under the terms of this Agreement shall pay to the Joint
Venture Company and the other Member all costs, including attorneys’ fees,
incurred by the Joint Venture Company and the other Member, respectively, in
pursuing such claim for payment (which payments shall not be treated as Capital
Contributions). Such Member shall not be liable for any additional damages. If
the Joint Venture Company recovers against the non-contributing Member, the
funds collected from the non-contributing Member shall be applied first to the
payment in full of costs theretofore incurred by the Joint Venture Company or
the other Member in the pursuit of the claim for payment against the
non-contributing Member (and such amount shall not be treated as a Capital
Contribution), then to all accrued but unpaid interest on such payment (and such
amount shall not be treated as a Capital Contribution) and then to the payment
of the delinquent portion of the [***] Capital Contribution (and such amount
shall be added to the Capital Contribution Balance of the non-contributing
Member). In addition, upon such payment by the non-contributing Member, (a) if a
related Optional [***] Shortfall Note is then outstanding, the provisions of
Section 3.2(D) (subject to Section 3.2(E)) shall apply and (b) if no related
Optional [***] Shortfall Note is then outstanding, but the other Member has
remitted to the Joint Venture Company the amount that the non-contributing
Member was required to make, then the Joint Venture Company shall immediately
refund to the contributing Member an amount equal to the non-contributing
Member’s payment that was treated as a Capital Contribution, and the Capital
Contribution Balance of the contributing Member shall be reduced by such amount.
 
(4)  If, after a failure by a Member to timely make a Capital Contribution of
its [***] of an [***] Capital Contribution that it was required to make under
the terms of this Agreement, such Member wishes to make any payment with respect
to such portion of the [***] Capital Contribution (and the ability to make such
contribution has not been terminated pursuant to Section 2.4(A)(2)), the Joint
Venture Company, with the consent of the other Member (which consent shall not
be necessary if an action to collect such amount has been commenced by or at the
direction of such other Member), shall accept such payment and apply it first to
the payment in full of costs theretofore incurred by the Joint Venture Company
or the other Member in the pursuit of a claim for payment against the
non-contributing Member (and such amount shall not be treated as a Capital
Contribution), then to all accrued but unpaid interest on such payment (and such
amount shall not be treated as a Capital Contribution) and then to the payment
of the delinquent portion of the [***] Capital Contribution (and such amount
shall be added to the Capital Contribution Balance of such Member). In addition,
upon such payment by the non-contributing Member, (a) if a related Optional
[***] Shortfall Note is then outstanding, the provisions of Section 3.2(D)
(subject to Section 3.2(E)) shall apply
 
7

--------------------------------------------------------------------------------


and (b) if no related Optional [***] Shortfall Note is then outstanding, but the
other Member has remitted to the Joint Venture Company the amount that the
non-contributing Member was required to make, then the Joint Venture Company
shall immediately refund to the contributing Member an amount equal to the
non-contributing Member’s payment that was treated as a Capital Contribution,
and the Capital Contribution Balance of the contributing Member shall be reduced
by such amount.
 
(5)  Notwithstanding any provision hereof to the contrary, the failure by a
Member to contribute in [***] of any [***] Capital Contribution shall not
constitute a Triggering Event.
 
(B)  [***] Capital Contribution Shortfall. If a Member does not remit in [***]
of any [***] Capital Contribution at the time and in the full amount permitted
pursuant to Section 2.3(B), the provisions of Section 3.1 shall apply.
 
(C)  Other Capital Contribution Shortfall. If a Member does not remit [***] of
any Other Capital Contribution, at the time and in the full amount permitted
pursuant to Section 2.3(C), the other Member, if it has remitted its [***] of
such Other Capital Contribution may, at its election, (1) require that the Joint
Venture Company [***] of such Other Capital Contribution to the remitting Member
in part or in full, (2) make a [***] to the Joint Venture Company of any or all
of the shortfall or (3) provide Optional Other Financing in accordance with
Section 3.3.
 
2.5  Miscellaneous Capital Provisions.
 
(A)  Capital Contributions shall be credited to the Capital Account of the
contributing Member to the extent provided in Article 4 of this Agreement.
 
(B)  No interest shall be paid to a Member on Capital Contributions. A Member
shall not be entitled to withdraw any of its Capital Contributions except as
provided in Section 2.3(F), 2.4 or Section 3.1.
 
(C)  Except as otherwise provided in Article 13 or as otherwise agreed in
writing by the Members, a Member receiving a return of all or any portion of its
Capital Contribution shall have no right to receive a particular type of
property or a particular asset.
 
(D)  Any Capital Contributions to the Joint Venture Company to be made in cash
shall be made by the Members by wire transfer of immediately available funds to
the Joint Venture Company or its designated agent.
 
(E)  Except as otherwise provided in Section 2.4 or Article 3 or for trade
credit for services or goods provided by a Member to the Joint Venture Company
under any Joint Venture Document or any other agreement that has been approved
as required in this Agreement, no Member shall advance funds or make loans to
the Joint Venture Company without the approval of the Board of Managers. Any
such approved advances or loans by a Member shall not be Capital Contributions
and shall not result in any increase in the amount of such Member’s Capital
Contribution Balance or entitle such Member to any increase in its Percentage
Interest, except as otherwise provided in Section 2.4 or Article 3. The amount
of such advances or loans
 
8

--------------------------------------------------------------------------------


shall be a debt of the Joint Venture Company to such Member and (unless such
loan is subject to a written guaranty or other written agreement governing the
liability of another party with respect thereto) shall be payable or collectible
only out of the assets of the Joint Venture Company.
 
(F)  Except as provided in Section 5.2(C), the Joint Venture Company shall not
make loans to, or guaranty any indebtedness of, any Member or any other Person
other than a Domestic Facilities Company; provided, however, that the provisions
of this Section 2.5(F) shall not prohibit the Joint Venture Company from
providing payment terms to the Members for Joint Venture Products manufactured
by the Joint Venture Company on behalf of the Members pursuant to any Joint
Venture Document or any other agreement that has been approved as provided in
this Agreement.
 
2.6  Contributions After a Change in Consolidating Member. Notwithstanding
anything in this Article 2 to the contrary, following a Change in Consolidating
Member:
 
(A)  with respect to any Additional Capital Contribution, (1) the amount of the
[***] Member’s [***] that the [***] Member is required or permitted to make
pursuant to this Article 2 shall be reduced to the amount that would not result
in the occurrence of [***] Member or in the reduction of the [***] Economic
Interest below the lesser of [***]% and the [***] Member’s then-existing
Economic Interest, and (2) the [***] Member shall become entitled to contribute
the [***] Contribution Amount; provided, however, that if the [***] Member fails
to make such Additional Capital Contribution (or provide Member Debt Financing,
if applicable) in an amount equal to the full [***] Contribution Amount then the
limitations set forth in this Section 2.6(A) shall not apply with respect to
such Additional Capital Contribution; and
 
(B)  any payment by the Joint Venture Company to such [***] Member shall not
equal or exceed the amount that would result in the occurrence of [***] Member
or in the reduction of the [***] Member’s Economic Interest below the lesser of
[***]% and the [***] Member’s then-existing Economic Interest.
 
ARTICLE 3. 
MEMBER DEBT FINANCING
 
3.1  Mandatory Member Debt Financing.
 
(A)  This Section 3.1 shall apply if (1) there occurs a Shortfall Amount in
respect of a [***] Capital Contribution pursuant to Section 2.4(B), (2) the
Non-Funding Member has contributed its [***] of all previously required [***]
Capital Contributions and (3) the other Member has become the “Funding Member”
as a result of (a) such other Member’s timely remittance of its [***] of such
[***] Capital Contribution (after giving effect to the return of any amount so
remitted which such Member requests or any increase in such amount contributed
by such Member, up to its [***] of such [***] Capital Contribution, after
receiving notice from the Joint Venture Company that the other Member has not
timely delivered its [***] of the [***] Capital Contribution), or (b) if neither
Member has timely remitted the amount of its [***] of such [***] Capital
Contribution, such other Member’s remittance of a greater percentage of its
[***] of such [***] Capital Contribution than the other Member (after giving
effect to the return
 
9

--------------------------------------------------------------------------------


of any amount so remitted which such Member requests or any increase in such
amount contributed by such Member, up to its [***] of such [***] Capital
Contribution, after receiving notice from the Joint Venture Company that neither
Member has timely delivered its [***] of the [***] Capital Contribution). In
such event, the Funding Member shall (y) promptly provide Member Debt Financing
to the Joint Venture Company in an amount equal to the Loan Amount and (z) the
Funding Member Portion shall be deemed to have been provided as Member Debt
Financing, rather than as a Capital Contribution, to the Joint Venture Company.
However, if the Shortfall Amount is less than $[***], then the Funding Member
may elect not to provide the Mandatory Member Debt Financing and, in such case,
the Joint Venture Company shall return to each Member the portion of the [***]
Capital Contribution actually remitted by such Member. Furthermore, a Funding
Member shall not be required to provide Mandatory Member Debt Financing with
respect to a [***] Capital Contribution under a [***] that is part of a Disputed
Approved Business Plan proposed by the Non-Funding Member. No Funding Member
shall be obligated to provide more than $[***] of Mandatory Member Debt
Financing outstanding at any time (not including any Mandatory Equalization
Note) with respect to Shortfall Amounts caused by a given Non-Funding Member.
 
(B)  In exchange for the Mandatory Member Debt Financing, the Joint Venture
Company shall issue to the Funding Member two convertible notes, one having a
principal balance equal to the Loan Amount (the “Mandatory Shortfall Note”), and
the other having a principal balance equal to the Funding Member Portion (the
“Mandatory Equalization Note” and, together with the related Mandatory Shortfall
Note, the “Mandatory Notes”), in the form attached hereto as Exhibit A.
 
(C)  Each Mandatory Note issued in accordance with this Section 3.1 shall have
[***] term, subject to Section 3.1(E). For the first [***] of the term of a
Mandatory Shortfall Note, such Mandatory Shortfall Note shall bear interest at
[***] (as in effect on the issue date (the “Issuance Date”) thereof and adjusted
every [***]),[***] basis points per annum, compounded [***]. Thereafter, until
the end of the [***] term, such Mandatory Shortfall Note shall bear interest at
[***], adjusted every [***], compounded [***]. No Mandatory Equalization Note
shall [***].
 
(D)  (1) At any time after the Issuance Date of a Mandatory Shortfall Note in
accordance with this Section 3.1 and prior to the expiration of the [***] term
of such Mandatory Shortfall Note, the Non-Funding Member may, upon three (3)
Business Days’ notice to the Joint Venture Company and the Funding Member, make
one or more Make-Up Contributions to the Joint Venture Company in an aggregate
amount up to the outstanding principal balance of the Mandatory Shortfall Note.
Each Make-Up Contribution shall be accompanied by a payment equal to the accrued
interest on the corresponding Mandatory Shortfall Note, which interest payment
shall not be deemed to be a Capital Contribution. If the Make-Up Contribution is
less than the entire amount of principal and accrued interest on a Mandatory
Shortfall Note, the Make-Up Contribution shall be deemed to be a payment applied
first to all accrued interest and then to principal on such Mandatory Shortfall
Note (and the amount so treated as a payment with respect to accrued interest
shall not be treated as a Capital Contribution). If a Member is the Non-Funding
Member with respect to more than one Mandatory Shortfall Note outstanding at the
time of such contribution, the Non-Funding Member shall specify the Mandatory
Shortfall Note to which a Make-Up Contribution applies (or, if no such
specification is made, the Make-
 
10

--------------------------------------------------------------------------------


Up Contribution will be used to repay the Mandatory Shortfall Note that is
closest to its maturity date). Upon receipt of such funds, the Joint Venture
Company shall immediately repay to the Funding Member the portion of the
outstanding principal balance of and accrued interest on the Mandatory Shortfall
Note in an amount equal to the Make-Up Contribution plus any accrued interest on
the amount of such Make-Up Contribution. At such time, the following shall
occur: (a) the amount of the Make-Up Contribution equal to the principal balance
of the Mandatory Shortfall Note so repaid shall be deemed to be a Capital
Contribution by the Non-Funding Member and such amount shall be added to the
Capital Contribution Balance of the Non-Funding Member; and (b) a percentage of
the outstanding principal balance of the related Mandatory Equalization Note
equal to the percentage of the principal balance of the Mandatory Shortfall Note
repaid shall convert into a Capital Contribution by the Funding Member,
whereupon such amount shall be added to the Capital Contribution Balance of the
Funding Member.
 
(2)  To the extent excess cash is available in accordance with Section 5.1 at
any time to make payments on any Mandatory Notes, if the Funding Member elects,
by written notice executed by its chief executive officer and delivered to the
Joint Venture Company prior to the making of the distributions under Section
5.1, to receive such payments, the Joint Venture Company shall make payments on
the outstanding principal of and accrued interest on the Mandatory Shortfall
Notes (with any such payment being applied first to the payment in full of
accrued interest and then, to the extent of any remaining amount of such
payment, to the repayment of principal) and the outstanding principal of the
Mandatory Equalization Notes; provided, however, that any payment by the Joint
Venture Company on the unpaid principal of a Mandatory Shortfall Note must be
accompanied by a payment by the Joint Venture Company of an equal percentage of
the unpaid principal of the related Mandatory Equalization Note. Upon the
Funding Member’s receipt of funds from the Joint Venture Company to be applied
to the repayment of principal on the Mandatory Notes, the principal portions of
the Mandatory Notes that were so repaid by the Joint Venture Company shall no
longer be outstanding.
 
(E)  To the extent any amount of a Mandatory Shortfall Note remains outstanding
upon its maturity for any reason, the Funding Member shall elect to do one of
the following: (1) transfer to the Joint Venture Company as a Capital
Contribution all or a portion of the obligations owing to the Funding Member for
(a) the unpaid principal of and accrued interest on the Mandatory Shortfall Note
and (b) the unpaid principal of the Mandatory Equalization Note, whereupon an
amount equal to the sum of (a) and (b) shall be added to the Capital
Contribution Balance of the Funding Member; or (2) permit the Mandatory Notes to
become a continuing note that will remain outstanding, have a principal amount
equal to the sum of (a) the principal of and accrued interest on the former
Mandatory Shortfall Note and (b) the principal of the former Mandatory
Equalization Note and be convertible at any time thereafter at the option of the
Funding Member (a “Continuing Mandatory Note”), which Continuing Mandatory Note
shall bear no interest and shall mature on the Liquidation Date. In the event
that the Funding Member fails to make an election, the Funding Member shall be
deemed to have elected to permit the Mandatory Notes to become a Continuing
Mandatory Note. Upon conversion of a Continuing Mandatory Note by the Funding
Member, the amount of principal of such Continuing Mandatory Note shall be added
to the Capital Contribution Balance of the Funding Member. To the extent excess
cash is available in accordance with Section 5.1 at any time to
 
11

--------------------------------------------------------------------------------


make payments on any Continuing Mandatory Note, if the Funding Member elects to
receive such payments, by written notice executed by its chief executive officer
and delivered to the Joint Venture Company prior to the making of the
distributions under Section 5.1, the Joint Venture Company shall make such
payments on the outstanding principal of the Continuing Mandatory Note. Upon the
Funding Member’s receipt of funds from the Joint Venture Company, the portion of
the Continuing Mandatory Note that was paid by the Joint Venture Company shall
no longer be outstanding.
 
3.2  Optional [***] Financing.
 
(A)  In the event of a Shortfall Amount in respect of an [***] Capital
Contribution, the Funding Member may, in its sole discretion, elect to extend
Member Debt Financing to the Joint Venture Company (the “Optional [***]
Financing”) consisting of all or a portion of the Shortfall Amount and the
related Funding Member Portion of such [***] Capital Contribution (the aggregate
amount so loaned, the “Optional [***] Loan Amount”).
 
(B)  In exchange for the Optional [***] Financing, the Joint Venture Company
shall issue to the Funding Member two convertible notes, one having a principal
amount equal to the amount loaned by the Funding Member in respect of the
Shortfall Amount (the “Optional [***] Shortfall Note”) and the other having a
principal amount equal to the Funding Member Portion (the “Optional [***]
Equalization Note” and, together with the related Optional [***] Shortfall Note,
the “Optional [***] Notes”), in the form attached hereto as Exhibit B.
 
(C)  The Optional [***] Shortfall Notes issued in accordance with this
Section 3.2 will mature on the [***] and shall bear interest at [***] (as in
effect on the Issuance Date thereof and adjusted every [***]), compounded [***].
The Optional [***] Equalization Notes issued in accordance with this Section 3.2
shall bear no interest and will mature on the [***]. The Optional [***] Notes
shall be convertible at any time. Upon conversion of the Optional [***] Notes by
the Funding Member, the sum of (a) the unpaid principal of and accrued interest
on the Optional [***] Shortfall Note and (b) the unpaid principal of the
Optional [***] Equalization Note shall be added to the Capital Contribution
Balance of the Funding Member.
 
(D)  If the Joint Venture Company or the Funding Member, on the Joint Venture
Company’s behalf, demands payment and determines to pursue a collection action
with respect to the Non-Funding Member’s failure to deliver the Shortfall Amount
relating to the [***] Capital Contribution and the Joint Venture Company
recovers from the Non-Funding Member, the funds collected from the Non-Funding
Member shall be applied first to the payment to the Joint Venture Company and
the Funding Member, in full of the costs theretofore incurred by the Joint
Venture Company or the Funding Member, respectively, in the pursuit of the claim
for payment against the Non-Funding Member (and such amount shall not be treated
as a Capital Contribution), then to all accrued but unpaid interest on such
payment (and such amount shall not be treated as a Capital Contribution) and
then to the payment of an Optional [***] Shortfall Note to the extent funds are
available. At such time, the following shall occur: (1) a portion of the Make-Up
Contribution recovered from the Non-Funding Member equal to the principal
balance of the Optional [***] Shortfall Note so repaid shall be deemed to be a
Capital Contribution by the Non-Funding Member, and such amount shall be added
to the Capital Contribution Balance of the Non-Funding Member and (2) a
percentage of the outstanding
 
12

--------------------------------------------------------------------------------


principal balance of the related Optional [***] Equalization Note equal to the
percentage of the principal balance of the Optional [***] Shortfall Note repaid
shall convert into a Capital Contribution by the Funding Member, and such amount
shall be added to the Capital Contribution Balance of the Funding Member.
 
(E)  To the extent excess cash is available in accordance with Section 5.1 at
any time to make payments on any Optional [***] Notes, if the Funding Member
elects to receive such payments, by written notice executed by its chief
executive officer and delivered to the Joint Venture Company prior to the making
of the distribution under Section 5.1, the Joint Venture Company shall make
payments on the outstanding principal of and accrued interest on the Optional
[***] Shortfall Notes (with any such payment being applied first to the payment
in full of accrued interest and then, to the extent of any remaining amount of
such payment, to the repayment of principal) and the outstanding principal of
the Optional [***] Equalization Notes; provided, however, that any payment by
the Joint Venture Company on the unpaid principal on an Optional [***] Shortfall
Note must be accompanied by a payment by the Joint Venture Company of an equal
percentage of the unpaid principal of the related Optional [***] Equalization
Note. Upon the Funding Member’s receipt of funds from the Joint Venture Company,
the portion of the Optional [***] Shortfall Note and related Optional [***]
Equalization Note that was paid by the Joint Venture Company shall no longer be
outstanding.
 
3.3  Optional Other Member Debt Financing.
 
(A)  In the event of a Shortfall Amount in respect of an Other Capital
Contribution, the Funding Member may, in its sole discretion, elect to extend
Member Debt Financing to the Joint Venture Company (the “Optional Other
Financing”), consisting of all or a portion of the Shortfall Amount and the
related Funding Member Portion of such Other Capital Contribution.
 
(B)  In exchange for the Optional Other Financing, the Joint Venture Company
shall issue to the Funding Member a convertible note (the “Optional Other
Shortfall Note”), in the form attached hereto as Exhibit C. The Optional Other
Shortfall Note shall bear [***] interest, shall mature on the [***] and shall be
convertible at any time.
 
3.4  Change In Committed Capital. Each time there is a change in a Member’s
Committed Capital, as a result of the making of a Capital Contribution or a loan
evidenced by a Member Note, a payment on a Member Note, or otherwise, each
Member’s respective Percentage Interest, Economic Interest and Sharing Interest
shall be immediately recalculated in accordance with the definitions of such
terms, taking into account any delay provided for in the definition of Sharing
Interest; provided, however, that in accordance with Section 2.3(H) an
adjustment to the Percentage Interests of the Members relating to any funds
remitted in respect of an Additional Capital Contribution to be made pursuant to
Article 2 shall be made when contemplated by Section 2.3(H).
 
3.5  Change in Consolidating Member. Following a Change in Consolidating Member
(as a result of which the Non-Funding Member becomes the Former Consolidating
Member), any (A) Make-Up Contribution made by the Non-Funding Member to the
Joint Venture Company or (B) payment on a Member Note by the Joint Venture
Company from excess funds
 
13

--------------------------------------------------------------------------------


available in accordance with Section 5.1 shall not equal or exceed the amount
that would result in the occurrence of another Change in Consolidating Member or
in the reduction of the Consolidating Member’s Economic Interest below the
lesser of [***]% and the [***] Member’s then-existing Economic Interest.
 
3.6  Loans Through Subsidiary. Notwithstanding any provision of this Article 3,
in lieu of providing any Member Debt Financing permitted or required of a
Member, (A) Intel Singapore may elect to provide such Member Debt Financing
through Intel or a Wholly-Owned Subsidiary of Intel and (B) Micron Singapore may
elect to provide such Member Debt Financing through Micron or a Wholly-Owned
Subsidiary of Micron; provided, however, that the Member, rather than such
Affiliate of the Member, shall own the Economic Interest, Sharing Interest and
Committed Capital related to such Member Debt Financing and shall have all
rights against the Joint Venture Company related to such Member Debt Financing.
 
ARTICLE 4.  
CAPITAL ACCOUNTS AND ALLOCATIONS
 
4.1  Capital Accounts. Each Member shall have a capital account maintained in
accordance with the terms of Article 2 of Appendix B to this Agreement (a
“Capital Account”).
 
4.2  Allocations of Book Income and Loss. Book income and Book loss for any
Fiscal Year shall be allocated to the Members in the manner provided in
Article 3 of Appendix B.
 
4.3  Tax Allocations. All items of income, gain, loss, and deduction shall be
allocated among the Members for federal income tax purposes in the manner
provided in Article 4 of Appendix B.
 
4.4  Restoration of Negative Balances. No Member with a deficit balance in its
Capital Account shall have any obligation to the Joint Venture Company, to any
other Member or to any third party to restore or repay said deficit balance.
This Section 4.4 shall not affect any of the other rights or obligations of the
Members under this Agreement or any other agreement.
 
ARTICLE 5.  
DISTRIBUTIONS
 
5.1  Distributions.
 
(A)  Unless otherwise unanimously agreed in writing by the Members, the Joint
Venture Company shall not make any distributions until after the first
anniversary of the Effective Date. Thereafter, subject to Articles 6, 7 and 13
and the provisions of the Act and after giving effect to all Capital
Contributions or Member Debt Financing to be made on the same date under
Article 2 and Article 3, respectively, the Joint Venture Company shall, subject
to Section 5.1(C), make distributions of cash to the Members as set forth in
this Section 5.1(A), on a [***] basis on the [***] day of each Fiscal [***] (or
if such day is not a Business Day, then on the first Business Day after such
day) to the extent that the Joint Venture Company’s cash as of the end of the
immediately preceding Fiscal [***] is in excess of the sum of (y) any amounts
that have been contributed as a Capital Contribution or loaned to the Joint
Venture Company as Member Debt Financing and that are being held for the purpose
of making capital or operating
 
14

--------------------------------------------------------------------------------


expenditures in the current Fiscal [***] or the first twenty-five (25) days of
the immediately succeeding Fiscal [***] (or if such day is not a Business Day,
then on the first Business Day after such day) and (z) all reserves that are
considered reasonably necessary by the Board of Managers to pay other
expenditures that are reasonably likely to be payable in the period described in
clause (y) above, and in any event including the reserve established under
Section 2.2 and amounts remaining in the Accumulated Distributions Accounts;
provided, however, that the Board of Managers shall cause the Joint Venture
Company to use any cash available for distribution as follows:
 
(1)  first, to pay in full all amounts outstanding under any outstanding
Mandatory Shortfall Notes and related Mandatory Equalization Notes (provided any
holder thereof has requested such payment by written notice executed by its
chief executive officer and delivered to the Joint Venture Company prior to the
distribution thereof under this Section 5.1) in order of their respective
maturity dates;
 
(2)  second, to pay any outstanding Continuing Mandatory Notes (provided any
holder thereof has requested such payment by written notice executed by its
chief executive officer and delivered to the Joint Venture Company prior to the
distribution thereof under this Section 5.1) in the order that the respective
maturity dates of the related Mandatory Shortfall Notes and Mandatory
Equalization Notes occurred;
 
(3)  third, to pay in full all amounts outstanding under any other outstanding
Member Notes (provided any holder thereof has requested such payment by written
notice executed by its chief executive officer and delivered to the Joint
Venture Company prior to the distribution thereof under this Section 5.1);
 
(4)  fourth, to make a distribution to a Member whose aggregate, cumulative
distributions (not including any payments made pursuant to Sections 5.1(A)(1),
(2) and (3)) immediately prior to such distribution are less than the amount
equal to the Member’s Sharing Interest (as such Sharing Interest is determined
immediately after any payments made under Sections 5.1(A)(1), (2) and (3))
multiplied by the aggregate, cumulative distributions (not including any
payments made pursuant to Sections 5.1(A)(1), (2) and (3)) of the Joint Venture
Company immediately prior to such distribution, until such Member’s aggregate,
cumulative distributions (not including payments made pursuant to
Sections 5.1(A)(1), (2) and (3), but including such distribution pursuant to
this Section 5.1(A)(4)) are equal to its Distribution Entitlement; and
 
(5)  finally, to make distributions pro rata to the Members in accordance with
their respective Sharing Interests (as such Sharing Interests are determined
immediately after any payments made under Sections 5.1(A)(1), (2) and (3)).
 
(B)  Distributions of cash are only to be made to the extent cash is available
to the Joint Venture Company without requiring (1) the sale of Joint Venture
Company assets (other than in the ordinary course of business) or the pledge of
Joint Venture Company assets at a time or on terms that the Board of Managers
believes are not in the best interests of the Joint Venture Company or (2) a
reduction in reserves that the Board of Managers believes are
 
15

--------------------------------------------------------------------------------


reasonably necessary for Joint Venture Company purposes for the then-current
Fiscal [***] and the first twenty-five (25) days of the immediately succeeding
Fiscal [***] (or if such day is not a Business Day, then through the first
Business Day after such day).
 
(C)  The Joint Venture Company shall maintain in its books of account for each
Member a special purpose account (the “Accumulated Distributions Accounts”) for
purposes of recording amounts that would be distributed to such Member under
Section 5.1(A) but for the application of this Section 5.1(C). Notwithstanding
anything to the contrary in this Section 5.1, in lieu of actually making the
cash distributions contemplated by this Section 5.1, the Joint Venture Company
shall (except to the extent a Member requests direct payment to the Member)
increase each Member’s Accumulated Distributions Account by the amount of such
cash that was to have been distributed to such Member. Subsequently, when a
Member is required to, or desires to, make a Capital Contribution required or
permitted by this Agreement, in lieu of making such Capital Contribution such
Member may instruct the Joint Venture Company to reduce such Member’s
Accumulated Distributions Account in an amount (not to exceed the amount in such
Member’s Accumulated Distributions Account) up to the amount of such Capital
Contribution, which shall be treated for all purposes (including for purposes of
the definition of Capital Contribution Balance) as if such Member had made such
Capital Contribution at the time designated in such instruction. A Member may,
at any time, demand payment of, and the Joint Venture Company shall immediately
pay, the full amount of such Member’s Accumulated Distributions Account, in
which event the amount so paid shall reduce the Member’s Accumulated
Distributions Account.
 
5.2  Withholding Tax Payments and Obligations. In the event that withholding
taxes are paid or required to be paid in respect of payments made to or by the
Joint Venture Company, or allocations to a Member, such withholding shall be
treated as follows:
 
(A)  Payments to the Joint Venture Company. If the Joint Venture Company
receives proceeds in respect of which a tax has been withheld, the Joint Venture
Company shall be treated as having received cash in an amount equal to the
amount of such withheld tax, and, for all purposes of this Agreement, each
Member shall be treated as having received a distribution pursuant to
Section 5.1 equal to the portion of the withholding tax allocable to such
Member, as reasonably determined by the Board of Managers. Such amounts shall
not be treated as Joint Venture Company expenses.
 
(B)  Payments by the Joint Venture Company. The Joint Venture Company is
authorized to withhold, and the Precedent Partner shall take any actions
reasonably necessary to withhold, from any payment made to, or any distributive
share of, a Member any taxes required by law to be withheld, and in such event,
such taxes shall be treated as if an amount equal to such withheld taxes had
been distributed to such Member pursuant to Section 5.1 (or, as provided in
Section 5.2(C), loaned to such Member).
 
(C)  Certain Withheld Taxes Treated as Demand Loans. Any taxes withheld pursuant
to Sections 5.2(A) or 5.2(B) hereof shall be treated as if distributed to the
relevant Member pursuant to Section 5.1 to the extent an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Joint Venture Company with interest at a rate equal
 
16

--------------------------------------------------------------------------------


 to [***] (or, if less, the maximum rate allowed by law), compounded and
adjusted [***], commencing five (5) days after written demand therefor on behalf
of the Joint Venture Company is made by any other Member.
 
5.3  Distribution Limitations. Notwithstanding anything in this Agreement to the
contrary, the Joint Venture Company shall not make any distribution of cash or
other property to any Member if the distribution would violate any agreement to
which the Joint Venture Company or any of its Subsidiaries is a party or by
which it or any of them is bound.
 
ARTICLE 6.  
MANAGEMENT; BOARD OF MANAGERS
 
6.1  Management Power. Except as specifically provided in Article 7, Article 8,
and Sections 11.1, 11.2 and 11.3, the business, property and affairs of the
Joint Venture Company shall be managed by or under the direction of a board of
Managers (the “Board of Managers”), and, except as provided in Article 7,
Article 8 and Sections 11.1, 11.2 and 11.3, no Member shall have any right to
participate in or exercise control or management power over the business and
affairs of the Joint Venture Company or otherwise to bind, act or purport to act
on behalf of the Joint Venture Company in any manner. No individual Manager, in
his or her capacity as such, may act on behalf of the Board of Managers or bind
the Joint Venture Company. Subject to the limitations set forth in this
Agreement, the Board of Managers shall have all the rights and powers
specifically set forth in Section 6.3.
 
6.2  Number of Managers; Appointment of Managers.
 
(A)  The Board of Managers shall consist of eight (8) individuals (each such
individual, a “Manager”). Subject to Section 6.2(B), one half of the Managers
shall be appointed by Micron Singapore and one half of the Managers shall be
appointed by Intel Singapore. The initial Managers appointed by Micron Singapore
are listed on Appendix C, and the initial Managers appointed by Intel Singapore
are listed on Appendix C. Each Member having the right to appoint a Manager or
Managers in accordance with this Section shall also have the right, in its sole
discretion, to remove such Manager or Managers at any time by delivery of
written notice to the other Member(s) and the Joint Venture Company. Any vacancy
in the office of a Manager for any reason other than pursuant to Section 6.2(B)
(including as a result of such Manager’s death, resignation, retirement or
removal pursuant to this Section) shall be filled by the Member that appointed
the relevant Manager. Unless a Manager resigns, dies, retires or is removed in
accordance with this Section, each Manager shall hold office until a successor
shall have been duly appointed by the appointing Member. Unless the Members
agree otherwise, each Member who has the right to appoint three (3) or more
Managers shall appoint at least one (1) Manager that is a resident of Singapore.
 
(B)  Effect of Change in Percentage Interest on Managers. While a Member’s
Percentage Interest is below [***] percent ([***]%) but at least [***] percent
([***]%), the number of Managers such Member is entitled to appoint to the Board
of Managers shall be reduced to [***] ([***]), and the number of Managers the
other Member is entitled to appoint to the Board of Managers shall be increased
to [***] ([***]). While a Member’s Percentage Interest is below [***] percent
([***]%) but at least [***] percent ([***]%), the number of

17

--------------------------------------------------------------------------------


Managers such Member is entitled to appoint to the Board of Managers shall be
reduced to [***] ([***]), and the number of Managers the other Member is
entitled to appoint to the Board of Managers shall be increased to [***]
([***]). While a Member’s Percentage Interest is below [***] percent ([***]%)
but at least [***] percent ([***]%), the number of Managers such Member is
entitled to appoint to the Board of Managers shall be reduced to [***] ([***]),
and the number of Managers the other Member is entitled to appoint to the Board
of Managers shall be increased to [***] ([***]). While a Member’s Percentage
Interest is below [***] percent ([***]%), the number of Managers such Member is
entitled to appoint to the Board of Managers shall be reduced to [***], and the
other Member shall be entitled to appoint [***] Managers to the Board of
Managers; provided, however, that the Member with a Percentage Interest of less
than [***] percent ([***]%) shall be entitled to designate, from time to time,
an individual who shall not be a member of, and shall have no right to vote at
any meeting of, the Board of Managers, but who shall have the right to receive
notice of, attend, and act as an observer for such Member at, any meeting of the
Board of Managers, and who shall receive all materials delivered to the Board of
Managers in connection with any such meetings. If either Member’s Percentage
Interest should be below any of the threshold levels set forth above and if such
Member (the “Appointing Member”) then has more designees serving on the Board of
Managers than the number to which it is entitled, such Appointing Member shall
immediately identify by written notice to the other Member the designee or
designees on the Board of Managers that will cease serving on the Board of
Managers and each such designee shall thereupon cease to be a Manager or member
of the Board of Managers. If such Appointing Member fails to make such
designation within five (5) Business Days after written demand by the other
Member, the other Member may designate by written notice to the Appointing
Member one or more (as appropriate) of the Appointing Member’s designees on the
Board of Managers that will cease serving on the Board of Managers and each such
designee shall thereupon cease to be a Manager or member of the Board of
Managers. The other Member who is entitled to appoint one or more additional
Managers to serve on the Board of Managers may immediately appoint such
additional Managers by written notice to the other Member designating such
Managers. Similarly, if a Member whose Percentage Interest fell below any
threshold level set forth in this Section 6.2(B) subsequently increases its
Percentage Interest above any such level, the process shall be reversed.
 
(C)  Chairman of the Board of Managers. Until the end of the Fiscal Year ending
in 2007, Micron Singapore shall have the right to designate one of its
designated Managers as chairman of the Board of Managers (the “Chairman”), and
thereafter, for each subsequent Fiscal Year of the Joint Venture Company, the
right to designate the Chairman (from among its designated Managers) shall
alternate between Intel Singapore and Micron Singapore; provided, however, that
while the Percentage Interest of a Member is below [***] percent ([***]%), the
Chairman of the Board will be appointed by the other Member. The Chairman shall
preside at all meetings of the Board of Managers and shall have such other
duties and responsibilities as may be assigned to him or her by the Board of
Managers. The Chairman may delegate to any Manager authority to chair any
meeting, either on a temporary or a permanent basis. The Chairman must include
any item submitted by a Member or Manager for consideration at a meeting of the
Board of Managers, may not cut off debate on any matter being considered by the
Board of Managers and shall call for a vote on any matter at the request of any
Manager, including any matter described in Section 6.3(B).
 
18

--------------------------------------------------------------------------------


(D)  Presence of Certain Officers at Meetings of Board of Managers. The Site
Manager, who shall not be a member of the Board of Managers, may attend, but
shall have no right to vote at, all meetings of the Board of Managers; provided,
however, that the Board of Managers may exclude the Site Manager from such
meetings or such portions of meetings at which the compensation or performance
of, or any issue involving, the Site Manager is discussed as the Board of
Managers, in its sole discretion, deems appropriate.
 
6.3  Voting of Managers.
 
(A)  Each Manager shall be entitled to one (1) vote, and Managers shall not be
entitled to cast their votes through proxies (except as provided in
Section 6.7). Subject to Sections 6.3(B) and 6.3(C), all actions, determinations
or resolutions of the Board of Managers shall require the affirmative vote or
consent of a majority of the Board of Managers present at any meeting at which a
quorum is present (i.e., the affirmative vote of five (5) Managers if the total
number of Managers is eight (8)), which majority must include at least [***]
appointed by each Member at all times that each Member has at least [***] to the
Board of Managers; provided, however, that any matter that is a Micron Singapore
Matter shall be deemed approved upon the approval of a majority of the Managers
appointed by Micron Singapore, and any matter that is an Intel Singapore Matter
shall be deemed approved upon the approval of a majority of the Managers
appointed by Intel. Except as specifically provided in Article 7, Article 8 and
Sections 11.1, 11.2 and 11.3, the Board of Managers shall have the right, power
and authority to take all actions of the Joint Venture Company, including the
following, and in no event shall any of the following actions be taken without
the approval of the Board of Managers (which approval may be obtained through
the adoption of an Undisputed Approved Business Plan by the Board of Managers in
accordance with Sections 11.1 and 11.2, provided that the relevant Undisputed
Approved Business Plan sets forth such action in reasonable detail), by or with
respect to the Joint Venture Company or any Subsidiary of the Joint Venture
Company:
 
(1)  entering into any agreement or making any modification or amendment to, or
terminating, any agreement between (a) the Joint Venture Company or any
Subsidiary of the Joint Venture Company and (b) any Member or an Affiliate of a
Member;
 
(2)  selecting attorneys, accountants, auditors and financial advisors for the
Joint Venture Company or any of its Subsidiaries;
 
(3)  adopting, or making any material modification, amendment or termination of,
material accounting and tax policies, procedures and principles applicable to
the Joint Venture Company or any of its Subsidiaries other than those made in
accordance with Section 10.9 (provided, however, that the right, power and
authority of the Board of Managers with respect to tax policies, procedures and
principles granted under this Section 6.3 shall be subject to the provisions of
Section 10.7 hereof);
 
(4)  adopting or making any material changes to any employee benefit plan,
including any incentive compensation plan;
 
19

--------------------------------------------------------------------------------


(5)  setting any distribution to the Members not required under Article 5;
 
(6)  subject to Section 6.3(B)(1)(b), commencing or settling litigation, except
routine employment litigation matters;
 
(7)  making any material purchase, sale or lease (as lessor or lessee) of any
real property (except for any such purchase or lease to effectuate an Intel
Singapore Matter that is approved by a majority of the Intel Singapore Managers
then in office or a Micron Singapore Matter that is approved by a majority of
the Micron Singapore Managers then in office);
 
(8)  acquiring securities or any equity ownership interest in any Person, other
than a Wholly-Owned Subsidiary of the Joint Venture Company established to hold
a Fab or assets of the Joint Venture Company or any of its Subsidiaries;
 
(9)  making any public announcement by the Joint Venture Company or any
Subsidiary of the Joint Venture Company of any material non-public information
not previously approved for public announcement by the Board of Managers;
 
(10)  entering into or amending any collective bargaining arrangements or
waiving any material provision or requirement thereof;
 
(11)  approving any Proposed Business Plan, or amending or modifying any
Approved Business Plan (or any modification thereof), subject to Sections
11.1(C), 11.2(D) and 11.2(E);
 
(12)  making any filing with, public comments to, or negotiation or discussion
with, any Governmental Entity (excluding regular operating filings and other
routine administrative matters and other than any such filing, public comments,
or negotiation or discussion relating to an Intel Singapore Matter that is
approved by a majority of the Intel Singapore Managers then in office or
relating to a Micron Singapore Matter that is approved by a majority of the
Micron Singapore Managers then in office); and
 
(13)  establishing, overseeing and modifying the investment policies of the
Joint Venture Company with respect to funds held by the Joint Venture Company,
including funds reserved pursuant to Section 2.2 pending the use of such funds
in accordance with any applicable Approved Business Plan.
 
(B)  (1) Notwithstanding the foregoing, any action of the Board of Managers with
respect to any of the following matters relating to a Member (the “Interested
Member”) shall be deemed approved by the Board of Managers if approved either by
the affirmative vote at a meeting of the Board of Managers of a majority of the
Managers appointed by the other Member (the “Independent Member”) with respect
to such action or by written consent of a majority of the Managers appointed by
such Independent Member:
 
20

--------------------------------------------------------------------------------


(a)  any determination to grant indemnification to the Interested Member for any
matter not contemplated by Section 14.2 hereof; or
 
(b)  the pursuit of any remedy by the Joint Venture Company or a Subsidiary of
the Joint Venture Company against the Interested Member or Affiliate of the
Interested Member (excluding any Applicable Joint Venture and any Wholly-Owned
Subsidiary of any Applicable Joint Venture) in accordance with Section 7.5; or
 
(c)  any other matter (other than a matter provided for in Section 6.3(B)(2)) in
which the interests of the Joint Venture Company or a Subsidiary of the Joint
Venture Company and the Interested Member, or an officer, director, controlling
stockholder or Affiliate of the Interested Member (excluding any Applicable
Joint Venture and any Wholly-Owned Subsidiary of any Applicable Joint Venture),
are adverse.
 
(2)  The entry into, modification of, amendment to, or termination by the Joint
Venture Company of any agreement or other transaction between the Joint Venture
Company or any Subsidiary of the Joint Venture Company, on the one hand, and the
Interested Member or an officer, director, controlling stockholder or Affiliate
of the Interested Member (excluding any Applicable Joint Venture and any
Wholly-Owned Subsidiary of any Applicable Joint Venture), on the other hand, (an
“Interested Member Transaction”) shall be permitted only if:
 
(a)  The material facts as to the relationship or interest of the Interested
Member (and its officers, directors, controlling stockholders and Affiliates
(excluding any Applicable Joint Venture and any Wholly-Owned Subsidiary of any
Applicable Joint Venture)) as to the Interested Member Transaction are disclosed
or are known to the Board of Managers and the Independent Member, and the Board
of Managers in good faith authorizes the Interested Member Transaction by the
affirmative votes of a majority of the Managers appointed by the Independent
Member, even though the Managers appointed by the Independent Member may be less
than a quorum; or
 
(b)  The material facts as to the relationship or interest of the Interested
Member (and its officers, directors, controlling stockholders and Affiliates) as
to the Interested Member Transaction are disclosed or are known to the
Independent Member, and the Interested Member Transaction is specifically
approved in writing by the Independent Member; or
 
(c)  The Interested Member Transaction is authorized, approved or ratified by
the Board of Managers and is fair as to the Joint Venture Company or the
applicable Subsidiary of the Joint Venture Company and the Independent Member as
of the time it is so authorized, approved or ratified by the Board of Managers.
 
21

--------------------------------------------------------------------------------


(3)  Managers appointed by the Interested Member may be counted in determining
the presence of a quorum at a meeting of the Board of Managers which authorizes
the Interested Member Transaction.
 
(C)  Notwithstanding anything in this Agreement to the contrary, if a Member has
only [***] to the Board of Managers as a result of its Percentage Interest
falling below the requisite threshold set forth in Section 6.2(B), the following
actions will require the approval of a majority of the members of the Board of
Managers, including the Manager appointed by such Member:
 
(1)  any material modification, amendment or termination of material accounting
and tax policies, procedures and principles applicable to the Joint Venture
Company or any of its Subsidiaries, other than those made in accordance with
Section 10.9 (provided, however, that the right, power and authority of the
Board of Managers with respect to tax policies, procedures and principles
granted under this Section 6.3 shall be subject to the provisions of Section
10.7 hereof); and
 
(2)  except for any litigation matter subject to Section 6.3(B)(1)(b), any
settlement of a litigation matter or a group of related litigation matters,
other than routine litigation matters not involving current or former members of
management, where the amount of damages payable by the Joint Venture Company or
any of its Subsidiaries exceeds $[***] or that results in disparate treatment of
the Members.
 
6.4  Meetings of the Board of Managers; Quorum. The Board of Managers shall hold
meetings at least once per Fiscal Quarter. Subject to a Manager’s right to
appoint an alternate Manager in accordance with Section 6.7, the presence of at
least a majority of the Managers (five (5) while the number of Managers is eight
(8)), in person or by telephone conference or by other means of communications
acceptable to the Board of Managers, shall be necessary and sufficient to
constitute a quorum for the purpose of taking action by the Board of Managers at
any meeting of the Board of Managers; provided, that such quorum shall consist
of at least a majority of the Managers appointed by each Member that appoints an
odd number of Managers greater than one, and at least half of the Managers
appointed by each Member that appoints an even number of Managers. No action
taken by the Board of Managers at any meeting shall be valid unless the
requisite quorum is present.
 
6.5  Notice; Waiver. The regular quarterly meetings of the Board of Managers
described in Section 6.4 shall be held upon not less than ten (10) days’ written
notice. Additional meetings of the Board of Managers shall be held (A) at such
other times as may be determined by the Board of Managers, (B) at the request of
at least two (2) Managers or the Site Manager upon not less than five (5)
Business Days’ written notice or (C) in accordance with Section 17.1 following a
failure by the Board of Managers to adopt or reject a proposal for action
presented to it. For purposes of this Section, notice may be provided via
facsimile, email or any other manner provided in Section 18.1, or telephonic
notice to each Manager (which notice shall be provided to the other Managers by
the requesting Managers). The presence of any Manager at a meeting (including by
means of telephone conference or other means of communications acceptable to the
Board of Managers) shall constitute a waiver of notice of the meeting with
respect to such Manager, unless such Manager declares at the meeting that such
Manager objects
 
22

--------------------------------------------------------------------------------


to the notice as having been improperly given. The Board of Managers shall cause
written minutes to be prepared of all actions taken by the Board of Managers and
shall cause a copy thereof to be delivered to each Manager within fifteen (15)
days of each meeting.
 
6.6  Action Without a Meeting; Meetings by Telecommunications.
 
(A)  On any matter that is to be voted on, consented to or approved by the Board
of Managers, the Board of Managers may take such action without a meeting,
without prior notice and without a vote if a consent or consents in writing,
setting forth the action so taken, shall be signed by the Managers having not
less than the minimum votes that would be necessary to authorize or take such
action, in accordance with the terms of this Agreement, at a meeting at which
all the Managers were present and voted.
 
(B)  Unless the Act otherwise provides, members of the Board of Managers shall
have the right to participate in all meetings of the Board of Managers by means
of a conference telephone or similar communications equipment by means of which
all persons participating in the meeting can hear each other at the same time
and participation by such means shall constitute presence in person at a
meeting.
 
6.7  Alternate Managers. Each Manager shall have the right to designate an
individual to attend and vote at meetings of the Board of Managers as the proxy
of such regularly appointed Manager.
 
6.8  Compensation of Managers. The Managers, in their capacity as such, shall
not receive compensation from the Joint Venture Company. Each Member shall bear
the cost and expenses incurred by its appointed Managers in connection with the
Joint Venture Company’s business while such Managers are serving in such
capacity.
 
6.9  Statutory Manager. There shall, at all times, be one person ordinarily
resident in Singapore appointed as the statutory manager of the Joint Venture
Company solely for the purposes of section 23 of the Act (the “Statutory
Manager”). The duties of the Statutory Manager, in his or her capacity as
Statutory Manager, shall be confined solely to ensure that all acts, matters and
things that are required to be done by the Joint Venture Company under sections
24, 27 and 28 of the Act are done by the Joint Venture Company and being
responsible in respect of such matters under section 23(3) of the Act. The
Statutory Manager shall be appointed by the Consolidating Member unless the
Members agree otherwise in writing. The Consolidating Member shall also have the
right, in its sole discretion, to remove such Statutory Manager at any time by
delivery of written notice to the other Member(s) and the Joint Venture Company,
unless otherwise agreed in writing by the Members. Any vacancy in the position
of Statutory Manager for any reason (including as a result of such Statutory
Manager’s death, resignation, retirement or removal pursuant to this Section)
shall be filled by the Consolidating Member, unless otherwise agreed in writing
by the Members. The first Statutory Manager shall be appointed by Micron
Singapore and, unless such Statutory Manager resigns, dies, retires or is
removed in accordance with this Section, such Statutory Manager shall serve in
such position until a successor shall have been duly appointed by the
Consolidating Member or as otherwise agreed in writing by the Members. For
avoidance of doubt, no Manager under this Agreement
 
23

--------------------------------------------------------------------------------


shall be the Statutory Manager unless such Manager is so designated by the
Member appointing such Statutory Manager in accordance with this Section.
 
ARTICLE 7. 
MEMBERS
 
7.1  Rights of Members; Meetings.
 
(A)  The Members shall be the partners of the Joint Venture Company under the
Act, and shall be entitled to the following: (1) receive financial reports and
tax reporting information referenced in Sections 10.4 and 10.6; (2) receive
(y) the then-current Approved Business Plans, as updated from time to time in
accordance with Section 11.1 or Section 11.2 and any Proposed Business Plan and
(z) the then-current Operating Plan; (3) receive such additional information of
the Joint Venture Company or any of its Subsidiaries as may reasonably be
requested by a Member; (4) copies of any third party audit findings from any
audit of the Joint Venture Company or any Subsidiary of the Joint Venture
Company, any subcontractor for the Joint Venture Company or any Subsidiary of
the Joint Venture Company or any Person that provides services to the Joint
Venture Company or any Subsidiary of the Joint Venture Company (including a
Member in such capacity but only to the extent contemplated by the applicable
service agreement with such Member); and (5) such additional rights as are
elsewhere provided in this Agreement or by mandatory requirements of Applicable
Law, including mandatory requirements of the Act.
 
(B)  At any time, and from time to time, the Board of Managers may, but shall
not be required to, call meetings of the Members.
 
(1)  Special meetings of the Members for any proper purpose or purposes may be
called at any time by either Member. Each meeting of the Members shall be
conducted by the Site Manager or designee of the Site Manager and shall be held
at the principal offices of the Joint Venture Company or at such other place as
may be agreed upon from time to time by the Members. The Site Manager or his or
her designee, as applicable, shall include any item submitted by a Member for
consideration at a meeting of the Members, may not cut off debate on any matter
being considered by the Members and shall call for a vote on any matter at the
request of any Member. Meetings may be held by telephone if both Members so
consent.
 
(2)  Except as otherwise required by Applicable Law, written notice (which may
be provided via facsimile or electronic mail with receipt confirmation) of each
meeting of the Members of the Joint Venture Company shall be given not less than
five (5) nor more than thirty-five (35) days before the date of such meeting.
 
(3)  The presence, either in person or by proxy, of Members whose combined
Percentage Interests equal one hundred percent (100%) is required to constitute
a quorum at any meeting of the Members.
 
(4)  Each Member may authorize any Person (provided such Person is an officer of
the Member) to act for it or on its behalf on all matters in which the Member is
entitled to participate. Each proxy must be signed by a duly authorized officer
of the
 
24

--------------------------------------------------------------------------------


Member. All other provisions governing, or otherwise relating to, the holding of
meetings of the Members shall be established from time to time as mutually
agreed by the Members.
 
(5)  The Members shall be entitled to vote on any matter submitted to a vote of
the Members in proportion to their Percentage Interests. Members may vote either
in person or by proxy at any meeting. Each Member shall be entitled to cast one
(1) vote for each full percentage of the Percentage Interest held by such
Member. Fractional votes shall be permitted.
 
(6)  Any action permitted or required by the Act, the Certificate, or this
Agreement to be taken at a meeting of Members may be taken without a meeting if
a consent in writing, setting forth the action to be taken, is signed by the
Member or Members whose vote or approval is required for the taking of such
action under this Agreement. Such consent shall have the same force and effect
as if such action was approved by vote at a meeting at which all the Members
were present and voted and may be stated as such in any document or instrument
filed with the ACRA, and the execution of such consent shall constitute
attendance or presence in person at a meeting of Members.
 
7.2  Limitations on the Rights of Members.
 
(A)  Subject to any mandatory requirements of Applicable Law, including
mandatory requirements under the Act, except as provided in this Agreement or as
otherwise unanimously agreed in writing by the Members, no Member (in its
capacity as a Member) has the right to take any part whatsoever in the
management and control of the business of the Joint Venture Company, sign for or
bind the Joint Venture Company or any of its Subsidiaries, compel a sale or
appraisal of the Joint Venture Company’s or any of its Subsidiaries’ assets, or
sell or assign its Interest in the Joint Venture Company or any of its
Subsidiaries.
 
(B)  No Member may, without the prior written consent of the other Member: (1)
confess any judgment against the Joint Venture Company or any of its
Subsidiaries; (2) act for, enter into any agreement on behalf of or otherwise
purport to bind the other Member, the Joint Venture Company or any of its
Subsidiaries; (3) do any acts in contravention of this Agreement or any of the
Affiliate Agreements; (4) except as contemplated by the Affiliate Agreements,
dispose of the goodwill or the business of the Joint Venture Company or any of
its Subsidiaries; (5) Transfer its Interest in the Joint Venture Company (except
as provided in Sections 12.2, 12.4(A), 12.4(B) or 12.5); or (6) assign the
property of the Joint Venture Company or any of its Subsidiaries in trust for
creditors or on the assignee’s promise to pay any indebtedness of the Joint
Venture Company or any of its Subsidiaries.
 
7.3  Limited Liability of the Members. Except to the extent expressly set forth
in Article 2 of this Agreement or otherwise in a written instrument executed by
the Member against whom any liability is asserted in favor of the Person
asserting such liability, the Members (solely in their capacity as Members) have
no obligation to contribute to the Joint Venture Company or any of its
Subsidiaries and shall not be liable for any debt, obligation or liability of
the Joint Venture Company or any of its Subsidiaries. Any liability to return
distributions made by the
 
25

--------------------------------------------------------------------------------


Joint Venture Company is limited to mandatory requirements of the Act or of any
other Applicable Law.
 
7.4  Voting Rights of Members.
 
(A)  Notwithstanding anything in this Agreement to the contrary, for so long as
a Member’s Percentage Interest is greater than [***] ([***]%), the following
actions shall require the unanimous approval of the Members:
 
(1)  any amendment, restatement or revocation of the Certificate, except (a) as
provided in Section 1.5(A) to effectuate a change in the principal place of
business of the Joint Venture Company, (b) to change the name of the Joint
Venture Company, (c) as required by Applicable Law, or (d) to accomplish any
action that would be allowed under the terms and conditions of this Agreement
where the only prohibition on the performance of such action is the terms of the
Certificate;
 
(2)  any material change in the business purpose of the Joint Venture Company or
any of its Subsidiaries, other than a change in accordance with the proviso to
Section 1.4;
 
(3)  any Transfer of any Interest to any Person, except as expressly permitted
by Sections 12.2, 12.4(A), 12.4(B) or 12.5;
 
(4)  any agreement with respect to all present or former Members to extend the
period for assessing any tax which is attributable to any Joint Venture Company
item or item of any of the Joint Venture Company’s Subsidiaries;
 
(5)  any approval of the inclusion within the business purpose of the Joint
Venture Company or any of its Subsidiaries the manufacture of memory products
other than NAND Flash Memory Products, subject to the proviso to Section 1.4;
 
(6)  any approval or setting of any distribution to any Member (other than
distributions of cash in accordance with Article 5); provided, however, that a
Member’s consent for the purposes of this Section 7.4(A)(6) shall not be
unreasonably withheld; and
 
(7)  the sale, license, assignment or other transfer of any intellectual
property owned or in the possession of the Joint Venture Company or any
Subsidiary of the Joint Venture Company (including any technology or know-how,
whether or not patented, any trademark, trade name or service mark, any
copyright or any software or other method or process) to any Person other than a
Domestic Facilities Company or an Applicable Joint Venture or a Wholly-Owned
Subsidiary of an Applicable Joint Venture, except as provided in the Joint
Venture Documents or as otherwise unanimously agreed in writing by the Members.
 
(B)  Notwithstanding anything in this Agreement to the contrary, and in addition
to the provisions of Section 7.4(A), for so long as a Member’s Percentage
Interest is at
 
26

--------------------------------------------------------------------------------


least [***] percent ([***]%), the following actions shall require the unanimous
approval of the Members:
 
(1)  the incurrence of any indebtedness for borrowed money, other than (i) as
provided in Article 2 or Article 3 and (ii) any third-party equipment financing;
 
(2)  any sale, lease, pledge (other than pledges of equipment under a permitted
third-party equipment financing), assignment, transfer (other than transfers to
a Wholly-Owned Subsidiary of the Joint Venture Company) or other disposition of
any asset of the Joint Venture Company or any of its Subsidiaries or group of
assets in each case other than in the ordinary course, unless approved in an
Undisputed Approved Business Plan or unless made in connection with a
dissolution of the Joint Venture Company as contemplated by Article 13;
provided, however, that unanimous approval will not be required if the aggregate
amount of such sales, leases, pledges (other than pledges of equipment under a
permitted third-party equipment financing), assignments, transfers (other than
transfers to a Wholly-Owned Subsidiary of the Joint Venture Company) and other
dispositions not in the ordinary course do not exceed the amount provided for in
an Undisputed Approved Business Plan by more than $[***] in any Fiscal Year;
 
(3)  any purchase, lease or other acquisition, in any single transaction or in a
series of related transactions, of personal property or services or capital
equipment inconsistent with an Approved Business Plan (after taking into account
any general overrun provisions contained in such Approved Business Plan);
 
(4)  any capital expenditures or series of related capital expenditures, that
exceed the amount provided therefor in the most recently Approved Business Plan
(after taking into account any general spending overrun provisions contained in
such Approved Business Plan) or any commitment by the Joint Venture Company or
any Subsidiary of the Joint Venture Company to make expenditures in any
development project in an amount greater than the amount set forth in the most
recently Approved Business Plan (after taking into account any general spending
overrun provisions contained in such Approved Business Plan);
 
(5)  any merger, consolidation or other business combination to which the Joint
Venture Company or any Subsidiary of the Joint Venture Company is a party, or
any other transaction to which the Joint Venture Company or any Subsidiary of
the Joint Venture Company is a party (other than where the Joint Venture Company
is merged or combined with or consolidated into a Wholly-Owned Subsidiary of the
Joint Venture Company), resulting in a change of control of the Joint Venture
Company or any Subsidiary of the Joint Venture Company, other than a change of
control that may occur pursuant to Article 2 or Article 3;
 
(6)  (a) the voluntary commencement or the failure to contest in a timely and
appropriate manner any involuntary proceeding or the filing of any petition
seeking relief under bankruptcy, insolvency, receivership or similar laws,
(b) the application for or consent to the appointment of a receiver, trustee,
custodian, conservator
 
27

--------------------------------------------------------------------------------


or similar official for the Joint Venture Company or any Subsidiary of the Joint
Venture Company, or for a substantial part of their property or assets, (c) the
filing of an answer admitting the material allegations of a petition filed
against the Joint Venture Company or any Subsidiary of the Joint Venture Company
in any proceeding described above, (d) the consent to any order for relief
issued with respect to any proceeding described in this subsection (6), (e) the
making of a general assignment for the benefit of creditors, or (f) the
admission in writing of the Joint Venture Company’s inability, or the failure of
the Joint Venture Company or of any Subsidiary of the Joint Venture Company
generally, to pay its debts as they become due or the taking of any action for
the purpose of effecting any of the foregoing;
 
(7)  the acquisition of any business or entry into any joint venture or
partnership;
 
(8)  the creation of any direct or indirect Subsidiary of the Joint Venture
Company other than a Domestic Facilities Company or any other Wholly-Owned
Subsidiary of the Joint Venture Company; and
 
(9)  negotiating external sources of additional wafer manufacturing capacity for
Joint Venture Products.
 
In addition, such Member shall have the right to review and comment on any
public announcement by the Joint Venture Company or any Subsidiary of the Joint
Venture Company.
 
(C)  Notwithstanding anything in this Agreement to the contrary, and in addition
to the provisions of Sections 7.4(A) and 7.4(B), for so long as a Member’s
Percentage Interest is at least [***] percent ([***]%), the following actions
shall require the unanimous approval of the Members:
 
(1)  the purchase, license or other acquisition of rights to third party
intellectual property other than routine software licenses in connection with
the Joint Venture Company’s or any of its Subsidiaries’ ongoing operations.
 
7.5  Defaulting Member. Notwithstanding anything in this Agreement to the
contrary, in no event shall the pursuit of any remedy by the Joint Venture
Company or any of its Subsidiaries against a Defaulting Member pursuant to
Section 17.7 require the consent of such Defaulting Member. The Non-Defaulting
Member shall have the right to control the Joint Venture Company’s pursuit of
any such claim against the Defaulting Member.
 
7.6  Cooperation.
 
(A)  Intel Singapore may take action on behalf of the Joint Venture Company with
respect to any Intel Singapore Matter and shall cooperate with and keep Micron
Singapore regularly informed with respect to any Intel Singapore Matter.
 
(B)  Micron Singapore may take action on behalf of the Joint Venture Company
with respect to any Micron Singapore Matter and shall cooperate with and keep
Intel Singapore regularly informed with respect to any Micron Singapore Matter.
 
28

--------------------------------------------------------------------------------


ARTICLE 8.  
OFFICERS AND COMMITTEES
 
8.1  Site Manager.
 
(A)  The Board of Managers shall appoint a site manager (the “Site Manager”),
who shall have responsibility for the day-to-day general management and control
of the business and affairs of the Joint Venture Company and its Subsidiaries
and overseeing the implementation of the strategic direction of the Joint
Venture Company and its Subsidiaries. The Site Manager shall perform or oversee
those duties and have all powers that are commonly incident to the office of
chief executive officer or that are specifically delegated to him or her by the
Board of Managers. The Site Manager shall reside in Singapore and shall be a
full time employee of the Joint Venture Company, selected by the Board of
Managers, subject to the consent of any Member whose Percentage Interest is at
least [***] percent ([***]%), which consent shall not be unreasonably withheld
or delayed. The Board of Managers shall have the right to remove any Site
Manager at any time, with or without cause, subject to the terms of any
employment contract between the Joint Venture Company and the Site Manager.
 
(B)  The Board of Managers shall determine, from time to time, the incentive
compensation for which the Site Manager may be eligible based upon the Joint
Venture Company’s operational success.
 
8.2  Intentionally Omitted.
 
8.3  Lead Controller.
 
(A)  The Joint Venture Company shall have a financial manager (the “Lead
Controller”) who shall serve as the principal financial officer of the Joint
Venture Company and shall have responsibility for and authority over the
day-to-day financial matters of the Joint Venture Company and its Subsidiaries.
The Lead Controller shall perform such duties and have such powers specifically
delegated to the Lead Controller by the Board of Managers. The Lead Controller
shall reside in Singapore and shall be a full time employee of Micron Singapore
or a Relative of Micron Singapore seconded on a full time basis to the Joint
Venture Company by Micron Singapore or a Relative of Micron Singapore, or
another individual selected by Micron Singapore, subject to the consent of Intel
Singapore, which consent shall not be unreasonably withheld or delayed. Micron
Singapore shall have the right to remove the Lead Controller at any time, with
or without cause, provided that it provides at least ten (10) days written
notice of removal to Intel Singapore and the Joint Venture Company. Micron
Singapore shall have the right to fill any vacancy in the position of Lead
Controller for any reason (including as a result of the Lead Controller’s death,
resignation, retirement or removal pursuant to this Section), subject to the
consent of Intel Singapore, which consent shall not be unreasonably withheld or
delayed. The Lead Controller shall report directly to the Board of Managers.
 
(B)  The Board of Managers shall determine, from time to time, the incentive
compensation for which the Lead Controller may be eligible based upon the Joint
Venture Company’s operational success.
 
29

--------------------------------------------------------------------------------


(C)  For so long as there is a Lead Controller who is seconded to the Joint
Venture Company by a Member, the other Member shall be entitled to second to the
Joint Venture Company a senior finance officer of such other Member or of a
Relative of such other Member to assist the Lead Controller in the execution of
his or her duties set forth in this Section 8.3. The senior finance officer
shall reside in Singapore and shall be seconded on a full time basis to the
Joint Venture Company. The Board of Managers shall determine, from time to time,
the incentive compensation for which such officer may be eligible based upon the
Joint Venture Company’s operational success.
 
8.4  Intentionally Omitted.
 
8.5  General Provisions Regarding Officers.
 
(A)  There shall be one or more site managers of the Joint Venture Company who
shall serve as officers of the Joint Venture Company and shall have such
authority and perform or oversee those duties that are delegated to such
officers by the Board of Managers or the Site Manager. The Board of Managers
may, from time to time, designate other officers of the Joint Venture Company,
delegate to such officers such authority and duties as the Board of Managers may
deem advisable and assign titles to any such officers. Except as otherwise
provided in this Agreement, officers may either be full time employees of the
Joint Venture Company resident in Singapore or Seconded Employees. Unless the
Board of Managers otherwise determines or unless otherwise provided by this
Agreement, if the title assigned to an officer of the Joint Venture Company is
one commonly used for officers for businesses of comparable size in the same
industry, then, subject to the terms of this Agreement, the assignment of such
title shall constitute the delegation to such officer of the authority and
duties that are customarily associated with such office for businesses of
comparable size in the same industry. Except as otherwise provided in this
Agreement, any number of titles may be held by the same individual.
 
(B)  Subject to all rights, if any, under any contract of employment, any
officer to whom a delegation is made pursuant to Section 8.5(A) shall serve in
the capacity delegated unless and until such delegation is revoked by the Board
of Managers for any reason or no reason whatsoever, with or without cause, or
such officer resigns.
 
8.6  Intentionally Omitted.
 
8.7  Waiver of Fiduciary Duties.
 
(A)  In connection with the determination of any and all matters presented for
action to the Members or the Board of Managers, as applicable, the Members
acknowledge and agree that each Member will be acting on its own behalf and each
Representative serving on the Board of Managers will be acting on behalf of the
Member that appointed such Representative.
 
(B)  Each Member may act, and, to the fullest extent permitted by Applicable
Law, will be protected for acting, in its own interest (subject to the express
terms of any contract entered into by such Member) without regard to the
interest of the other Member or the Joint Venture Company or any of its
Subsidiaries, and, subject to Section 8.7(D), each Representative may act, and,
to the fullest extent permitted by Applicable Law, will be protected for acting
at
 
30

--------------------------------------------------------------------------------


the direction or control of, or in a manner that such Representative believes is
in the best interest of, the Member that appointed the Representative without
regard to the interest of the other Member or the Joint Venture Company or any
of its Subsidiaries. Further, each Member may, to the fullest extent permitted
by Applicable Law (subject to the express terms of any contract entered into by
such Member), make decisions and exercise direction and control over the
decisions of the Representatives appointed by such Member without duty to or
regard for the interests of the other Member or the Joint Venture Company or any
of its Subsidiaries.
 
(C)  The Joint Venture Company, on its own behalf and on behalf of each of its
Subsidiaries, and each Member waives, to the fullest extent permitted by
Applicable Law, (1) any claim or cause of action against any Member or Manager
based on the determination of any and all matters presented for action to the
Members or the Board of Managers, as applicable, (2) breach of fiduciary duty,
duty of care, duty of loyalty or any other duty or (3) breach of the Act;
provided, however, the foregoing will not limit any Member’s obligation under or
liability for breach of the express terms of this Agreement or any other
agreement that they have entered into with the Joint Venture Company or any of
its Subsidiaries or the other Member; and provided further, however, that,
unless a Member has received the written consent of the other Member authorizing
such activities, no Member shall negotiate or enter into or request or otherwise
cause the Joint Venture Company to negotiate or enter into any agreement or
transaction that would result in such Member or any of its Subsidiaries
receiving any financial consideration or other tangible property incentive,
payment or other form of financial consideration or other tangible property
consideration from any Governmental Entity or Person based upon the Joint
Venture Company’s taking an action (including hiring any employees, undertaking
any construction or purchasing any equipment) or entering into such agreement or
transaction other than as a Member of the Joint Venture Company pursuant to this
Agreement, and any Member who receives any such consideration or other tangible
property incentive, payment or other form of financial consideration or other
tangible property consideration from any Governmental Entity or Person in
respect of the Joint Venture Company’s activities, shall promptly convey such
consideration or other tangible property incentive, payment or other form of
financial consideration or other tangible property consideration from any
Governmental Entity or Person to the Joint Venture Company without any
adjustment in the Capital Contribution Balance of such Member.
 
(D)  The term “Representative” shall mean, with respect to a Member and the
Managers and the employees, agents and other representatives of such Member
including the Seconded Employees of such Member, but not including, only for
purposes of Section 8.7(C)(2), the Site Manager, the Lead Controller or any
other officer or site manager of the Joint Venture Company (and each such
officer shall be bound by such fiduciary and other duties (including the duty of
care and the duty of loyalty) as would apply to an officer having comparable
authority and duties under the DGCL).
 
ARTICLE 9.  
EMPLOYEE MATTERS
 
9.1  Joint Venture Company Employees; Seconded Employees. The Joint Venture
Company shall employ its own personnel and shall be their exclusive employer. In
addition, certain other persons who are employed by Micron Singapore or its
Relatives or Intel Singapore
 
31

--------------------------------------------------------------------------------


or its Relatives may be seconded by Micron or Intel, respectively, and certain
other persons who are employed by the U.S. Joint Venture Company may be seconded
by the U.S. Joint Venture Company, to work in Singapore for the Joint Venture
Company on a full time basis for a given period of time (“Seconded Employees”)
pursuant to the terms and conditions of the Micron Personnel Secondment
Agreement, the Intel Personnel Secondment Agreement or the U.S. Joint Venture
Personnel Secondment Agreement, respectively. Seconded Employees may be utilized
to provide services to the Joint Venture Company until (1) the time specified in
Article 8 for certain Seconded Employees, if any, acting as officers of the
Joint Venture Company, (2) with respect to Seconded Employees employed by Micron
Singapore or its Relatives, until the time determined under the terms of the
Micron Personnel Secondment Agreement, (3) with respect to Seconded Employees
employed by Intel Singapore or its Relatives, until the time determined under
the terms of the Intel Personnel Secondment Agreement or (4) with respect to the
Seconded Employees employed by the U.S. Joint Venture Company, until the time
determined under the terms of the U.S. Joint Venture Company Personnel
Secondment Agreement. Notwithstanding the foregoing, no Seconded Employee will
become employed by the Joint Venture Company or any of its Subsidiaries unless
agreed among the Joint Venture Company and the Members.
 
9.2  Performance and Removal of Seconded Employees. The Board of Managers shall
possess the authority to require that a Seconded Employee be reassigned by the
seconding Member or its Relatives or the U.S. Joint Venture Company, as the case
may be, to duties other than with the Joint Venture Company. Subject to the
terms of the Intel Personnel Secondment Agreement, the Micron Personnel
Secondment Agreement and the U.S. Joint Venture Company Personnel Secondment
Agreement, as the case may be, the Site Manager shall possess the authority to
require that a Seconded Employee be reassigned by the seconding Member or its
Relatives or the U.S. Joint Venture Company, as the case may be, to duties other
than with the Joint Venture Company.
 
9.3  Forms. (A) The Joint Venture Company and each of its Subsidiaries shall
have policies applicable to, and ensure that all of its officers, employees and
third-party independent contractors, third-party consultants, and other
third-party service providers enter into appropriate agreements with respect to,
(1) protection of confidential information of the Joint Venture Company and its
Subsidiaries, (2) compliance with Applicable Laws, and (3) other matters related
to the delivery of services to, or employment of such Person by, the Joint
Venture Company or its Subsidiaries. The Joint Venture Company and each of its
Subsidiaries shall have policies applicable to, and ensure that all of its
officers and employees enter into appropriate agreements with respect to
intellectual property assignment, including invention disclosures, pursuant to
which ownership to any intellectual property created in the course of employment
with the Joint Venture Company or any of its Subsidiaries shall be assigned to
the Joint Venture Company. The Joint Venture Company and each of its
Subsidiaries shall have policies applicable to, and ensure that all of its
third-party independent contractors, third-party consultants, and other
third-party service providers that create intellectual property in the course of
performing services for the Joint Venture Company or any of its Subsidiaries,
enter into appropriate agreements with the Joint Venture Company with respect to
the Joint Venture Company’s ownership of, or the Joint Venture Company’s and its
Subsidiaries’ right to use, such intellectual property. The forms referred to in
this Section 9.3 are collectively referred to as the “Service Provider Related
Forms.”
 
32

--------------------------------------------------------------------------------


(B)  Notwithstanding any preceding provisions in this Section 9.3 or elsewhere,
no Seconded Employee shall be required to sign any Service Provider Related
Forms, except with respect to acknowledgement of and agreement regarding
policies of the Joint Venture Company addressing conduct while performing
services at the premises of the Joint Venture Company, such as workplace safety,
but excluding matters relating to protection of confidential information of the
Joint Venture Company and its Subsidiaries and intellectual property assignment,
which issues have been addressed in other documents. The Joint Venture Company
shall be responsible for providing those appropriate Service Provider Related
Forms, if any, prepared by the Joint Venture Company for Seconded Employees to
the appropriate Seconded Employees, following up to make sure they are signed
and for properly storing such forms; however, Intel Singapore and Micron
Singapore shall each require that their Seconded Employees sign the applicable
Service Provider Related Forms when requested to do so by the Joint Venture
Company.
 
9.4  Compensation and Benefits.
 
(A)  The Joint Venture Company and its Subsidiaries shall have compensation and
benefits programs for the employees of the Joint Venture Company and its
Subsidiaries (excluding, for this purpose, Seconded Employees) at its locations
consistent with local practices in each respective geographic area, as
determined by the Site Manager and, to the extent required by law or this
Agreement, approved by the Board of Managers, which may initially be modeled
after Micron’s local compensation and benefits programs if deemed to be
appropriate and competitive by the Site Manager and, if applicable, the Board of
Managers. Incentive compensation programs for Joint Venture Company employees
and the employees of any Subsidiary of the Joint Venture Company will be tied to
the Joint Venture Company’s operational success, as determined by the Site
Manager and approved by the Board of Managers.
 
(B)  It is the intention of Micron Singapore to offer employees of Micron
Singapore and its Relatives who transfer to the Joint Venture Company the option
to transfer their vacation leave days balance accrued as of the date of transfer
to the comparable plan of the Joint Venture Company to be administered in
accordance with the terms of such plan. If Micron Singapore and its Relatives
allow such a transfer and if an employee so elects, the Joint Venture Company
shall credit the employee’s Joint Venture Company vacation leave (or similar
time bank) account with the transferred time and Micron Singapore shall pay the
Joint Venture Company an amount equal to the person’s base daily rate multiplied
by the vacation leave days transferred.
 
(C)  It is the intention of Intel Singapore to offer employees of Intel
Singapore and its Relatives who transfer to the Joint Venture Company the option
to transfer their vacation leave days balance accrued as of the date of transfer
to the comparable plan of the Joint Venture Company to be administered in
accordance with the terms of such plan. If Intel Singapore and its Relatives
allow such a transfer and if an employee so elects, the Joint Venture Company
shall credit the employee’s Joint Venture Company vacation leave (or similar
time bank) account with the transferred time and Intel Singapore shall pay the
Joint Venture Company an amount equal to the person’s base daily rate multiplied
by the vacation leave days transferred.
 
33

--------------------------------------------------------------------------------


ARTICLE 10.  
RECORDS, ACCOUNTS AND REPORTS
 
10.1  Books and Records. The Site Manager shall keep or cause to be kept
adequate books and records with respect to the Joint Venture Company’s and each
of its Subsidiaries’ business, including the following:
 
(A)  a current list of the full name and last known business address of each
Member and its appointed Managers and all officers and Representatives;
 
(B)  copies of records that would enable a Member to determine the relative
Committed Capital, Percentage Interests, Sharing Interests, Economic Interests,
Member Debt Financing, Capital Contribution Balances and Accumulated
Distributions Accounts of the Members;
 
(C)  a copy of the Certificate together with any amendments;
 
(D)  copies of the Joint Venture Company’s and each of its Subsidiaries’ income
tax returns and reports, if any, for the longer of (1) five (5) years from the
time of filing or (2) with respect to any such tax return of the Joint Venture
Company, until the expiration of the statute of limitations on the assessment of
income tax liabilities for the taxable year of each Member in which the income
required to be shown on such tax return of the Joint Venture Company is required
to be included (and each Member shall promptly respond to requests from the
officers of the Joint Venture Company in order to determine whether such statute
of limitations has expired);
 
(E)  a copy of this Agreement, together with any amendments;
 
(F)  copies of any financial statements of the Joint Venture Company and its
Subsidiaries for the greater of its seven (7) most recent years or all open
taxable years;
 
(G)  copies of all Proposed Business Plans, Approved Business Plans, Member
Business Plans and Operating Plans;
 
(H)  minutes of meetings of the Members, the Board of Managers, and any other
committee appointed by the Board of Managers from time to time and all written
consents in lieu of a meeting;
 
(I)  copies of all contracts and agreements to which the Joint Venture Company
is a party; and
 
(J)  any other records required to be maintained by the Act.
 
10.2  Access to Information.
 
(A)  To the extent not in violation of Applicable Law, each Member and its
agents (which may include employees of the Member or the Member’s independent
certified accountants) shall have the right, at any reasonable time, to inspect,
review, copy and audit (or
 
34

--------------------------------------------------------------------------------


cause to be audited) at the expense of the inspecting Member any and all
properties, assets, books of account, corporate records, contracts,
documentation and any other material of the Joint Venture Company or any of its
Subsidiaries, at the request of the inspecting Member. Upon such request, the
Joint Venture Company and each of its relevant Subsidiaries shall use reasonable
efforts to make available to such inspecting Member the Joint Venture Company’s
accountants and key employees for interviews to verify information furnished or
to enable such Member to otherwise review the Joint Venture Company or any of
its Subsidiaries and their operations. Such availability is conditioned upon the
terms and conditions of the Confidentiality Agreement.
 
(B)  The Members recognize that the Joint Venture Company may, from time to
time, be in possession of Competitively Sensitive Information belonging to a
Member or its Relatives, and in no event shall a Member be entitled to access
any Competitively Sensitive Information of the other Member or its Relatives in
the possession of the Joint Venture Company. The Joint Venture Company shall
maintain procedures reasonably acceptable to both Members (including requiring
that the Members use reasonable efforts to label or otherwise identify
Competitively Sensitive Information as such) to ensure that the Joint Venture
Company will not disclose or provide Competitively Sensitive Information of one
Member or its Relatives to the other Member (other than to a Joint Venture
Company employee or to a Seconded Employee of the other Member to the extent
required for such employee or Seconded Employee to perform his or her duties for
the Joint Venture Company) or any third party unless such disclosure is
specifically requested by the Member or its Relatives providing such
Competitively Sensitive Information. The Joint Venture Company shall not be
liable for inadvertent disclosures of Competitively Sensitive Information that
was not labeled or identified as such.
 
(C)  Upon request, each Member agrees to use reasonable efforts to provide the
other Member and the Joint Venture Company with reasonable access to those
portions of its facilities and to those items of its and its Relatives’
equipment that are being used to provide services to the Joint Venture Company,
and to those employees who are providing services to the Joint Venture Company,
to verify information regarding such operations or enable such Member and the
Joint Venture Company to otherwise review the services being provided to the
Joint Venture Company.
 
10.3  Operations Reports. Subject to Section 10.2(B), the Joint Venture Company
and each of its Subsidiaries shall provide both Members with all quarterly,
monthly and weekly reporting packages containing such manufacturing and
production reports as may be required to be delivered under any agreement with,
or otherwise requested by, either Member.
 
10.4  Financial Reports. The Joint Venture Company and each of its Subsidiaries
shall provide the Members the following:
 
(A)  Monthly Reports.
 
(1)  for each Fiscal Month, the Joint Venture Company, and if requested, each of
its Subsidiaries, shall provide each Member with the following monthly reports
prepared in accordance with Modified GAAP consistently applied, and in
accordance with any other accounting principles under which such information
must
 
35

--------------------------------------------------------------------------------


be prepared by the Joint Venture Company or such Subsidiaries under applicable
legal or contractual requirements, in each case within the time period specified
below:
 
(a)  Monthly Flash Report within eight (8) days after the end of each Fiscal
Month;
 
(b)  monthly cash flow report within fifteen (15) days after the end of each
Fiscal Month;
 
(c)  month-end balance sheet within fifteen (15) days after the end of each
Fiscal Month;
 
(d)  monthly profit and loss statement within fifteen (15) days after the end of
each Fiscal Month;
 
(e)  monthly operational spending summary within fifteen (15) days after the end
of each Fiscal Month; and
 
(f)  such other reports as may be required to be delivered under any agreement
with, or otherwise reasonably requested by, either Member.
 
(2)  With respect to each of the monthly reports set forth in
Section 10.4(A)(1), each Member may provide a sample format for such monthly
report as is necessary and appropriate.
 
(B)  Quarterly Reports. (1) As soon as available, but not later than twenty (20)
days after the end of each Fiscal Quarter (other than Fiscal Quarters ending on
the last day of a Fiscal Year, provided that the information required by this
Section 10.4(B) will be included in the reports delivered pursuant to Section
10.4(C) below for the Fiscal Year ending on such date), the Joint Venture
Company shall provide to each Member a consolidated balance sheet of the Joint
Venture Company as of the end of such period and consolidated statements of
income, cash flows and changes in Members’ equity, as applicable, for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such period, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding Fiscal Year and including comparisons to the Approved Business Plan,
each prepared in accordance with Modified GAAP and in accordance with any other
accounting principles under which such information must be prepared by the Joint
Venture Company or such Subsidiaries under applicable legal or contractual
requirements. The Lead Controller shall discuss with the Members such quarterly
financial data and the business outlook of the Joint Venture Company and its
Subsidiaries and shall be available to respond to questions from the Members
regarding such data and outlook.
 
(2)  In addition, as soon as available, but not later than thirty (30) days
after the end of each Fiscal Quarter, the Joint Venture Company shall provide to
each Member a consolidated balance sheet of the Joint Venture Company as of the
end of each Fiscal Quarter and consolidated statements of income and changes in
Members’ equity, as applicable, for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such period, setting forth in each case in
 
36

--------------------------------------------------------------------------------


comparative form the corresponding figures for the corresponding period of the
preceding Fiscal Year (to the extent such comparison is appropriate), each
prepared in accordance with GAAP and in accordance with any other accounting
principles under which such information must be prepared by the Joint Venture
Company or such Subsidiaries under applicable legal or contractual requirements.
The Joint Venture Company shall also provide a reconciliation that describes and
quantifies the differences between the consolidated financial statements
prepared in accordance with GAAP or such other legal or contractual requirement,
as applicable, and the consolidated financial statements prepared in accordance
with Modified GAAP. The non-Consolidating Member may reasonably request that the
Consolidating Member use its reasonable efforts to engage the Consolidating
Member’s external auditor to perform certain agreed-upon procedures with respect
to such reconciliation. Upon such request, the Consolidating Member shall not
unreasonably deny or delay such request. The non-Consolidating Member shall
promptly reimburse the Consolidating Member for the incremental costs incurred
by the Consolidating Member with respect to the performance of such agreed-upon
procedures by the Consolidating Member’s external auditor.
 
(C)  Annual Audit. As soon as available, but not later than ninety (90) days
after the end of the first Fiscal Year of the Joint Venture Company ended August
31, 2007, and not later than sixty (60) days after the end of each Fiscal Year
of the Joint Venture Company thereafter, audited consolidated financial
statements of the Joint Venture Company and its Subsidiaries, which shall
include statements of revenues and expenses, of cash flows and of changes in
Members’ equity, as applicable, for such Fiscal Year and a balance sheet as of
the last day thereof, each prepared in accordance with Modified GAAP,
consistently applied, and in compliance with any other accounting principles
under which such information must be prepared by the Joint Venture Company or
such Subsidiaries under applicable legal or contractual requirements and
accompanied by the report of a firm of independent certified public accountants
selected from time to time by the Board of Managers (the “Accountants”).
 
(D)  Right to Audit. Either Member may conduct a separate audit of the Joint
Venture Company’s financial statements and internal controls over financing
reporting at its own expense, and the Members agree to use all reasonable
efforts to coordinate the timing of any separate audits that any Member elects
to conduct.
 
10.5  Reportable Events.
 
(A)  The Joint Venture Company shall provide notice to the Members of any Member
Reportable Event as soon as possible and in any event no later than [***]
([***]) days following the occurrence of said event. The following events shall
be “Member Reportable Events”:
 
(1)  any action by the Joint Venture Company or a Subsidiary of the Joint
Venture Company that will result in recording an impairment of assets of the
Joint Venture Company or any of its Subsidiaries, including without limitation,
intangibles, goodwill, fixed assets, accounts receivable and inventory, that is
expected to exceed $[***], individually or when aggregating other similar assets
impaired at the same time;
 
37

--------------------------------------------------------------------------------


(2)  any decision to shutdown a business unit, close a facility, dispose of
long-lived assets or terminate employees (in a FAS 146 plan of termination)
whereby the Joint Venture Company or a Subsidiary of the Joint Venture Company
may incur an accounting charge that would exceed $[***];
 
(3)  entry by the Joint Venture Company or a Subsidiary of the Joint Venture
Company into any off-balance sheet arrangement (unconsolidated transactions with
a third party under which the entity retains or has a contingent interest in
transferred assets or is obligated under derivative instruments classified in
equity, or with a third party that constitutes a “variable interest entity”
under FIN 46);
 
(4)  the execution, amendment or termination of a contract that meets one of the
following thresholds:
 
(a)  patent, copyright or trademark license requiring payment of more than
$[***];
 
(b)  technology licenses requiring payment of more than $[***];
 
(c)  contracts for supply of equipment or materials (i) from either a sole
source (single qualified source or true sole source), a supplier with only one
site, or a supplier located only in a “high risk” geographic area and (ii) where
interruption of supply may cause a key Joint Venture Product to experience a
launch delay or production interruption with revenue impact of more than $[***]
in a ninety (90)-day period; and
 
(d)  other contracts with a value in excess of $[***]; and
 
(5)  entry into any short-term debt (payable within one year), long-term debt,
capital lease, operating lease or guaranty in excess of $[***].
 
(B)  The Joint Venture Company shall provide notice to the Members of any Joint
Venture Reportable Event as soon as possible and in any event no later than
[***] ([***]) days after the Joint Venture Company becomes aware of such Joint
Venture Reportable Event. The following events shall be “Joint Venture
Reportable Events”:
 
(1)  receipt by the Joint Venture Company or any of its Subsidiaries of an offer
to buy an Interest in the Joint Venture Company or any of its Subsidiaries or a
significant amount of its assets or to merge or consolidate with the Joint
Venture Company or any of its Subsidiaries, or any indication of interest from
any Person with respect to any such transaction;
 
(2)  the commencement, or threat delivered in writing, of any lawsuit involving
the Joint Venture Company or any of its Subsidiaries;
 
(3)  the receipt by the Joint Venture Company or any of its Subsidiaries of a
notice that the Joint Venture Company or any of its Subsidiaries is in default
under
 
38

--------------------------------------------------------------------------------


any loan agreement to which the Joint Venture Company or any of its Subsidiaries
is a party;
 
(4)  any breach by the Joint Venture Company or any of its Subsidiaries or a
Member or an Affiliate of a Member of any contract, agreement or understanding
between the Joint Venture Company or any of its Subsidiaries and a Member or an
Affiliate of a Member;
 
(5)  any recall of, or other significant alleged product defects with respect
to, any product manufactured by the Joint Venture Company or any of its
Subsidiaries, whether or not as a result of a request or order by any
Governmental Entity;
 
(6)  any material adverse change with respect to the current status of any item
of intellectual property rights owned by the Joint Venture Company or any of its
Subsidiaries (“Intellectual Property Rights”), including receipt of any adverse
notice from any Governmental Entity with respect to such item of Intellectual
Property Rights and notice of any action taken or threatened by any third party
that could affect the validity of any item of Intellectual Property Rights;
 
(7)  the removal or resignation of the Accountants for the Joint Venture
Company, or any adoption, or material modification, of any significant
accounting policy or tax policy other than those required by GAAP or any other
legal or contractual requirements applicable to the Joint Venture Company (if
any such legal or contractual requirement is different); or
 
(8)  any other event that has had, or could reasonably be expected to have, a
material adverse effect on the business, results of operations, financial
condition or assets of the Joint Venture Company or any of its Subsidiaries.
 
10.6  Tax Information.
 
(A)  Estimated Tax Information. The Lead Controller shall deliver to each
Member, on or prior to the date that is ninety (90) days following the end of
each Joint Venture Company Fiscal Year, an estimate of the Singapore taxable
income of the Joint Venture Company for such Fiscal Year.
 
(B)  Tax Returns. The Lead Controller shall deliver to each Member, on or prior
to the date that is one hundred twenty (120) days following the end of each
Joint Venture Company Fiscal Year, a draft of the Singapore income tax
computation (and related attachments including a copy of the certified true and
correct financial statements of the Joint Venture Company and a draft return of
contributed capital of each Member) of the Joint Venture Company for such Fiscal
Year. Each Member shall have fifteen (15) days to review such tax returns and
provide written comments thereon to the Joint Venture Company, and to the extent
the Joint Venture Company does not intend to incorporate such comments into such
tax returns the Joint Venture Company and the Members shall attempt to resolve
any disagreements within fifteen (15) days after the delivery of such comments
to the Joint Venture Company. If the Members and the Joint Venture Company are
unable to resolve any disputes regarding the content of such tax returns within
such fifteen (15)-day period, the issue or issues shall be
 
39

--------------------------------------------------------------------------------


referred for resolution to a partner at a “Big 4” accounting firm (or other
nationally recognized accounting firm) reasonably acceptable to the Members and
the Joint Venture Company, who shall be requested to resolve open issues, on the
basis of the position most likely to be sustained if challenged in a court
having initial jurisdiction over the matter (which for Singapore tax issues
shall be deemed to be the Singapore court), no later than one hundred eighty
(180) days following the end of such Fiscal Year. The decision of such
accounting firm shall be final and binding on the Members and the Joint Venture
Company, and the costs of such accounting firm shall be Joint Venture Company
costs. The Joint Venture Company shall deliver final income tax returns (and
related attachments, including a copy of the final tax computation, a copy of
the certified true and correct financial statements of the Joint Venture Company
and the return of contributed capital of each Member) to the Members within two
hundred twenty (220) days after the end of each Fiscal Year of the Joint Venture
Company, but not prior to the resolution of disputes among the Members and the
Joint Venture Company with respect to such tax returns; provided that if such
tax returns become due (taking into account extensions of time to file, which
the Joint Venture Company shall seek as necessary to avoid the delinquent filing
of its tax returns) they shall be filed as determined by the Joint Venture
Company and shall be amended and re-filed as required by the outcome of the
referral to the accounting firm as provided herein.
 
10.7  Tax Matters and Precedent Partner. The [***] at the end of a given Fiscal
Year (or, if there is no [***] at such time, the Member that served as the
Precedent Partner for the prior year) shall serve as the “Precedent Partner” for
the purpose of Sections 62 and 71 of the Singapore Income Tax Act (“ITA”) and in
any similar capacity under Singapore or foreign law for such year. The Precedent
Partner shall supply such information to the Inland Revenue Authority of
Singapore (“IRAS”) and to the other Member as may be necessary to cause the
other Member to comply with the ITA. The Precedent Partner shall keep each
Member informed of any administrative or judicial proceeding relative to any
adjustment or proposed adjustment at the Joint Venture Company level of Joint
Venture Company items, and shall provide the other Member with notice and an
opportunity to participate in significant meetings or other proceedings (both in
person and by telephone), preparation of correspondence and other significant
events with respect to taxes pertaining to the Joint Venture Company. Without
the prior written approval of all Members, the Precedent Partner shall not
(a) enter into any settlement agreement with the IRAS which purports to bind or
otherwise could adversely affect Persons other than the Precedent Partner and
any Members who agree in writing to be bound by such agreement, (b) file a
petition or similar proceeding as contemplated by the ITA, (c) intervene in any
action as contemplated by the ITA, (d) file any request as contemplated by the
ITA, (e) enter into an agreement extending the period of limitation as
contemplated by the ITA, (f) take any actions comparable to those described in
clauses (a) through (e) under Singapore or foreign tax law or (g) take any other
action in its capacity as Precedent Partner that could significantly affect the
tax liability of the other Member.
 
10.8  Bank Accounts and Funds. Except as otherwise provided in Section 2.2,
Joint Venture Company funds, including cash Capital Contributions, shall be
deposited in an interest-bearing account or accounts in the name of the Joint
Venture Company and shall not be commingled with the funds of any Member,
Manager or any other Person. All checks, orders or withdrawals shall be signed
by any one or more Persons as authorized by the Board of Managers and subject to
the approval rights set forth in Section 10.9(E).
 
40

--------------------------------------------------------------------------------


10.9  Internal Controls.
 
(A)  The Joint Venture Company shall have in place a system of internal controls
over financial reporting in accordance with the policies of the Consolidating
Member as of the Effective Date, the design and operation of which shall be
monitored and approved by the Board of Managers and the Lead Controller. Changes
to the Joint Venture Company’s system of internal controls over financial
reporting shall be made at the request of either Member (and if requested by the
non-Consolidating Member, the non-Consolidating Member shall reimburse the Joint
Venture Company for its reasonable costs incurred in implementing the changes),
subject to the other Member’s approval, which approval shall not be unreasonably
withheld, and, subject to the approval of the Board of Managers and the approval
of the Lead Controller, which shall not be unreasonably withheld; provided,
however, that in the event of a Change of Consolidating Member, the internal
controls over financial reporting and accounting systems of the Joint Venture
Company shall, at the Joint Venture Company’s expense, be modified as necessary
to satisfy the new Consolidating Member’s requirements relating to internal
controls over financial reporting, and such Member shall be entitled to receive
the information and perform the testing that either it or such Member’s auditors
deem necessary or advisable to satisfy their responsibilities related thereto.
 
(B)  Each Member shall be entitled, at its own expense, to have one or more
internal auditors (not to exceed three (3) internal auditors at any single
Facility) located on site at the offices and facilities of the Joint Venture
Company with full access to all of the Joint Venture Company’s financial and
manufacturing records and reporting systems; provided, however, that such
internal auditors shall be required to abide by the procedures maintained by the
Joint Venture Company pursuant to Section 10.2(B) for preventing the
inappropriate sharing of such information.
 
(C)  The Consolidating Member shall provide to the non-Consolidating Member such
information as the non-Consolidating Member may reasonably request in connection
with the assessment of whether a Change of Consolidating Member has occurred or
may occur. The Consolidating Member, if it is the Non-Funding Member with
respect to any outstanding Member Notes, shall promptly notify the
non-Consolidating Member if it has determined that it is reasonably likely to
not contribute to the Joint Venture Company any amounts to be used to repay any
such Member Notes in accordance with Article 3.
 
(D)  The Consolidating Member shall make available to the non-Consolidating
Member the findings of the external auditor of the Consolidating Member with
respect to the Consolidating Member’s annual audit and of its internal control
over financial reporting to the extent such findings are applicable to the
internal control over financial reporting of the Joint Venture Company. The
non-Consolidating Member may reasonably request that the Consolidating Member
use its reasonable efforts to engage the Consolidating Member’s external auditor
to perform certain agreed-upon procedures with respect to such internal control
over financial reporting of the Joint Venture Company. Upon such request, the
Consolidating Member shall not unreasonably deny or delay such request. The
non-Consolidating Member shall promptly reimburse the Consolidating Member for
the incremental costs incurred by the Consolidating Member with respect to the
performance of such agreed-upon procedures by the Consolidating Member’s
external auditor.
 
41

--------------------------------------------------------------------------------


(E)  The internal controls over financial reporting referenced in this
Section 10.9 shall provide, among other things, that Joint Venture Company
expenditures greater than $[***] shall require the approval of the Site Manager;
provided, however, that a decision to approve or disapprove any such expenditure
shall be made in a manner consistent with the [***] Budget and [***] Budget or
Annual Budget, as applicable, included in the then-effective Approved Business
Plan.
 
ARTICLE 11.  
BUSINESS PLAN
 
11.1  Initial Business Plan; Initial Budgets.
 
(A)  Initial Approved Business Plan. The Members have agreed upon an initial
Approved Business Plan (the “Initial Business Plan”) of the Joint Venture
Company and its Subsidiaries covering the operations of the Joint Venture
Company and its Subsidiaries from the Effective Date through [***], which is the
end of the Applicable Fiscal Quarter (the “Initial Period”). The Initial
Business Plan shall be deemed to be an Undisputed Approved Business Plan.
 
(B)  Initial Budgets. The Initial Business Plan includes an [***] budget (the
“[***] Budget”) in accordance with which the Joint Venture Company’s and each of
its Subsidiaries’ operating and capital expenditures relating to matters not
covered by a [***] Budget shall be made during the Initial Period and the
Capital Contributions that will be needed from the Members during each Fiscal
Quarter of the Initial Period to fund the [***] Budget. Such operating and
capital expenditures will be funded by the Members’ Initial Capital
Contributions and by [***] Capital Contributions, which [***] Capital
Contributions shall not, in the aggregate, exceed the Maximum Incremental
Capital Amount. The Initial Business Plan also includes a budget (the “[***]
Budget”) in accordance with which the Joint Venture Company’s and each of its
Subsidiaries’ operating and capital expenditures for a [***] shall be made
during the Initial Period and the Capital Contributions that will be needed from
the Members during each Fiscal Quarter of the Initial Period to fund [***]
Budget; provided, however, that if there is no [***] Budget in the Initial
Business Plan, then the [***] Budget shall be deemed to be zero.
 
(C)  Modification of Initial Business Plan. Except as otherwise provided in this
Section 11.1(C), the Initial Business Plan shall not be amended, updated,
modified or superseded without the unanimous written consent of the Members.
 
(1)  Annual Review of Initial Business Plan. At least ninety (90) days prior to
the beginning of each of the [***] and [***] Fiscal [***] of the Initial Period
and the Applicable Fiscal Quarter, the Board of Managers shall (in consultation
with the Site Manager and with the Lead Controller) review the Initial Business
Plan and determine whether any amendment thereto is necessary. Subject to
Section 6.3(A)(11), upon a determination by the Board of Managers that an
amendment to the Initial Business Plan is necessary or appropriate, the Board of
Managers may approve such amendment (and the Initial Business Plan as so amended
shall be an Undisputed Approved Business Plan) and the Site Manager shall
thereupon implement such amendment to the Initial Business Plan as promptly as
commercially practicable; provided, however, that any failure of the Board
 
42

--------------------------------------------------------------------------------


of Managers to approve any amendment to the Initial Business Plan shall result
in the continuation of the Initial Business Plan, subject to (a) any prior
amendment approved by the Board of Managers and (b) Section 11.1(C)(2).
 
(2)  Member Modification of Initial Business Plan. In addition to any amendment
to the Initial Business Plan that may be approved by the Board of Managers
pursuant to Section 11.1(C)(1), during the Initial Period:
 
(a)  (i)   Each Member shall have the right from time to time to request that
the Board of Managers review the Initial Business Plan to consider whether the
[***] Budget should be amended to, among other things, adjust the Capital
Contribution schedule set forth in the [***] Budget.  No such amendment shall
cause the [***] Capital Contributions to be made by Micron Singapore in
accordance with the [***] Budget, as amended, to exceed the Micron Maximum
Incremental Capital Amount, nor shall such amendment cause the [***] Capital
Contributions to be made by Intel Singapore in accordance with the [***] Budget,
as amended, to exceed, in the aggregate, the Intel Maximum Incremental Capital
Amount. Upon such request, the Board of Managers shall, at the next scheduled
meeting of the Board of Managers, or at a special meeting called for such
purpose, review the Initial Business Plan and determine whether such amendment
to the [***] Budget is necessary or appropriate. If the Board of Managers
approves such amendment to the [***] Budget in accordance with
Section 6.3(A)(11), such amended [***] Budget shall become an approved amendment
to the Initial Business Plan (and the Initial Business Plan as so amended shall
be an Undisputed Approved Business Plan), and the Site Manager shall implement
the amended Initial Business Plan as promptly as commercially practicable.
Subject to clause (ii) of this Section 11.1(C)(2)(a), any failure of the Board
of Managers to approve any amendment to the [***] Budget shall result in the
continuation of the Initial Business Plan without the proposed amendment.
(ii)  If the Board of Managers fails to approve such amendment to the [***]
Budget requested by a Member, then such Member may submit a proposed amendment
to the Initial Business Plan to adjust the Capital Contribution schedule for the
[***] Budget (a “Member [***] Budget”) to the Board of Managers (with a copy
delivered to the other Member) for approval. The other Member may, within twenty
(20) days thereof, submit an alternate Member [***] Budget to the Board of
Managers for approval. In no event shall a Member [***] Budget call for
aggregate [***] Capital Contributions to be made by Micron Singapore in excess
of the Micron Maximum Incremental Capital Amount or by Intel Singapore in excess
of the Intel Maximum Incremental Capital Amount. If, within twenty (20) days
after such twenty (20)-day period, the Board of Managers approves any Member
[***] Budget, such Member [***] Budget shall become an approved amendment to the
Initial Business Plan (and the Initial Business Plan as so amended shall be an
Undisputed Approved Business Plan), and the Site Manager shall implement the
amended Initial Business Plan as promptly as commercially practicable. If
 
43

--------------------------------------------------------------------------------


the Board of Managers fails to approve a Member [***] Budget within such twenty
(20)-day period, then the matter shall be referred to the Members’ Authorized
Representatives for resolution. If such referral results in an agreement on a
Member [***] Budget, such Member [***] Budget shall become an approved amendment
to the Initial Business Plan (and the Initial Business Plan as so amended shall
be an Undisputed Approved Business Plan), and the Site Manager shall implement
the amended Initial Business Plan as promptly as commercially practicable. If
such referral does not result in an agreement on a Member [***] Budget within
ten (10) days of such referral, then the [***] shall become an approved
amendment to the Initial Business Plan (and the Initial Business Plan as so
amended shall be a Disputed Approved Business Plan), and the Site Manager shall
implement the amended Initial Business Plan as promptly as commercially
practicable.
 
(b)  (i)  Each Member shall have the right from time to time to request that the
Board of Managers review the Initial Business Plan to consider whether a [***]
Budget should be added thereto or, if previously added thereto, amended to,
among other things, adjust the [***] Budget and the Capital Contribution
schedule set forth therein. Upon such request, the Board of Managers shall, at
the next scheduled meeting of the Board of Managers, or at a special meeting
called for such purpose, review the Initial Business Plan and determine whether
such [***] Budget or the amendment thereto is necessary or appropriate. If the
Board of Managers approves such [***] Budget or the amendment thereto in
accordance with Section 6.3(A)(11), such [***] Budget or amended [***] Budget
shall become an approved amendment to the Initial Business Plan (and the Initial
Business Plan as so amended shall be an Undisputed Approved Business Plan), and
the Site Manager shall implement the amended Initial Business Plan as promptly
as commercially practicable. Subject to clause (ii) of this
Section 11.1(C)(2)(b), any failure of the Board of Managers to approve any
amendment to the [***] Budget shall result in the continuation of the Initial
Business Plan without the proposed [***] Budget or amendment thereto.
 
(ii)  If the Board of Managers fails to approve such [***] Budget or the
amendment thereto requested by a Member, then either Member may submit a
proposed amendment to the Initial Business Plan to add a [***] Budget or to
adjust a previously adopted [***] Budget and the Capital Contribution schedule
contained therein (a “Member [***] Budget”) to the Board of Managers (with a
copy delivered to the other Member) for approval. If a Member submits a Member
[***] Budget, the other Member shall have twenty (20) days to present an
alternate Member [***] Budget to the Board of Managers for approval. If, within
thirty (30) days after such twenty (20)-day period, the Board of Managers
approves any Member [***] Budget, such Member [***] Budget shall become an
approved amendment to the Initial Business Plan (and the Initial Business Plan
as so amended shall be an Undisputed
44

--------------------------------------------------------------------------------


Approved Business Plan), and the Site Manager shall implement the amended
Initial Business Plan as promptly as commercially practicable. If the Board of
Managers fails to approve a Member [***] Budget within such thirty (30)-day
period, then the matter shall be referred to the Members’ Authorized
Representatives for resolution. If such referral results in an agreement on a
Member [***] Budget, such Member [***] Budget shall become an approved amendment
to the Initial Business Plan (and the Initial Business Plan as so amended shall
be an Undisputed Approved Business Plan), and the Site Manager shall implement
the amended Initial Business Plan as promptly as commercially practicable. If
such referral does not result in an agreement on a Member [***] Budget within
ten (10) days of such referral, then [***] shall become an approved amendment to
the Initial Business Plan (and the Initial Business Plan as so amended shall be
a Disputed Approved Business Plan), and the Site Manager shall implement the
amended Initial Business Plan as promptly as commercially practicable; provided
that, except as contemplated by Section 11.2(D)(3) below, such Member [***]
Budget set forth in any Disputed Approved Business Plan shall not be
inconsistent with the [***]; and provided further that the most recently adopted
Disputed Approved Business Plan may be amended from time to time in accordance
with Section 11.2(E).
 
11.2  Subsequent Business Plans. This Section 11.2 shall apply with respect to
any Fiscal Year or Fiscal Quarter ending after the Initial Period (except that
to the extent a Proposed Business Plan covers the Applicable Fiscal Quarter, the
portion of the Proposed Business Plan covering the [***] Budget for such
Applicable Fiscal Quarter shall be governed by Section 11.1).
 
(A)  Proposed Business Plan. For each Fiscal Year ending after the end of the
Initial Period, the Site Manager and the Lead Controller shall prepare a
proposed three-year business plan (the “Proposed Business Plan”) at least ninety
(90) days prior to the beginning of the applicable Fiscal Year, which shall
address, for the Proposed Business Plan period, (1) [***] by the Joint Venture
Company and its Subsidiaries, (2) [***] of Joint Venture Products for sale to
the Members, (3) [***] needs, (4) [***] proposed and expected to be incurred,
(5) the Joint Venture Company’s and its Subsidiaries’ [***], (6) [***] needs and
sources of the Joint Venture Company and its Subsidiaries, (7) forecasted [***],
together with all supporting assumptions, (8) the forecasted number of [***]
expected to be [***] of the Joint Venture Company and its Subsidiaries, (9) the
forecasted [***] of the Joint Venture Company and its Subsidiaries, (10) such
other business activities as shall be necessary and appropriate and (11) any
[***] Approved Business Plan with respect any of the above.
 
(B)  Annual Budgets. Each Proposed Business Plan shall include a fixed budget
(the “Annual Budget”) in accordance with which the Joint Venture Company’s and
each of its Subsidiaries’ [***] are proposed to be made for [***], and a [***]
for the Joint Venture Company’s and each of its Subsidiaries’ [***], subject to
the Proposed Business Plan becoming an Approved Business Plan in accordance with
Section 11.2(D). The Annual Budget may include (1) a budget for [***], which
shall set forth in detail the amount of funds expected to be required for [***]
and for [***], (2) a budget for any [***], which shall set forth in detail the
 
45

--------------------------------------------------------------------------------


amount of funds expected to be required for [***] and for [***] for any [***]
included in the Proposed Business Plan and (3) another budget, which shall set
forth in detail the amount of funds expected to be required for any other
purpose of the Joint Venture Company consistent with its Certificate and Section
1.4, and in each case including provision [***], each as necessary to effectuate
the applicable Proposed Business Plan. Any Proposed Business Plan approved in
accordance with Section 11.2(D) (as may be amended pursuant to Section 11.2(E))
shall include [***].
 
(C)  Participation in the Development of the Proposed Business Plan. In
preparing the Proposed Business Plan, the Site Manager and the Lead Controller
shall be advised by the Manufacturing Committee.
 
(D)  Submission of Proposed Business Plan for Approval by Board of Managers. The
Site Manager and the Lead Controller shall submit the Proposed Business Plan to
the Board of Managers [***]. The Board of Managers shall review the Proposed
Business Plan, including the Annual Budget included in such Proposed Business
Plan.
 
(1)  If the Proposed Business Plan receives the approval of the Board of
Managers, such Proposed Business Plan shall be approved (the
“Undisputed Approved Business Plan”); provided, however, that the most recently
adopted Undisputed Approved Business Plan may be amended from time to time in
accordance with Section 11.2(E).
 
(2)  If the Board of Managers fails to approve the Proposed Business Plan within
thirty (30) days of the submission of such Proposed Business Plan to the Board
of Managers, then each Member may, within twenty (20) days after the earlier of
the end of such thirty (30)-day period or the date on which the Board of
Managers rejects the Proposed Business Plan, submit its own proposed business
plan (a “Member Business Plan”) to the Board of Managers for approval. If,
within twenty (20) days after the submission of a Member Business Plan, the
Board of Managers approves any Member Business Plan or any other Proposed
Business Plan, such Member Business Plan or other Proposed Business Plan shall
become an Undisputed Approved Business Plan. If the Board of Managers fails to
approve any Member Business Plan or other Proposed Business Plan within such
twenty (20)-day period, then the matter shall be referred to the Members’
Authorized Representatives for resolution. If such referral results in an
agreement on a Member Business Plan or any other Proposed Business Plan, such
Member Business Plan or other Proposed Business Plan, as applicable, shall be an
Undisputed Approved Business Plan. Subject to compliance with the limitations
set forth in paragraph (3) below, if such referral does not result in an
agreement on a Member Business Plan or any other Proposed Business Plan within
ten (10) days of such referral, then the Member Business Plan with the [***], if
any, shall be deemed to be the then-adopted Approved Business Plan (such
Approved Business Plan, a “Disputed Approved Business Plan”); provided that,
except as contemplated by paragraph (3) below, such Annual Budget set forth in
any Disputed Approved Business Plan shall not be inconsistent with the [***]
Schedule; and provided further that the most recently adopted Disputed Approved
Business Plan may be amended from time to time in accordance with
Section 11.2(E).
 
46

--------------------------------------------------------------------------------


(3)  The [***] Schedule, which sets forth the [***] timing for the [***]s, is
attached hereto as Schedule 1. The [***] Schedule shall not be amended or
modified without the unanimous written consent of the Members; provided,
however, that, if a Member’s Economic Interest is at least [***] percent
([***]%), such Member may submit a Member Business Plan that includes an Annual
Budget providing for capital expenditures relating to the [***] and [***] with
[***] for a [***] that deviates from the [***] Schedule.
 
(E)  Modification of Approved Business Plan.
 
(1)  Each Member, the Site Manager or the Lead Controller shall have the right
from time to time to request that the Board of Managers review the Joint Venture
Company’s and its Subsidiaries’ operating results and business prospects, the
progress to date of the Joint Venture Company’s and its Subsidiaries’ [***]
capital projects, any changes in the requirements for such projects, and the
then-current market conditions for the Joint Venture Products, to consider
whether the then-effective Approved Business Plan should be amended.
 
(2)  In the event that any material milestone set forth in, or any other
material provision of, the Approved Business Plan is not achieved or is achieved
earlier than contemplated under the Approved Business Plan, or the occurrence of
any event having a material effect on the assets, business, operations,
earnings, prospects, properties or condition (financial or otherwise) of the
Joint Venture Company or its Subsidiaries, each Member, the Site Manager or the
Lead Controller shall have the right to require that the then-effective Approved
Business Plan be reviewed by the Board of Managers to consider whether the
then-effective Approved Business Plan should be amended.
 
(3)  Upon such request or requirement pursuant to Sections 11.2(E)(1) or (2),
the Board of Managers shall, at the next scheduled meeting of the Board of
Managers, or at a special meeting called for such purpose, review the
then-effective Approved Business Plan and determine whether such amendment is
necessary or appropriate. If the Board of Managers approves such amendment to
the Approved Business Plan in accordance with Section 6.3(A)(11), such amendment
shall become an approved amendment to the Approved Business Plan (and the
Approved Business Plan as so amended shall be an Undisputed Approved Business
Plan), and the Site Manager shall implement the amended Approved Business Plan
as promptly as commercially practicable; provided, however, that any failure of
the Board of Managers to approve any amendment to the Approved Business Plan
shall, subject to Section 11.2(E)(4), result in the continuation of such
Approved Business Plan without the proposed amendment.
 
(4)  In the event a Member wishes to propose amendments to the Approved Business
Plan for any reason or the Board of Managers fails to approve an amendment to an
Approved Business Plan under Section 11.2(E)(3), either Member may submit a
proposed amendment to the Approved Business Plan (a “Member Plan Amendment”) to
the Board of Managers (with a copy delivered to the other Member) for approval.
If a Member submits a Member Plan Amendment, the other Member shall have twenty
(20) days to present an alternative Member Plan Amendment. If, within
 
47

--------------------------------------------------------------------------------


thirty (30) days after such twenty (20)-day period, the Board of Managers
approves any Member Plan Amendment, such Member Plan Amendment shall become an
approved amendment to the Approved Business Plan (and the Approved Business Plan
as so amended shall be an Undisputed Approved Business Plan), and the Site
Manager shall implement such amendment to the Approved Business Plan as promptly
as commercially practicable. If the Board of Managers fails to approve a Member
Plan Amendment within such thirty (30)-day period, then the matter shall be
referred to the Members’ Authorized Representatives for resolution. If such
referral results in an agreement on a Member Plan Amendment, such Member Plan
Amendment shall become an approved amendment to the Approved Business Plan (and
the Approved Business Plan as so amended shall be an Undisputed Approved
Business Plan), and the Site Manager shall implement such amendment to the
Approved Business Plan as promptly as commercially practicable. If such referral
does not result in an agreement on a Member Plan Amendment within ten (10) days
of such referral, then the Member Plan Amendment with the [***] for the
remainder of the then-current Fiscal Year (or the Member Plan Amendment, if
there is only one) shall be deemed to be an approved amendment to the Approved
Business Plan (and the Approved Business Plan as so amended shall be a Disputed
Approved Business Plan), and the Site Manager shall implement such amendment to
the Approved Business Plan as promptly as commercially practicable. Except as
contemplated by Section 11.2(D)(3), the Annual Budget (or portion thereof for
the remainder of the then-current Fiscal Year) shall not be inconsistent with
the [***] Schedule.
 
11.3  Expenditures. All operating expenditures and all capital expenditures of
the Joint Venture Company and its Subsidiaries shall be made in accordance with
the [***] Budget, the [***] Budget or the Annual Budget, as applicable, set
forth in the applicable Approved Business Plan (each as may be modified or
updated in accordance with this Article 11) for the Fiscal Year in which such
expenditures are made.
 
11.4  Fab Criteria. Notwithstanding anything to the contrary in this Agreement,
no Approved Business Plan may, without the unanimous consent of the Members,
[***].
 
11.5  Quarterly Business Plan. At least fifteen (15) days prior to the end of
each Fiscal Quarter, a quarterly business plan addressing at least the next six
(6) full Fiscal Quarters on a rolling basis (which shall be consistent in all
material respects with the then-effective Approved Business Plan) shall be
prepared by the officers of the Joint Venture Company in a manner consistent
with the Joint Venture Company’s financial statements and Modified GAAP and
reviewed and approved by the Site Manager and the Lead Controller.
 
11.6  Operating Plan.
 
(A)  The Joint Venture Company shall prepare and update an operating plan on a
monthly basis (the “Operating Plan”). The Operating Plan shall contain a [***],
[***] and [***].
 
(1)  The [***] shall address (1) Joint Venture Products [***] by the Joint
Venture Company and its Subsidiaries during the [***] (which shall be derived
 
48

--------------------------------------------------------------------------------


from the [***] developed by the [***]), (2) [***] of [***] during the applicable
[***], (3) target [***] during the [***], (4) Joint Venture [***] qualifications
and (5) such other [***] activities as shall be necessary and appropriate.
 
(2)  The [***] shall address (1) strategy and capability for [***] by the Joint
Venture Company, its Subsidiaries, and subcontractors during the [***] (which
shall be derived from the [***] developed by the [***]), (2) [***] of [***]
during the [***], (3) target [***] by [***] during the [***], (4) [***]
qualifications and (5) such other [***] activities as shall be necessary and
appropriate.
 
(3)  The [***] shall address (1) strategy and capability for [***] by the Joint
Venture Company, its Subsidiaries and subcontractors during the [***] (which
shall be derived from the [***] developed by the [***]), (2) [***] of [***]
during the [***], (3) [***] during the [***], (4) [***] qualifications and (5)
such other [***] activities as shall be necessary and appropriate.
 
(4)  The Joint Venture Company shall prepare a report on a monthly basis, which
report will include information on the operations of the Joint Venture Company,
its Subsidiaries and its subcontractors in respect of the topics addressed in
the Operating Plan (the “Monthly Operating Report”).
 
(B)  Participation in the Development of the Operating Plan. The Operating Plan,
unless otherwise determined by the Board of Managers, shall incorporate Micron’s
Process of Record and Model of Record, as amended from time to time by Micron,
which shall be made available to the Joint Venture Company by Micron Singapore.
 
11.7  Use of Member Names. Except as may be expressly provided in the Joint
Venture Documents, nothing in this Agreement shall be construed as conferring on
the Joint Venture Company, any Subsidiary of the Joint Venture Company or either
Member the right to use in advertising, publicity, marketing or other
promotional activities any name, trade name, trademark, servicemark or other
designation, or any derivation thereof, of the Members (in the case of a Member,
the other Member).
 
11.8  Insurance. The Joint Venture Company shall at all times be covered by
insurance of the types and in the amounts set forth on Schedule 2 hereto. Such
insurance coverage may be provided through the coverage under one or more
insurance policies maintained by either Member or their Relatives.
 
ARTICLE 12.  
TRANSFER RESTRICTIONS
 
12.1  Restrictions on Transfer. No Member may, directly or indirectly, by
operation of law or otherwise, sell, assign or transfer or otherwise encumber
(whether by pledge or otherwise), or create a class of tracking stock or other
derivative security in respect of (each of the foregoing, a “Transfer”) all or
any portion of its Interest in the Joint Venture Company or any of its
Subsidiaries or any Member Note, or any interest therein, and the Joint Venture
Company and its Subsidiaries shall not recognize any Transfer of a Member’s
Interest in the Joint Venture Company or any of its Subsidiaries or any Member
Note, other than a Transfer
 
49

--------------------------------------------------------------------------------


permitted in accordance with Sections 12.2, 12.4(A), 12.4(B) and 12.5. Neither
(A) a Transfer of securities issued by a Member nor (B) a Parent Change of
Control or a Member Change of Control shall constitute a Transfer prohibited by
this Section 12.1; provided, however, that in the event of a Parent Change of
Control or a Member Change of Control, the provisions of Section 13.1(A)(7)(ii)
shall apply.
 
12.2  Permitted Transfers. Notwithstanding the restrictions on Transfer set
forth in Section 12.1, a Member may Transfer all, but not less than all, of its
Interest in the Joint Venture Company and any Member Note (including the right
to receive any accrued interest thereon) to a Wholly-Owned Subsidiary of such
Member or any Wholly-Owned Subsidiary of such Member’s Parent, in either case,
that is established, organized or incorporated in Singapore, provided that,
(i) while such Wholly-Owned Subsidiary holds such Interest or any Member Note it
remains a Wholly-Owned Subsidiary of the original Member, (ii) such transferring
Member shall remain liable for its Subsidiary’s failure to perform the
obligations associated with such transferred Interest (including the obligations
set forth in this Agreement), and (iii) prior to the effectiveness of any
permitted Transfer, the transferring Member shall deliver to the Board of
Managers and all of the other Members of the Joint Venture Company the
following:
 
(A)  a certificate of the transferring Member that the Transfer will not, and
could not reasonably be expected to, cause an adverse effect on the Joint
Venture Company or any of its Subsidiaries or the non-transferring Member,
including any adverse effect on, or resulting loss of, any of the Intellectual
Property Rights of the Joint Venture Company or any of its Subsidiaries;
 
(B)  evidence reasonably satisfactory to the other Member that all of the
following conditions have been satisfied:
 
(1)  the transferring Member and its Affiliates (excluding any Applicable Joint
Venture and any Wholly-Owned Subsidiary of any Applicable Joint Venture unless
the material breach by such Applicable Joint Venture or Wholly-Owned Subsidiary
of any Applicable Joint Venture was caused, directly or indirectly, by the
transferring Member) are not in material breach of any provision of this
Agreement or any agreement with the Joint Venture Company or any of its
Subsidiaries (collectively, the “Affiliate Agreements”);
 
(2)  the transferee of the Member’s Interest or any Member Note is financially
capable of carrying out the obligations and paying any liabilities of the
transferring Member pursuant to this Agreement and the Affiliate Agreements;
 
(3)  notwithstanding the continuing liability of the transferring Member
described above, the transferee has agreed in writing to assume all of the
obligations of the transferring Member relating to the transferred Interest or
any Member Note, including the obligations set forth in this Agreement and any
Affiliate Agreement it properly assumes;
 
(4)  the transferee executes and becomes a party to the Confidentiality
Agreement;
 
50

--------------------------------------------------------------------------------


(5)  the Transfer will not result in material adverse tax consequences to the
Joint Venture Company or to the other Member (unless the Member engaging in such
Transfer reimburses the other Member or the Joint Venture Company, as the case
may be, for such tax consequences, which reimbursement and payment shall not
affect the Capital Contributions of the Members);
 
(6)  the Transfer will not result in a Triggering Event, or in an event or
condition that with the giving of notice or the passage of time or both would
constitute a breach or default, by either the transferring Member or the
transferee, under this Agreement or any of the Affiliate Agreements; and
 
(7)  the Parent or Relative of the transferring Member shall have, and shall
have caused each of its Relatives to have, amended any Applicable Joint Venture
Agreements to which the Parent or Relative is a party in order to add the
transferee as a Relative under such Applicable Joint Venture Agreement.
 
(C)  Upon a Transfer permitted under this Section 12.2 becoming effective and
with effect on and after the date that the permitted Transfer becomes effective:
 
(1)  the transferring Member shall cease (a) to be a partner or Member of the
Joint Venture Company, and (b) to be entitled to any rights under this Agreement
in respect of the transferred Interest (including, without limitation, the right
to receive a return of any Capital Contribution or entitlement to distributions
from the Joint Venture Company); and
 
(2)  the Wholly-Owned Subsidiary of such Member or such Member’s Parent, as
applicable, in whom the transferred Interest is vested shall (a) become a
partner or Member of the Joint Venture Company in substitution for the
transferring Member, and (b) be entitled to all of the transferring Member’s
rights under this Agreement in respect of the transferred Interest (including,
without limitation, the right to receive a return of any Capital Contribution or
entitlement to distributions from the Joint Venture Company).
 
12.3  Additional Members. No Person shall be admitted to the Joint Venture
Company as a partner or Member other than Intel Singapore, Micron Singapore or
any substitute Member for Intel Singapore or Micron Singapore (as provided in
Section 12.2).
 
12.4  Certain Purchases.
 
(A)  Purchase of Additional Interest. During the period commencing on the two
(2)-year anniversary of the U.S. Effective Date and at any time that Intel
Singapore is a Member and its Economic Interest (without taking into account in
the Committed Capital of such Member or in the aggregate Committed Capital of
all Members, the outstanding amount under any Mandatory Note payable to Intel
Singapore) is less than 51% but at least 49%, Intel Singapore shall have the
right to purchase from Micron Singapore, and upon the exercise of such right
Micron Singapore shall sell to Intel Singapore, an Interest representing a
percentage (the “Option Percent”) of the Members’ aggregate Interests necessary
to bring Intel Singapore’s Economic Interest to 51% (computed by shifting from
the Capital Contribution Balance (and Committed Capital) of Micron Singapore to
the Capital Contribution Balance (and
 
51

--------------------------------------------------------------------------------


Committed Capital) of Intel Singapore the minimum sum necessary to raise the
Economic Interest of Intel to 51%). The purchase price to be paid by Intel
Singapore for such Interest shall be an amount in cash equal to the [***] Value;
provided, however, that the purchase price shall in no event be (i) lower than
an amount equal to the Option Percent [***] by the [***] of the [***] of the
Joint Venture Company and its Subsidiaries (the “Floor Amount”), or (ii) greater
than the product of [***], multiplied by the Floor Amount (the “Cap Amount”). If
the Purchase Value is determined to be lower than the Floor Amount, or greater
than the Cap Amount, then the purchase price shall be an amount equal to the
Floor Amount or the Cap Amount, respectively. Intel Singapore may exercise this
purchase right by delivering a written notice of its intent to exercise to the
Joint Venture Company and Micron Singapore. The closing of the purchase and sale
shall take place on a date agreed to by the Joint Venture Company, Micron
Singapore and Intel Singapore, but in no event later than thirty (30) days
following the date the notice is delivered. Such closing shall take place at the
principal office of the Joint Venture Company, or at such other location as the
Joint Venture Company, Micron Singapore and Intel Singapore may mutually
determine. At the closing, the Joint Venture Company shall record in its books
and records the contemplated shift in the Members’ Capital Contribution
Balances, and the appropriate changes to the Capital Accounts of the Members,
and Intel Singapore shall pay to Micron Singapore the purchase price for such
Option Percent by wire transfer of immediately available funds.
 
(B)  Purchase of Additional Interest to Effect a Change in Consolidating Member.
Subject to the terms and conditions of this Section, Intel Singapore shall have
the right to effect a Change in Consolidating Member. Intel Singapore may
exercise this right to effect a Change in Consolidating Member by delivering a
written notice of its intent to exercise to the Joint Venture Company and Micron
Singapore; provided, however, that the exercise of such right by Intel Singapore
shall be subject to the prior written consent of Micron Singapore. Upon the
exercise of such right, Intel Singapore shall purchase from Micron Singapore,
and Micron Singapore shall sell to Intel Singapore, an Interest representing a
percentage (the “Consolidating Option Percent”) of the Members’ aggregate
Interests necessary to bring Intel Singapore’s Economic Interest to 51%
(computed by shifting from the Capital Contribution Balance (and Committed
Capital) of Micron Singapore to the Capital Contribution Balance (and Committed
Capital) of Intel Singapore the minimum sum necessary to raise the Economic
Interest of Intel Singapore to 51%). The purchase price to be paid by Intel
Singapore for such Interest shall be an amount in cash equal to the [***] Value;
provided, however, that the purchase price shall in no event be lower than an
amount equal to the Consolidating Option Percent [***] by the [***] of the [***]
of the Joint Venture Company and its Subsidiaries (the “Consolidating Floor
Amount”). If the Purchase Value is determined to be lower than the Consolidating
Floor Amount, then the purchase price shall be an amount equal to the
Consolidating Floor Amount. The closing of the purchase and sale shall take
place on a date agreed to by the Joint Venture Company, Micron Singapore and
Intel Singapore, but in no event later than thirty (30) days following the date
the notice is delivered. Such closing shall take place at the principal office
of the Joint Venture Company, or at such other location as the Joint Venture
Company, Micron Singapore and Intel Singapore may mutually determine. At the
closing, the Joint Venture Company shall record in its books and records the
contemplated shift in the Members’ Capital Contribution Balances, and the
appropriate changes to the Capital Accounts of the Members, and
 
52

--------------------------------------------------------------------------------


Intel Singapore shall pay to Micron Singapore the purchase price for such
Consolidating Option Percent by wire transfer of immediately available funds.
 
12.5  Purchase of Remaining Interest.
 
(A)  If the Economic Interest of a Member (the “Minority Member”) drops to ten
percent (10%) or less and remains at or below ten percent (10%) for more than
six (6) consecutive months, the other Member or a Subsidiary thereof (such other
Member or Subsidiary thereof, the “Majority Member”) shall have the option,
exercisable at any time prior to the day that is six (6) months prior to the end
of the U.S. Initial Term, to purchase all of the remaining Interest of, and
outstanding Member Notes payable to, the Minority Member at a cash purchase
price equal to the Option Price. The Majority Member may exercise this purchase
option by delivering a written notice of its intent to exercise to the Minority
Member. The closing of the purchase and sale of the Minority Member’s remaining
Interest and any outstanding Member Notes held by the Minority Member (the
“Minority Closing”) shall take place as of the last day of the U.S. Fiscal Month
in which the notice is delivered (unless such notice is delivered within the
last ten (10) days of the end of a U.S. Fiscal Month, in which case the Minority
Closing shall take place on the last day of the first full U.S. Fiscal Month
thereafter). Such Minority Closing shall take place at the principal office of
the Joint Venture Company, or at such other location as the Majority Member and
the Minority Member may mutually determine. At the Minority Closing, (i) the
Minority Member shall transfer its remaining Interest in the Joint Venture
Company and outstanding Member Notes held by the Minority Member to the Majority
Member, free and clear of any liens or encumbrances, (ii) the Majority Member
shall pay the Minority Member the Minority Closing Price by wire transfer of
immediately available funds and (iii) the Minority Member shall deliver to the
Majority Member such instrument of conveyance as the Majority Member reasonably
requests.
 
(B)  Upon the Minority Closing, the Majority Member shall pay to the Minority
Member a sum (the “Minority Closing Price”) equal to the [***] of (i) the [***]
of (a) the [***] of the [***] of the Joint Venture Company and its Subsidiaries
as of the last day of the U.S. Fiscal Month immediately prior to the Minority
Closing, [***] (b) the [***] of all [***] of the Joint Venture Company and its
Subsidiaries as of the last day of the U.S. Fiscal Month immediately prior to
the Minority Closing (excluding, however, any liabilities with respect to Member
Notes), and (ii) the Economic Interest of the Minority Member at the time the
option provided for in Section 12.5(A) is exercised. Within five (5) Business
Days after the month-end balance sheet (prepared in accordance with Modified
GAAP consistently applied) as of the date of the Minority Closing becomes
available, the Minority Closing Price shall be recalculated using the [***] of
the [***] of the Joint Venture Company and its Subsidiaries as of such date and
the [***] of the [***] of the Joint Venture Company and its Subsidiaries as of
such date (excluding any liabilities with respect to Member Notes) (such
recalculated sum, the “Option Price”). If the Option Price is greater than the
Minority Closing Price, the Majority Member shall deliver the difference to the
Minority Member by wire transfer of immediately available funds within three (3)
Business Days of such recalculation. If the Option Price is less than the
Minority Closing Price, the Minority Member shall refund the difference to the
Majority Member by wire transfer of immediately available funds within three (3)
Business Days of such recalculation.
 
53

--------------------------------------------------------------------------------


(C)  Upon the Minority Closing and with effect on and after the date that of the
Minority Closing:
 
(1)  the Minority Member shall cease (a) to be a partner or Member of the Joint
Venture Company, and (b) to be entitled to any rights under this Agreement in
respect of the transferred Interest (including, without limitation, the right to
receive a return of any Capital Contribution or entitlement to distributions
from the Joint Venture Company); and
 
(2)  the Majority Member shall become entitled to all of the Minority Member’s
rights under this Agreement in respect of the transferred Interest (including,
without limitation, the right to receive a return of any Capital Contribution or
entitlement to distributions from the Joint Venture Company).
 
(D)  Upon an election of the Majority Member to purchase the Minority Member’s
remaining Interest and the outstanding Member Notes held by such Minority Member
pursuant to Section 12.5(A), if the Minority Member is Micron Singapore, then
Micron Singapore may, at its option, cause to continue in effect any existing
supply agreements it has with the Joint Venture Company or any Subsidiary of the
Joint Venture Company for [***] from the Minority Closing with the same amounts
and at the same delivery schedule, pricing and terms as are in effect on the
date of the Minority Closing. Such quantity will be [***] for the first year and
then will [***] of such fixed quantity per Fiscal Quarter to [***] over the next
[***] Fiscal Quarters. The Members will work together in good faith so that such
supply arrangements minimize disruption to the business of the Joint Venture
Company and the Members and to maintain, subject to such decline in amount,
substantially the same supply of custom Products and substantially the same
composition of types of Products as Micron Singapore had obtained from the Joint
Venture Company immediately prior to the Minority Closing.
 
ARTICLE 13.  
 
TRIGGERING EVENTS; DISSOLUTION AND LIQUIDATION
 
13.1  Triggering Events.
 
(A)  Upon the occurrence of any of the following events (each, a “Triggering
Event”), the Joint Venture Company shall, in contemplation of a dissolution of
the Joint Venture Company, commence winding up activities in accordance with
this Article 13 and any other covenants unanimously agreed in writing by the
Members, whether or not the event would cause a dissolution under the Act:
 
(1)  the expiration of the Term in accordance with Section 1.3;
 
(2)  the unanimous agreement in writing of the Members to wind up the Joint
Venture Company;
 
(3)  the election by a Member with a Percentage Interest of at least [***]% to
wind up the affairs of the Joint Venture Company (which election shall not
 
54

--------------------------------------------------------------------------------


require the consent of the other Member), upon delivery of written notice of
such election to the Joint Venture Company and the other Member;
 
(4)  Intentionally Omitted.
 
(5)  the occurrence of any other event that, under the Act, makes it unlawful,
impossible or impractical to carry on the business of the Joint Venture Company;
 
(6)  the election by a Member to wind up the affairs of the Joint Venture
Company upon the Bankruptcy, dissolution or liquidation of the other Member;
 
(7)  the election by a Member to wind up the affairs of the Joint Venture
Company, if (i) the Joint Venture Company ceases operations for more than [***],
(ii) the other Member’s Parent undergoes a Parent Change of Control or
(iii) such other Member undergoes a Member Change of Control; or
 
(8)  Intentionally Omitted;
 
(9)  Intentionally Omitted;
 
(10)  Intentionally Omitted; or
 
(11)  the election of a Member by written notice to the Joint Venture Company
and the other Member to wind up the affairs of the Joint Venture Company.
 
(B)  Intentionally Omitted.
 
13.2  Determination of [***] Value. Upon the occurrence of a Triggering Event,
the Members shall promptly proceed to determine the [***] Value of each Facility
or Domestic Facilities Company. The Members and the Joint Venture Company shall
use reasonable efforts to cause the determination to be made as promptly as
practicable, but not later than the [***] Determination Date, in the case of a
Triggering Event under Section 13.1(A)(1), not later than such Triggering Event.
 
13.3  No Withdrawal. No Member shall have any right to withdraw from the Joint
Venture Company. No event that would constitute a withdrawal of a Member under
the Act shall in any way be deemed to be a withdrawal under this Agreement or
cause a dissolution of the Joint Venture Company.
 
13.4  Intentionally Omitted.
 
13.5  Intentionally Omitted.
 
13.6  Intentionally Omitted.
 
13.7  Intentionally Omitted.
 
13.8  Intentionally Omitted.
 
55

--------------------------------------------------------------------------------


13.9  Intentionally Omitted.
 
13.10  Intentionally Omitted.
 
13.11  Auction of Remaining Assets. As soon as reasonably practicable following
the sale or other disposition of the assets of the Joint Venture Company
pursuant to any procedures unanimously agreed in writing by the Members, but not
later than [***] ([***]) days after the U.S. Buyout Determination Date, the
Board of Managers shall cause the Joint Venture Company and its Subsidiaries to
sell, in an auction process reasonably designed to maximize the price, all of
the assets, other than cash, remaining in the Joint Venture Company and its
Subsidiaries (the “Remaining Assets”). Each of the Members shall be entitled to
participate as a bidder in the auction. The Remaining Assets shall be sold to
the Person providing the best bid.
 
13.12  Voluntary Dissolution; Mandatory Dissolution.
 
(A)  Following the conclusion of any sale conducted in accordance with Section
13.11, the Members may commence to voluntarily wind up and dissolve the affairs
of the Joint Venture Company by adopting a unanimous resolution to such effect.
Upon the adoption of a resolution by the Members to voluntarily wind up and
dissolve the affairs of the Joint Venture Company, a liquidator shall be
appointed in accordance with the provisions of Applicable Law to commence the
winding up and dissolution of the Joint Venture Company.
 
(B)  Upon the occurrence of a Bankruptcy of the Joint Venture Company and the
making of an order for the dissolution and winding up of the Joint Venture
Company by the Singapore High Court, the Joint Venture Company shall become
subject to dissolution and winding up in accordance with the Act.
 
(C)  To the extent not inconsistent with the foregoing and with Applicable Law,
all covenants and obligations in this Agreement shall continue in full force and
effect until such time as the Joint Venture Company’s property has been
distributed pursuant to this Section 13.12 and Section 13.13 and the Joint
Venture Company has been dissolved in accordance with Applicable Law.
 
13.13  Liquidation. (A) (i) Upon the occurrence of a Triggering Event and
following the completion of (a) the consummation of any sale of assets in
accordance with any covenants unanimously agreed in writing by the Members,
(b) the auction of assets contemplated by Section 13.11 (the date on which all
events contemplated in (a) and (b) have been completed, the “Liquidation Date”),
(c) a resolution of the Members to voluntarily wind up and dissolve the affairs
of the Joint Venture Company, if applicable, and (d) the appointment of a
liquidator in accordance with Applicable Law, or (ii) the making of an order for
winding up of the Joint Venture Company by the Singapore High Court, the
liquidator shall liquidate the Joint Venture Company’s remaining assets and
terminate its business in accordance with this Section 13.13 and subject always
to Applicable Law.
 
(B)  Subject to Applicable Law, at least ten (10) days prior to the first
distribution of assets or other proceeds of the liquidation under Section
13.13(C) (which distribution shall occur no earlier than the Liquidation Date),
(i) any Member that is the Funding Member with respect to any Member Note
outstanding at such time may, by delivering written
 
56

--------------------------------------------------------------------------------


notice to the Joint Venture Company, convert the outstanding principal balance
of and accrued interest on such Member Note into a Capital Contribution and (ii)
any Member that is the Non-Funding Member with respect to any Member Note
outstanding at such time may, by delivering written notice to the Joint Venture
Company, cause the Joint Venture Company to convert the outstanding principal
balance of and accrued interest on any such Member Note into a Capital
Contribution. Any conversion of a Member Note made pursuant to this
Section 13.13(B) shall be effective prior to the commencement of the first
liquidating distribution pursuant to Section 13.13(C).
 
(C)  The assets and other proceeds of the liquidation, as and when available,
shall be applied and distributed in accordance with Applicable Law and, to the
fullest extent legally permissible, in the following order and priority:
 
(1)  first, to the payment of all debts and liabilities of the Joint Venture
Company, excluding debts and liabilities to Members and former Members;
 
(2)  second, to the setting up of reserves that the liquidating committee deems
reasonably necessary for contingent, unmatured or unforeseen liabilities or
obligations of the Joint Venture Company;
 
(3)  third, to the payment of all debts and liabilities to Members and any
former Members; and
 
(4)  fourth, to the Members in accordance with Section 5.1.
 
(D)  In the event that, at the time of a liquidating distribution in accordance
with Section 13.13(C), there exists any outstanding obligation of a Member to
the Joint Venture Company (including, but not limited to, any amounts owed by
such Member to the Joint Venture Company as a result of purchasing assets from
the Joint Venture Company in accordance with any covenants unanimously agreed in
writing by the Members that remains unpaid), all amounts to be distributed to
such Member under Section 13.13(C) shall be subject to offset, and no
distribution shall be made to such Member until after all such obligations have
been satisfied in full.
 
13.14  Supply Agreements. If a Triggering Event has occurred, then, from and
after the consummation of a sale of assets by the Joint Venture Company in
accordance with any covenants unanimously agreed in writing by the Members, each
Member shall enter into a supply agreement with the other Member, on
substantially the same terms (including amount, delivery schedule, pricing terms
and other terms) as the Supply Agreement that the Member entered into with the
Joint Venture Company as of the Effective Date, under which each Member agrees
to provide the other Member with its Sharing Interest on the date of the
Triggering Event of the output of each type of Product from each of the
Facilities purchased by that Member. The quantity (determined based on the three
(3)-month period immediately preceding the effectiveness of the contemplated
Supply Agreement) of Product, measured in 300 millimeter diameter equivalents
that a Member shall be obligated to provide from each Facility under that
Member’s supply agreement will be fixed for the first year after the
consummation of a sale of assets by the Joint Venture Company in accordance with
any covenants unanimously agreed in
 
57

--------------------------------------------------------------------------------


writing by the Members and then will decline by [***] ([***]) of such fixed
quantity per Fiscal Quarter to [***] over the next [***] Fiscal Quarters. The
Members will work together in good faith so that such supply agreements minimize
disruption to the business of the Members and to maintain, subject to such
decline in amount, substantially the same supply of custom Products and
substantially the same composition of types of Products as the Members had
obtained from the Joint Venture Company immediately prior to the date of the
Triggering Event.
 
13.15  Employees.
 
(A)  Each Member shall be free to offer employment to or continue the employment
of any or all of the Joint Venture Company employees whose primary place of
employment is at a Fab owned or leased by the Joint Venture Company or by a
Domestic Facilities Company (“Acquired Asset Employees”) if such Fab or the
equity of such Domestic Facilities Company (“Acquired Asset”) is purchased by
that Member;
 
(B)  Within fifteen (15) Business Days prior to the date a Fab owned or leased
by the Joint Venture Company or a Domestic Facilities Company is purchased by a
Member, the Joint Venture Company shall provide, or cause to be provided, to
such Member:
 
(1)  A true and complete list of the following information for each of the
Acquired Asset Employees (“Acquired Asset Employee Information”): name; gender;
gross monthly salary; title; name of employer; date of commencement of
employment; name of employer; and whether the employee holds a managerial,
executive or confidential position; and
 
(2)  At the Member’s request, reasonable access to meet with and interview, the
Acquired Asset Employees, at times and locations to be mutually agreement upon.
 
(C)  The following provisions apply in the case where the Acquired Asset is a
Fab owned or leased by the Joint Venture Company:
 
(1)  At least fifteen (15) Business Days before the closing of the applicable
purchase (“Acquired Asset Closing”), the acquiring Member shall provide to the
Joint Venture Company a list of the Acquired Asset Employees to whom offers of
employment will be made by the Member (“Shortlisted Employees”), such employment
to be effective conditional upon the Acquired Asset Closing.
 
(2)  Within fifteen (15) Business Days following receipt of the list of
Shortlisted Employees, the Joint Venture Company shall terminate the employment
contracts of all Acquired Asset Employees so as to enable the Shortlisted
Employees to accept the acquiring Member’s offer of employment.
 
(3)  If the employment of any Acquired Asset Employee who is not a Shortlisted
Employee is found or alleged to have been transferred to the acquiring Member
pursuant to any applicable laws as a consequence of the Acquired Asset Closing,
the acquiring Member shall be entitled (but not obligated) to terminate the
employment
 
58

--------------------------------------------------------------------------------


of such employee in accordance with the applicable laws, including observing the
contractually stipulated notice period or paying salary in lieu thereof.
 
(D)  The following provisions apply in the case where the Acquired Asset is the
equity of a Domestic Facilities Company:
 
(1)  At least fifteen (15) Business Days before the Acquired Asset Closing, the
acquiring Member shall provide the Joint Venture Company with a list of the
Acquired Asset Employees whose employment with the Domestic Facilities Company
is to be terminated effective upon the Acquired Asset Closing (“Affected
Employees”).
 
(2)  Within fifteen (15) Business Days following receipt of the list of Affected
Employees, the Joint Venture Company shall cause the Domestic Facilities Company
to terminate the employment contracts of all the Affected Employees effective
upon the Acquired Asset Closing.
 
(3)  If the employment of any Affected Employee is found or alleged not to have
been terminated effective upon the Acquired Asset Closing, the acquiring Member
shall be entitled (but not obligated) to cause the Domestic Facilities Company
to terminate the employment of such employee in accordance with the Applicable
Law, including observing the contractually stipulated notice period or paying
salary in lieu thereof.
 
ARTICLE 14.  
EXCULPATION AND INDEMNIFICATION
 
14.1  Exculpation. No Manager (or alternate Manager) shall be liable to the
Joint Venture Company, any Subsidiary of the Joint Venture Company or the
Members (in their capacities as members of the Joint Venture Company) for
monetary damages for breach of fiduciary duty as a Manager or otherwise liable,
responsible or accountable to the Joint Venture Company, any Subsidiary of the
Joint Venture Company or the Members (in their capacities as members of the
Joint Venture Company) for monetary damages or otherwise for any acts performed,
or for any failure to act, except that this provision shall not eliminate or
limit the liability of a Manager (or alternate Manager) (i) for acts or
omissions that involve willful or intentional misconduct or gross negligence or
(ii) for any transaction from which the Manager (or alternate Manager) received
any improper personal benefit.
 
14.2  Indemnification.
 
(A)  The Joint Venture Company shall, to the fullest extent permitted by
Applicable Law, indemnify, defend and hold harmless (1) each Manager and
alternate Manager and (2) the Site Manager, the Lead Controller and any other
officer or site manager of the Joint Venture Company (each, an “Executive
Indemnified Party” and collectively with the Managers, the “Indemnified Party”),
against any losses, claims, damages or liabilities to which such Indemnified
Party may become subject in connection with any matter arising out of or
incidental to any act performed or omitted to be performed by any such
Indemnified Party in connection with this Agreement or the Joint Venture
Company’s or any of its Subsidiaries’ business or affairs; provided, however,
that in the case of an Executive Indemnified Party, such
 
59

--------------------------------------------------------------------------------


act or omission was taken in good faith and was reasonably believed by the
Executive Indemnified Party, as applicable, to be within the scope of authority
granted to such Executive Indemnified Party; and provided further, however, that
in the case of any Indemnified Party such act or omission was not attributable
in whole or in part to the fraud, bad faith, willful misconduct or gross
negligence of such Indemnified Party. If an Indemnified Party becomes involved
in any capacity in any action, proceeding or investigation in connection with
any matter arising out of or in connection with this Agreement or the Joint
Venture Company’s or any of its Subsidiaries’ business or affairs, the Joint
Venture Company shall reimburse such Indemnified Party for its reasonable legal
and other reasonable out-of-pocket expenses (including the cost of any
investigation and preparation) as they are incurred in connection therewith,
provided that such Indemnified Party shall promptly repay to the Joint Venture
Company the amount of any such reimbursed expenses paid to it if it shall
ultimately be determined that such Indemnified Party was not entitled to be
indemnified by the Joint Venture Company in connection with such action,
proceeding or investigation. If for any reason (other than the fraud, bad faith,
willful misconduct or gross negligence of such Indemnified Party) the foregoing
indemnification is unavailable to such Indemnified Party, or insufficient to
hold it harmless, then the Joint Venture Company shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage, liability or expense in such proportion as is appropriate to reflect the
relative benefits received by the Joint Venture Company or any of its
Subsidiaries on the one hand and such Indemnified Party on the other hand or, if
such allocation is not permitted by Applicable Law, to reflect not only the
relative benefits referred to above but also any other relevant equitable
considerations. Any indemnity under this Section 14.2(A) shall be paid solely
out of and to the extent of the Joint Venture Company’s and its Subsidiaries’
assets and shall not be a personal obligation of any Member and in no event will
any Member be required or permitted, without the consent of the other Member, to
contribute additional capital under Article 2 to enable the Joint Venture
Company to satisfy any obligation under this Section 14.2.
 
(B)  The provisions of this Section 14.2 shall survive for a period of two (2)
years from the date of dissolution of the Joint Venture Company, provided that
(1) if at the end of such period there are any actions, proceedings or
investigations then pending, an Indemnified Party may so notify the Joint
Venture Company and the Members at such time (which notice shall include a brief
description of each such action, proceeding or investigation and the liabilities
asserted therein) and the provisions of this Section 14.2 shall survive with
respect to each such action, proceeding or investigation set forth in such
notice (or any related action, proceeding or investigation based upon the same
or similar claim) until such date that such action, proceeding or investigation
is finally resolved and (2) the obligations of the Joint Venture Company under
this Section 14.2 shall be satisfied solely out of Joint Venture Company assets,
including the assets of any Subsidiary of the Joint Venture Company.
 
ARTICLE 15.  
GOVERNMENTAL APPROVALS
 
15.1  Governmental Approvals. In the event that either Member takes any action
contemplated by this Agreement that could reasonably be expected to result in an
event or transaction, including without limitation (i) the purchase by either
Member of an Interest pursuant to Sections 12.4(A), 12.4(B) or 12.5, (ii) the
purchase by either Member of a Facility or Domestic Facilities Company that owns
or leases such Facility pursuant to any covenants
 
60

--------------------------------------------------------------------------------


unanimously agreed in writing by the Members, (iii) a Change of Consolidating
Member, (iv) the making of a Capital Contribution, (v) the conversion of a
Member Note or (vi) the creation or acquisition of interests in a Domestic
Facilities Company, which event or transaction, as to each of the foregoing,
would require either Member to make a filing, notification, application or any
other required or requested submission under the Singapore Competition Act or
any other applicable Competition Law (any such event or transaction, a “Filing
Event” and any such filing, notification, application or any such other required
or requested submission, a “Filing”), then:
 
(A)  the Member taking such action, in addition to complying with any other
applicable notice provisions under this Agreement, shall promptly notify the
other Member of such Filing Event, which notification shall include an
indication that Filings under the HSR Act or any other applicable Competition
Law will be required;
 
(B)  notwithstanding any provision to the contrary in this Agreement, a Filing
Event may not occur or close until after any applicable waiting period
(including any extension thereof) under the Singapore Competition Act or any
other Competition Law, as applicable to such Filing Event, shall have expired or
been terminated, and all approvals under antitrust regulatory Filings in any
jurisdiction that shall be necessary for such Filing Event to occur or close
shall have been obtained, and any applicable deadline for the occurrence or
closing of such Filing Event contained in this Agreement shall be delayed, so
long as both Members are proceeding diligently in accordance with this Section
15.1 to seek any such expiration, termination or approval, and so long as there
are no other outstanding conditions preventing the occurrence or closing of the
Filing Event;
 
(C)  the Members shall, and shall cause any of their relevant Affiliates to:
 
(1)  as promptly as practicable, make their respective Filings under the
Singapore Competition Act or any other applicable Competition Law;
 
(2)  promptly respond to any requests for additional information from the
Competition Commission of Singapore or any other Governmental Entity;
 
(3)  subject to Applicable Laws, use commercially reasonable efforts to
cooperate with each other in the preparation of, and coordinate, such Filings
(including the exchange of drafts between each party’s outside counsel) so as to
reduce the length of any review periods;
 
(4)  subject to Applicable Laws, cooperate and use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under Applicable Laws in connection with
such Filing Event, including using commercially reasonable efforts to provide
information, obtain necessary exemptions, rulings, consents, clearances,
authorizations, approvals and waivers, and effect necessary registrations and
filings;
 
(5)  subject to Applicable Laws, use their commercially reasonable efforts to
(a) take actions that are necessary to prevent the Competition Commission of
Singapore or any other Governmental Entity, as the case may be, from filing an
action
 
61

--------------------------------------------------------------------------------


with a court or Governmental Entity that, if the Governmental Entity prevailed,
would restrict, enjoin, prohibit or otherwise prevent or materially delay the
consummation of the Filing Event, including an action by any such Governmental
Entity seeking a requirement to (i) sell, license or otherwise dispose of, or
hold separate and agree to sell or otherwise dispose of, assets, categories of
assets or businesses of either Member, the Joint Venture Company or its
respective Subsidiaries; (ii) terminate existing relationships and contractual
rights and obligations of either Member, the Joint Venture Company or its
respective Subsidiaries; (iii) terminate any relevant venture or other
arrangement; or (iv) effectuate any other change or restructuring of either
Member or the Joint Venture Company (as to each of the foregoing, a “Divestiture
Action”), and (b) contest and resist any action, including any legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any order that restricts, enjoins, prohibits or otherwise prevents or
materially delays the occurrence or closing of such Filing Event; and
 
(6)  subject to Applicable Laws, prior to the making or submission of any
analysis, appearance, presentation, memorandum, brief, argument, opinion or
proposal by or on behalf of either Member in connection with proceedings under
or relating to the Singapore Competition Act or any other applicable Competition
Law, consult and cooperate with one another, and consider in good faith the
views of one another, in connection with any such analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals, and will
provide one another with copies of all material communications from and filings
with, any Governmental Entities in connection with any Filing Event;
 
(D)  notwithstanding anything to the contrary in this Section 15.1, nothing in
this Section 15.1 shall require either Member or its respective Affiliates, or
the Joint Venture Company to take any Divestiture Action; and
 
(E)  if the Filing Event is prevented from occurring or closing as a result of
any applicable Competition Laws, after exhausting all efforts permitted under
this Section 15.1 to obtain the necessary approval of any applicable
Governmental Entity, then the Members shall negotiate in good faith to agree
upon an alternative event or transaction that would be permissible under
applicable Competition Laws, and would approximate, as closely as possible, the
intent and contemplated effect of the original Filing Event.
 
ARTICLE 16.  
FORMATION OF ADDITIONAL ENTITIES
 
16.1  Formation of Domestic Subsidiaries. The Members agree that each Facility
located in Singapore may be held through a Wholly-Owned Subsidiary of the Joint
Venture Company, where such Wholly-Owned Subsidiary is established, organized or
incorporated within Singapore (each, a “Domestic Facilities Company”). Unless
the Members agree in writing otherwise, each Domestic Facilities Company shall
be owned directly or indirectly by the Joint Venture Company. Each Domestic
Facilities Company shall be an entity that may elect, and shall elect, to be
treated as a disregarded entity or a partnership for U.S. federal income tax
purposes, as appropriate. The Members agree that the charter and other
organizational
 
62

--------------------------------------------------------------------------------


documents of each Domestic Facilities Company and all contractual and other
arrangements between the Joint Venture Company and such Domestic Facilities
Company, and between the Members and the Domestic Facilities Company, shall have
such terms and conditions as shall be necessary to achieve the purposes of the
Members in entering into this Agreement and the Joint Venture Documents and to
achieve as closely as practicable the same beneficial results (including with
respect to Joint Venture Products produced by such Domestic Facilities Company
and the pricing thereof; tax matters, financial accounting matters, assets to be
distributed, and rights provided, on dissolution and liquidation; profits;
losses; distributions; governance; control and the like) for the Members as
would be achieved if the Facility held by such Domestic Facilities Company were
held directly by the Joint Venture Company.
 
16.2  Intentionally Omitted.
 
ARTICLE 17.  
DEADLOCK; OTHER DISPUTE RESOLUTION; EVENT OF DEFAULT
 
17.1  Deadlock. “Deadlock” shall occur with respect to any matter for which an
affirmative vote by at least one Manager appointed by each Member is required
for approval, and such matter is not approved as a result of a vote in which a
majority of the Managers appointed by one Member (or the sole Manager appointed
by a Member, if there is only one) have voted against the matter and a majority
of the Managers appointed by the other Member (or the sole Manager appointed by
the other Member, if there is only one) have voted for the matter other than an
Intel Singapore Matter or a Micron Singapore Matter (a “Tie Vote”) on a matter
submitted to it at a meeting or in the form of a proposed written consent, and
during the [***] period following this Tie Vote, the Board of Managers is unable
or fails to break the Tie Vote (if the matter is presented in the form of a
proposed written consent, the [***] period shall commence on the date that the
Manager who was last to receive the proposal received it). During this [***]
period, the Board of Managers shall seek in good faith to hold at least [***]
([***]) additional meetings at which it shall make a good faith effort to break
the Deadlock. To the extent practicable, the Board of Managers shall seek to
resolve the matter in a manner consistent with the Joint Venture Company’s
then-current Approved Business Plan. The additional meetings shall be held at
the time and place agreed to by the Managers, or if the Managers are unable to
agree, at a time and place determined by the Site Manager on at least two (2)
days’ written notice.
 
17.2  Resolution of Deadlock.
 
(A)  If a Deadlock occurs, (i) if the matter is an Intel Singapore Matter, the
matter shall be resolved in the manner specified by the Authorized
Representative of Intel Singapore, whose decision shall be final and binding on
the Joint Venture Company and its Subsidiaries, (ii) if the matter is a Micron
Singapore Matter, the matter shall be resolved in the manner specified by the
Authorized Representative of Micron Singapore, whose decision shall be final and
binding on the Joint Venture Company and its Subsidiaries, and (iii) if the
matter is neither an Intel Singapore Matter nor a Micron Singapore Matter, the
Joint Venture Company shall (a) first submit the matter that was the subject of
the Deadlock to the Authorized Representatives of the Members by providing
notice of the Deadlock to the Members, and the Authorized Representatives of the
Members shall then make a good faith effort to resolve the
 
63

--------------------------------------------------------------------------------


dispute and break the Deadlock within [***] of the Members’ receiving notice of
the Deadlock and (b) next, if the Deadlock is still not resolved, submit the
matter to the Senior Authorized Representatives for each of the Members, who
shall then make a good faith effort to resolve the Deadlock within [***] of
submission to the Senior Authorized Representatives. If the matter remains
unresolved, then the Members shall submit the Deadlock to non-binding mediation.
Either Member may initiate the non-binding meditation by providing to JAMS and
the other Member a written request for mediation, setting forth the subject of
the Deadlock. The Members will cooperate with JAMS and with one another in
selecting a retired judge from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The Members covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. The
provisions of this Section 17.2 may be enforced by any court of competent
jurisdiction, and the Member seeking enforcement shall be entitled to an award
of all costs, fees and expenses, including attorneys’ fees, to be paid by the
Member against whom enforcement is ordered.
 
(B)  Notwithstanding the foregoing, if the Board of Managers fails to approve a
specific loading plan for a given Fab, then the Members may designate the
loading for such Fab in accordance with their respective Sharing Interests.
 
17.3  Definition of “Intel Singapore Matters.” For purposes of this Agreement,
“Intel Singapore Matter” means any matter that is unanimously agreed in writing
by the Members to be an Intel Singapore Matter.
 
17.4  Definition of “Micron Singapore Matters.” For purposes of this Agreement,
“Micron Singapore Matter” means any matter that is unanimously agreed in writing
by the Members to be a Micron Singapore Matter.
 
17.5  Other Dispute Resolution. In the event of any other dispute over a
purported breach of this Agreement (a “Dispute”), the Members shall endeavor to
settle, through their respective designees to the Board of Managers, the
Dispute. All Disputes arising under this Agreement that are not resolved by the
Board of Managers shall be resolved as follows: the Joint Venture Company shall
first submit the matter to the Authorized Representatives of the Members by
providing notice of the Dispute to the Members. The Authorized Representatives
of the Members shall then make a good faith effort to resolve the Dispute. If
they are unable to resolve the Dispute within [***] of receiving notice of the
Dispute, the matter shall then be submitted to the Senior Authorized
Representatives of the Members, who shall then make a good faith effort to
resolve the Dispute. If the Dispute cannot be resolved within [***] of
submission of the matter to the Senior Authorized Representatives of the
Members, then a civil action with respect to the Dispute may be commenced, but
only after the matter has been submitted to JAMS for mediation as contemplated
by Section 17.6.
 
17.6  Mediation. If there is a Dispute, either Member may commence mediation by
providing to JAMS and the other Member a written request for mediation, setting
forth the subject of the Dispute and the relief requested. The Members will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The Members covenant
that they will participate in the mediation in good faith, and that they will
share equally in its costs. All offers, promises, conduct and statements,
whether oral or written, made in the course of the mediation by any of the
Members
 
64

--------------------------------------------------------------------------------


or their Relatives or their agents, employees, experts and attorneys, and by the
mediator and any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any litigation or other proceeding
involving the Members or their Relatives, provided that evidence that is
otherwise admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either Member may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of that process. Except for such an action to obtain equitable
relief, neither Member may commence a civil action with respect to a Dispute
until after the completion of the initial mediation session, or [***] after the
date of filing the written request for mediation, whichever occurs first.
Mediation may continue after the commencement of a civil action, if the Members
so desire. The provisions of this Section may be enforced by any court of
competent jurisdiction, and the Member seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the Member against whom enforcement is ordered.
 
17.7  Event of Default.
 
(A)  An “Event of Default” shall occur if a Member (the “Defaulting Member”)
fails to perform any material obligation under this Agreement or any of the
Joint Venture Documents to which it is a party.
 
(B)  Upon the occurrence of an Event of Default, the Joint Venture Company and
the other Member (the “Non-Defaulting Member”) shall each have the right to
deliver to the Defaulting Member notice (a “Notice of Default”). The Notice of
Default shall set forth the nature of the obligations that the Defaulting Member
has failed to perform. If the Defaulting Member fails to cure the Event of
Default within the Cure Period, the Non-Defaulting Member may take any of the
actions set forth in Section 17.7(C). For purposes hereof, “Cure Period” means a
period commencing on the date that the Notice of Default is provided by the
Non-Defaulting Member or the Joint Venture Company and ending (i) thirty (30)
days after Notice of Default is so provided, or (ii) in the case of any
obligation (other than an obligation to pay money) which cannot reasonably be
cured within such thirty (30) day period, such longer period not to exceed one
hundred twenty (120) days after the Notice of Default as is necessary to effect
a cure of the Event of Default, so long as the Defaulting Member diligently
attempts to effect a cure throughout such period.
 
(C)  Upon the occurrence of an Event of Default and the expiration of the Cure
Period set forth in Section 17.7(B), the Non-Defaulting Member may request the
Joint Venture Company to pursue all legal and equitable rights and remedies
against the Defaulting Member available to it (subject to any limitations in the
agreement containing the obligation that was not performed) or may pursue its
own legal and equitable rights and remedies against the Defaulting Member
(subject to any limitations in the agreement containing the obligation that was
not performed); provided, however, that the Non-Defaulting Member may not seek
dissolution of the Joint Venture Company under such circumstances. The
Defaulting Member shall pay all costs, including attorneys’ fees, incurred by
the Joint Venture Company and the other Member in pursuing such legal remedies.
 
17.8  Specific Performance. The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
parties agree that any damages
 
65

--------------------------------------------------------------------------------


available at law for a breach of this Agreement would not be an adequate remedy.
Therefore, the provisions hereof and the obligations of the parties hereunder
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate preliminary or permanent
injunctive relief may be applied for and granted in connection therewith. Except
as otherwise limited by this Agreement, such remedies and all other remedies
provided for in this Agreement shall, however, be cumulative and not exclusive
and shall be in addition to any other remedies that a party may have under this
Agreement; provided, however, that in no event shall the dissolution of the
Joint Venture Company be permitted unless it is expressly permitted by
Section 13.1(A).
 
17.9  Tax Matters. Notwithstanding anything in this Article 17 to the contrary,
the resolution of disputes concerning tax matters governed by Section 10.6(B)
shall be governed by Section 10.6(B) of this Agreement.
 
ARTICLE 18.  
MISCELLANEOUS PROVISIONS
 
18.1  Notices. All notices to the Joint Venture Company shall be sent addressed
to the Site Manager at the Joint Venture Company’s principal place of business.
All notices to a Member shall be sent addressed to such Member at the address as
may be specified by the Member from time to time in a notice to the Joint
Venture Company, provided that the initial notice address for each Member is as
follows:
 
(A)  if to Intel Singapore:
 
Intel Technology Asia Pte Ltd
#06-01/02 StarHub Centre
Singapore 229469
Attention: Intel Legal Department
Facsimile: +65 62131018
 
with a copy to:
 
Intel Corporation
2200 Mission College Blvd.
Mailstop SC4-203
Santa Clara, CA 95054
Attention: General Counsel
Facsimile: (408) 653-8050
 
and
 
Intel Corporation
2200 Mission College Blvd.
Mailstop RN6-46
Santa Clara, CA 95054
Attention: [***]
Facsimile: [***]
 


66

--------------------------------------------------------------------------------


 
(B)  if to Micron Singapore:
 
Micron Semiconductor Asia Pte. Ltd.
990 Bendemeer Rd.
Singapore 339942
Attention: Jen Kwong Hwa
Telephone: +65 62903355
Facsimile: +65 62903690
 
 
with a copy to:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537
 
All notices to a Manager shall be sent addressed to such Manager at the address
as may be specified by the Manager from time to time in a notice to the Joint
Venture Company. All notices are effective the next day, if sent by recognized
overnight courier or facsimile, or five (5) days after deposit in the United
States mail, postage prepaid, properly addressed and return receipt requested.
 
18.2  Waiver. The failure at any time of a Member to require performance by any
other Member of any responsibility or obligation required by this Agreement
shall in no way affect a Member’s right to require such performance at any time
thereafter, nor shall the waiver by a Member of a breach of any provision of
this Agreement by any other Member constitute a waiver of any other breach of
the same or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
18.3  Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of each party hereto. Except as
otherwise specifically provided in this Agreement, neither this Agreement nor
any right or obligation hereunder may be assigned or delegated in whole or in
part to any other Person.
 
18.4  Third Party Rights. Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person other than the Joint Venture Company and the Members any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any covenant, condition or other provision contained herein.
 
67

--------------------------------------------------------------------------------


18.5  Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
 
18.6  Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
 
18.7  Entire Agreement. This Agreement, together with the Appendices, Exhibits
and Schedules hereto and the agreements (including the Confidentiality
Agreement) and instruments expressly provided for herein, together with any
written agreements entered into contemporaneously with this Agreement, as all of
the foregoing may be amended from time to time, constitute the entire agreement
of the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings, oral and written, among the parties
hereto with respect to the subject matter hereof. For the avoidance of doubt,
the Members confirm and agree that the mutual rights and duties of the Members
and the Joint Venture Company shall not be determined by the provisions set
forth in paragraphs 1 through 11 of the first schedule of the Act.
 
18.8  Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Law or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
18.9  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
18.10  Further Assurances. Each Member shall execute such deeds, assignments,
endorsements, evidences of transfer and other instruments and documents and
shall give such further assurances as shall be necessary to perform such
Member’s obligations hereunder. The obligations of the Members set forth in this
Section 18.10 shall survive the termination of this Agreement.
 
18.11  Consequential Damages. No party shall be liable to any other party under
any legal theory for indirect, special, incidental, consequential or punitive
damages, or any damages for loss of profits, revenue or business, even if such
party has been advised of the possibility of such damages.
 
18.12  Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate
 
68

--------------------------------------------------------------------------------


appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Applicable Law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.
 
18.13  Confidential Information.
 
(A)  The Members shall abide by the terms of that certain Mutual Confidentiality
Agreement between Micron, Intel and the Joint Venture Company dated as of the
Effective Date, and as may be amended or replaced from time to time (the
“Confidentiality Agreement”), which agreement is incorporated herein by
reference with respect to the Joint Venture Company, its Subsidiaries and the
Facilities Companies and the activities of the Joint Venture Company, its
Subsidiaries and the Facilities Companies. The Members agree that the
Confidentiality Agreement shall govern the confidentiality and non-disclosure
obligations between the Members respecting the information provided or disclosed
pursuant to this Agreement as such information relates to the Joint Venture
Company, its Subsidiaries and the Facilities Companies and their activities.
 
(B)  If the Confidentiality Agreement is terminated or expires and is not
replaced, such Confidentiality Agreement shall continue with respect to
confidential information provided in connection with this Agreement,
notwithstanding such expiration or termination, for the duration of the term of
this Agreement or until a new Confidentiality Agreement is entered into between
the Members. To the extent there is a conflict between this Agreement and the
Confidentiality Agreement, the terms of this Agreement shall control.
 
(C)  The terms and conditions of this Agreement shall be considered
“Confidential Information” under the Confidentiality Agreement for which each of
Micron and Intel is considered a “Receiving Party” under such Confidentiality
Agreement.
 
18.14  Certain Interpretive Matters.
 
(A)  Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each of the Schedules will
apply only to the corresponding Section or subsection of this Agreement,
(3) each accounting term not otherwise defined in this Agreement has the meaning
commonly applied to it in accordance with GAAP, except as modified by the
definition of “Modified GAAP,” (4) words in the singular include the plural and
visa versa, (5) the term “including” means “including without limitation,”
(6) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof, (7) capitalized terms followed by phrases such as “under any
Applicable Joint Venture Agreement” or “pursuant to any Applicable Joint Venture
Agreement” shall have the respective meanings ascribed to such terms under the
Applicable Joint Venture Agreement, and (8) capitalized terms with “U.S.” added
at the beginning are references to such capitalized terms under the Applicable
Joint Venture Agreement of the U.S. Joint Venture Company. Unless otherwise
stated, all
 
69

--------------------------------------------------------------------------------


references to “$” or dollar amounts will be to lawful currency of the United
States of America. All references to “$” or dollar amounts, or “%” or percent or
percentages, shall be to precise amounts and not rounded up or down. All
references to “day” or “days” will mean calendar days. All references to matters
“unanimously agreed in writing by the Members” refer to other written agreements
that remain effective that were entered into on or prior to the date hereof or
written agreements entered into by the Members at some later date.
 


 


 


 


 
(B)  No provision of this Agreement will be interpreted in favor of, or against,
any of the parties by reason of the extent to which any such party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft of this Agreement or
such provision.
 


 
[Signature Page Follows]




70

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned being all of the Members of IM Flash
Singapore, LLP organized under the Act, have executed this Agreement as of the
date and year first above written.
 


 
INTEL TECHNOLOGY ASIA PTE LTD
 
 
By:  /s/ Ravi Jacob___________  
 
Name: ___Ravi Jacob________
 
Title:   _Treasurer___________  
   
MICRON SEMICONDUCTOR ASIA PTE. LTD.
 
 
By:   /s/ Alice Koh___________   
 
Name: __Alice Koh__________   
 
Title:   Authorized Signatory____  





THIS IS THE SIGNATURE PAGE FOR THE
LIMITED LIABILITY PARTNERSHIP AGREEMENT OF
IM FLASH SINGAPORE, LLP
ENTERED INTO BY AND BETWEEN
INTEL TECHNOLOGY ASIA PTE LTD AND
MICRON SEMICONDUCTOR ASIA PTE. LTD.
 



--------------------------------------------------------------------------------




APPENDIX A
 
IM FLASH SINGAPORE, LLP
 


 
DEFINITIONS
 
“[***] Fab” means a Fab that has [***] construction, Tool Install and equipment
and process qualification, including all related facilities necessary to
commence production of semiconductor devices and such production output has
reached a minimum level of [***]% of its intended high volume output level (as
measured in Wafer Starts per week).
 
“Accountants” shall have the meaning set forth in Section 10.4(C) of this
Agreement.
 
“Accumulated Distributions Account” shall have the meaning set forth in Section
5.1(C) of this Agreement.
 
“Acquired Asset” shall have the meaning set forth in Section 13.15(A) of this
Agreement.
 
“Acquired Asset Closing” shall have the meaning set forth in Section 13.15(C)(1)
of this Agreement.
 
“Acquired Asset Employees” shall have the meaning set forth in Section 13.15(A)
of this Agreement.
 
“ACRA” means the Accounting and Corporate Regulatory Authority as authorized
under the Accounting and Corporate Regulatory Authority Act of 2004 (Act 3 of
2004) of Singapore.
 
“Act” shall have the meaning set forth in Section 1.1 of this Agreement.
 
“Additional Capital Contributions” shall have the meaning set forth in
Section 2.3(C) of this Agreement.
 
“Adjusted Contribution Amount” means, after a Change in Consolidating Member, an
amount equal to the sum of (i) the Consolidating Member’s Pro Rata Share of a
given Additional Capital Contribution and (ii) the portion of the Former
Consolidating Member’s Pro Rata Share of such Additional Capital Contribution
that such Former Consolidating Member is not [***].
 
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
 
“Affiliate Agreements” shall have the meaning set forth in Section 12.2(B)(1) of
this Agreement.
 
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
 
“Annual Budget” shall have the meaning set forth in Section 11.2(B) of this
Agreement.
 
Appendix A-1

--------------------------------------------------------------------------------


“Applicable Fiscal Quarter” means Micron Singapore’s first fiscal quarter in its
[***] fiscal year.
 
“Applicable Joint Venture” or “Applicable Joint Ventures” means the entities
listed on Schedule 5, as such Schedule may be amended from time to time by the
unanimous written agreement of the Members.
 
“Applicable Joint Venture Agreements” means the agreements listed on Schedule 5,
as such Schedule may be amended from time to time by the unanimous written
agreement of the Members.
 
“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity and the common law of the Republic of
Singapore, to the extent applicable to matters covered under this Agreement.
 
“Appointing Member” shall have the meaning set forth in Section 6.2(B) of this
Agreement.
 
“Appraiser” means two nationally recognized investment banking firms (one to be
selected by each Member) and a manufacturing equipment reseller (mutually agreed
upon by the two investment banking firms).
 
“Approved Business Plan” means either an Undisputed Approved Business Plan or a
Disputed Approved Business Plan, as in effect from time to time.
 
“Assembly Plan” means an assembly plan set forth in the Operating Plan, as more
particularly described in Section 11.6(A)(2) of this Agreement.
 
“Associated Assets” means, with respect to any Fab, the Joint Venture Equipment,
inventory and other tangible personal property owned by the Joint Venture
Company or any of its Subsidiaries and located at that Fab on the date of the
Triggering Event or thereafter and all rights and obligations pursuant to
contracts, permits, governmental approvals and governmental concessions and
incentives associated with such Fab, Joint Venture Equipment, inventory or other
tangible personal property, including all liabilities exclusively associated
with such Fab, except for assets sold or disposed of in any of the following
transactions that occurs after the Triggering Event: (a) the sale of inventory
in the ordinary course; (b) the sale or other disposition of obsolete or surplus
equipment or other assets to third parties in the ordinary course in
arm’s-length transactions; and (c) the sale of any other asset with the approval
of the Board of Managers. Any transfer of Associated Assets under this Agreement
shall include the assumption by the transferee of the liabilities exclusively
associated with such Fab.
 
“Authorized Representative” means (i) with respect to Intel Singapore, the
general manager of Intel’s memory products group, and (ii) with respect to
Micron Singapore, the general manager of Micron’s memory products group.
 
“Bankruptcy” means (i) the entry of a decree or order for relief of the Person
by a court of competent jurisdiction in any involuntary case involving the
Person under any bankruptcy,
 
Appendix A-2

--------------------------------------------------------------------------------


insolvency or other similar law now or hereafter in effect; (ii) the appointment
of a receiver, judicial manager, liquidator, assignee, custodian, trustee,
sequestrator or other similar agent for the Person or for any substantial part
of the Person’s assets or property; (iii) the ordering of the judicial
management, winding up or liquidation of the Person’s affairs; (iv) the filing
with respect to the Person of a petition in any such involuntary bankruptcy
case, which petition remains undismissed for a period of sixty (60) days or
which is dismissed or suspended pursuant to Applicable Law); (v) the
commencement by the Person of a voluntary case under any bankruptcy, judicial
management, insolvency or other similar law now or hereafter in effect; (vi) the
consent by the Person to the entry of an order for relief in an involuntary case
under any such law or to the appointment of or taking possession by a receiver,
judicial manager, liquidator, assignee, trustee, custodian, sequestrator or
other similar agent for the Person or for any substantial part of the Person’s
assets or property; (vii) the making by the Person of any general assignment for
the benefit of creditors; or (viii) the failure by the Person generally to pay
its debts as such debts become due.
 
“Board of Managers” shall have the meaning set forth in Section 6.1 of this
Agreement.
 
“Book” shall have the meaning set forth in Appendix B to this Agreement.
 
“Business Day” means a day that is not a Saturday, Sunday or any other day on
which commercial banks are not open for business in the State of New York or
Singapore.
 
“Buyout Determination Date” means the U.S. Buyout Determination Date.
 
“[***] Value” means the amount determined as follows: each Member shall select
its own Appraiser and the two Appraisers shall mutually select a third
Appraiser. Each Appraiser shall conduct its own independent appraisal to
determine the [***] Value, and the average of the two (2) determinations that
are the closest in value shall be the [***] Value. With respect to any Facility
or any Domestic Facilities Company, the [***] of the applicable Facility or
[***] of the applicable Domestic Facilities Company, as the case may be, as of
the date [***]. The Appraisers shall be instructed to consider all factors that
in their professional opinion may affect [***] of the applicable Facility or
Domestic Facilities Company, as the case may be, but in any event [***] Member
or the Joint Venture Company.
 
“Cap Amount” shall have the meaning set forth in Section 12.4(A) of this
Agreement.
 
“Capital Account” shall have the meaning set forth in Section 4.1 of this
Agreement.
 
“Capital Contribution” means, for each Member, any amount contributed or deemed
to be contributed to the Joint Venture Company as a capital contribution,
including (without duplication of any capital contribution in clauses (i) -
(v)):
 

(i)  
the Initial Capital Contribution made by such Member;

 

(ii)  
any Additional Capital Contributions (including any contributions made under
Section 2.4) made by such Member;

 
Appendix A-3

--------------------------------------------------------------------------------



(iii)  
any portion of a Make-Up Contribution made by such Member equal to the amount of
the principal balance of the Member Note repaid with the Make-Up Contribution;

 

(iv)  
any other capital contributions made by such Member to the Joint Venture Company
as the Members may unanimously agree in writing or as provided in the Joint
Venture Documents; and

 

(v)  
any capital contribution deemed made by such Member upon conversion,
contribution or transfer to the Joint Venture Company of a Member Note.

 
“Capital Contribution Balance” means, for each Member, the sum of all Capital
Contributions made to the Joint Venture Company by such Member, minus the sum of
any capital contributions returned or refunded to such Member pursuant to
Article 2 or Article 3. As of the Effective Date, each Member shall, for
purposes of determining its Capital Contribution Balance, receive full credit
for its Initial Capital Contribution.
 
“Certificate” shall have the meaning set forth in Section 1.1 of this Agreement.
 
“Chairman” shall have the meaning set forth in Section 6.2(C) of this Agreement.
 
“Change in Consolidating Member” means a change in the Member that is required
under GAAP to consolidate the financial results of the Joint Venture Company
with its financial results.
 
“Committed Capital” means, for a Member, on a given date, the sum of (1) the
Capital Contribution Balance of such Member through such date and (2) the
principal and accrued interest (provided, that for purposes of this definition,
accrued interest shall be accrued only on the first day of each U.S. Fiscal
Month) owed to such Member under any Member Debt Financing outstanding on such
date.
 
“Competition Commission of Singapore” means the body known as the Competition
Commission of Singapore which is established under section 3 of the Singapore
Competition Act.
 
“Competition Laws” means all Applicable Laws issued by a domestic or foreign
Governmental Entity that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition.
 
“Competitively Sensitive Information” means any information, in whatever form,
that has not been made publicly available relating to products and services that
a Member or its Relatives sell, in competition with the other Member or its
Relatives, at the execution of this Agreement or thereafter during the Term
including, without limitation, NAND Flash Memory Product, to the extent such
information of the Member or its Relatives selling such products and services
includes price or any element of price, customer terms or conditions of sale,
Member/Relative-specific costs, volume of sales, output (but not including the
Joint Venture Company’s output), or bid terms of the foregoing type and such
similar information as is
 
Appendix A-4

--------------------------------------------------------------------------------


specifically identified electronically or in writing to the Joint Venture
Company by a Member or its Relatives, as competitively sensitive information.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 18.13 of
this Agreement.
 
“Conforming Wafer” means a NAND Flash Memory Wafer with greater than [***]
percent ([***]%) functional die, or that is otherwise accepted by a Member.
 
“Consolidating Floor Amount” shall have the meaning set forth in Section 12.4(B)
of this Agreement.
 
“Consolidating Member” means the Member that is required to consolidate the
financial results of the Joint Venture Company with its financial results under
GAAP.
 
“Consolidating Option Percent” shall have the meaning set forth in Section
12.4(B) of this Agreement.
 
“Continuing Mandatory Notes” shall have the meaning set forth in Section 3.1(E)
of this Agreement.
 
“Cure Period” shall have the meaning set forth in Section 17.7(B) of this
Agreement.
 
“Deadlock” shall have the meaning set forth in Section 17.1 of this Agreement.
 
“Defaulting Member” shall have the meaning set forth in Section 17.7(A) of this
Agreement.
 
“DGCL” means the Delaware General Corporation Law (Del. Code Ann. tit. 8 §§101
et seq.).
 
“Dispute” shall have the meaning set forth in Section 17.5 of this Agreement.
 
“Disputed Approved Business Plan” shall have the meaning set forth in
Section 11.2(D)(2) of this Agreement.
 
“Distribution Entitlement” means with respect to any proposed distribution under
Section 5.1(A)(4) to a Member, the amount, if any, equal to the Member’s Sharing
Interest (as such Sharing Interest is determined immediately after any payments
made under Sections 5.1(A)(1), (2) and (3)) multiplied by the aggregate,
cumulative distributions (not including any payments made pursuant to Sections
5.1(A)(1), (2) and (3) but including the amount to be distributed to such Member
in such proposed distribution under Section 5.1(A)(4)).
 
“Divestiture Action” shall have the meaning set forth in Section 15.1(C)(5) of
this Agreement.
 
“Domestic Facilities Company” shall have the meaning set forth in Section 16.1
of this Agreement.
 
Appendix A-5

--------------------------------------------------------------------------------


“DRAM” has the meaning set forth in that certain [***] Agreement, dated [***],
between Intel and Micron.
 
“Economic Interest” means, for each Member, a percentage determined from time to
time by dividing the Committed Capital of such Member at the time of
determination by the aggregate Committed Capital of all Members at the time of
determination.
 
“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.
 
“Event of Default” shall have the meaning set forth in Section 17.7(A) of this
Agreement.
 
“Executive Indemnified Party” shall have the meaning set forth in
Section 14.2(A) of this Agreement.
 
“[***] Budget” shall have the meaning set forth in Section 11.1(B) of this
Agreement.
 
“[***] Capital Contribution” shall mean an Additional Capital Contribution of
funds required by the Joint Venture Company as set forth in the [***] Budget of
the Initial Business Plan, as it may be modified in accordance with Section
11.1(C)(2).
 
“Fab” means a manufacturing facility for manufacturing NAND Flash Memory Wafers
and shall include the related automated material handling system (AMHS), process
tools, and support tools/fixtures used for manufacturing NAND Flash Memory
Wafers in the cleanroom, sub fab and all related laboratories. It also includes
all non-clean support equipment and gas and chemical delivery systems required
to support the production tools in the Fab.
 
“Fab Criteria” means a Fab capable of producing a minimum of [***] and a maximum
of [***] Wafer Starts per week.
 
“Facility” means a Fab and its Associated Assets that are owned or leased by the
Joint Venture Company or a Domestic Facilities Company.
 
“Filing” shall have the meaning set forth in Section 15.1 of this Agreement.
 
“Filing Event” shall have the meaning set forth in Section 15.1 of this
Agreement.
 
“First Singapore Fab” means the initial Fab that is, or is to be, located in
Singapore and owned or leased by the Joint Venture Company as contemplated by
the Initial Business Plan existing on the date of this Agreement.
 
“Fiscal Month” means the fiscal month of the Joint Venture Company as determined
by the Board of Managers from time to time, and, initially, the period
commensurate with Micron Singapore’s fiscal month; provided that, if the Member
with whom the Joint Venture Company’s financial statements are consolidated
changes prior to the end of any Fiscal Month, the Fiscal Month shall, at such
Member’s discretion, change to be commensurate with the Fiscal Month of such
Member at such time as such Member may thereafter specify.
 
Appendix A-6

--------------------------------------------------------------------------------


“Fiscal Quarter” means the fiscal quarter of the Joint Venture Company as
determined by the Board of Managers from time to time, and, initially, the
period commensurate with Micron Singapore’s fiscal quarter; provided that, if
the Member with whom the Joint Venture Company’s financial statements are
consolidated changes prior to the end of any Fiscal Quarter, the Fiscal Year
shall, at such Member’s discretion, change to be commensurate with the Fiscal
Quarter of such Member at such time as such Member may thereafter specify.
 
“Fiscal Year” means the fiscal year of the Joint Venture Company as determined
by the Board of Managers from time to time, and corresponding to the fiscal year
of the Member having the greater Percentage Interest, initially, the period
commencing as of the Effective Date and ending August 31, 2007 and thereafter a
fifty-two (52) or fifty-three (53) week period ending on the Thursday closest to
August 31 of each year; provided that, if the Member with whom the Joint Venture
Company’s financial statements are consolidated changes prior to the end of any
Fiscal Year, the Fiscal Year shall, at such Member’s discretion, change to be
commensurate with the Fiscal Year of such Member at such time as such Member may
thereafter specify.
 
“Flash Memory Integrated Circuit” means a non-volatile memory integrated circuit
that contains memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge-trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.
 
“Floor Amount” shall have the meaning set forth in Section 12.4(A) of this
Agreement.
 
“Former Consolidating Member” means the Member that was required to consolidate
the financial results of the Joint Venture Company with its financial results
under GAAP immediately prior to a Change in Consolidating Member.
 
“Funding Member” shall have the meaning set forth in Section 3.1(A) of this
Agreement.
 
“Funding Member Portion” means that portion of the amount of a Funding Member’s
Additional Capital Contribution that is deemed to be a loan (rather than a
Capital Contribution) as part of a Member Debt Financing, which amount is
determined by [***] the Funding Member’s [***] of such Additional Capital
Contribution (whether or not contributed in full) [***] is the amount actually
loaned to the Joint Venture Company by the Funding Member in respect of the
Shortfall Amount and the [***] is the Non-Funding Member’s [***] of the
Additional Capital Contribution.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.
 
Appendix A-7

--------------------------------------------------------------------------------


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indemnified Party” shall have the meaning set forth in Section 14.2(A) of this
Agreement.
 
“Independent Member” shall have the meaning set forth in Section 6.3(B)(1) of
this Agreement.
 
“Initial Business Plan” shall have the meaning set forth in Section 11.1(A) of
this Agreement.
 
“Initial Capital Contribution” means the total amount of money initially
contributed to the Joint Venture Company by a Member pursuant to Section 2.1, as
set forth on Appendix D.
 
“Initial Period” shall have the meaning set forth in Section 11.1(A) of this
Agreement.
 
“Initial Term” shall have the meaning set forth in Section 1.3 of this
Agreement.
 
“Intel” means Intel Corporation, a Delaware corporation.
 
“Intel Initial Contributed Assets” means the total amount of money contributed
to the Joint Venture Company by Intel Singapore as of the Effective Date, as
described on Appendix D.
 
“Intel Maximum Incremental Capital Amount” means $[***]. Such amount does not
include any funds contributed as part of Intel Singapore’s Initial Capital
Contribution.
 
“Intel Personnel Secondment Agreement” means that certain Intel Personnel
Secondment Agreement, dated as of the Effective Date, by and between the Joint
Venture Company and Intel, as amended.
 
“Intel [***]” has the meaning set forth in that certain [***] Agreement, dated
[***], between Intel and Micron.
 
“Intel Singapore” shall have the meaning set forth in the preamble of this
Agreement.
 
“Intel Singapore Matter” shall have the meaning set forth in Section 17.3 of
this Agreement.
 
“Intellectual Property Rights” shall have the meaning set forth in Section
10.5(B)(6) of this Agreement.
 
“Interest” means the ownership interest of a Member in the Joint Venture
Company, including any and all benefits to which a Member may be entitled under
this Agreement and the obligations of a Member under this Agreement, including,
without limitation, the right to vote or to participate in the management of the
Joint Venture Company, and the right to information concerning the business and
affairs of the Joint Venture Company and its Subsidiaries.
 
Appendix A-8

--------------------------------------------------------------------------------


“Interested Member” shall have the meaning set forth in Section 6.3(B)(1) of
this Agreement.
 
“Interested Member Transaction” shall have the meaning set forth in Section
6.3(B)(2) of this Agreement.
 
“IRAS” shall have the meaning set forth in Section 10.7 of this Agreement.
 
“Issuance Date” shall have the meaning set forth in Section 3.1(C) of this
Agreement.
 
“ITA” shall have the meaning set forth in Section 10.7 of this Agreement.
 
“JAMS” means Judicial Arbitration and Mediation Services.
 
“Joint Development Committee” shall have the meaning ascribed to such term in
the Joint Development Program Agreement, dated as of the U.S. Effective Date,
between Micron and Intel.
 
“Joint Venture Company” shall have the meaning set forth in preamble of this
Agreement.
 
“Joint Venture Documents” means the documents, instruments and certificates
entered into by the Members on the date hereof in connection with this
Agreement.
 
“Joint Venture Equipment” means all of the personal property, equipment and
tangible assets owned by the Joint Venture Company or any of its Subsidiaries.
 
“Joint Venture Products” means all NAND Flash Memory Products and any other
memory products that the Joint Venture Company and its Subsidiaries shall
produce.
 
“Joint Venture Reportable Event” shall have the meaning set forth in
Section 10.5(B) of this Agreement.
 
“Lead Controller” shall have the meaning set forth in Section 8.3(A) of this
Agreement.
 
“Lehi Fab” means the Fab to be built out by the U.S. Joint Venture Company or
one of its Subsidiaries at Lehi, Utah.
 
“[***]” means the [***] in effect from time to time (as reported in the [***]).
 
“Liquidation Date” shall have the meaning set forth in Section 13.13(A) of this
Agreement.
 
“Loan Amount” means [***] (1) the [***] of (a) the Non-Funding Member’s full Pro
Rata Share of an Additional Capital Contribution, [***] (b) a [***] is the
amount of the Additional Capital Contribution actually contributed by the
Funding Member and the [***] is the Funding Member’s [***] of such Additional
Capital Contribution and (2) the amount of such Additional Capital Contribution
actually contributed by the Non-Funding Member.
 
Appendix A-9

--------------------------------------------------------------------------------


“Majority Member” shall have the meaning set forth in Section 12.5(A) of this
Agreement.
 
“Make-Up Contribution” means a Capital Contribution made by a Non-Funding Member
in respect of a Shortfall Amount (but not including any interest thereon).
 
“Manager” shall have the meaning set forth in Section 6.2(A) of this Agreement.
 
“Mandatory Equalization Note” shall have the meaning set forth in Section 3.1(B)
of this Agreement.
 
“Mandatory Member Debt Financing” means Member Debt Financing made in accordance
with Section 3.1 of this Agreement.
 
“Mandatory Notes” shall have the meaning set forth in Section 3.1(B) of this
Agreement.
 
“Mandatory Shortfall Note” shall have the meaning set forth in Section 3.1(B) of
this Agreement.
 
“Manufacturing Committee” means a manufacturing committee established by the
unanimous written agreement of the Parents.
 
“Manufacturing Plan” means a manufacturing plan set forth in the Operating Plan,
as described more particularly in Section 11.6(A)(1) of this Agreement.
 
“Maximum Incremental Capital Amount” means $[***]. Such amount does not include
any funds contributed as Initial Capital Contributions.
 
“Member” or “Members” shall have the meaning set forth in the preamble of this
Agreement.
 
“Member Business Plan” shall have the meaning set forth in Section 11.2(D)(2) of
this Agreement.
 
“Member Change of Control” means any consolidation, merger, recapitalization,
transaction, series of transactions, liquidation or other extraordinary
transaction after which the U.S. Member that is a Relative of a Member owns,
directly or indirectly, less than 100% of the voting power of all voting
securities of such Member.
 
“Member Debt Financing” as of any date shall mean all loans to the Joint Venture
Company under Article 3 of this Agreement.
 
“Member [***] Budget” shall have the meaning set forth in
Section 11.1(C)(2)(a)(ii) of this Agreement.
 
“Member [***] Budget” shall have the meaning set forth in
Section 11.1(C)(2)(b)(ii) of this Agreement.
 
Appendix A-10

--------------------------------------------------------------------------------


“Member Notes” means any promissory notes issued under Article 3 of this
Agreement, including a Mandatory Shortfall Note, Mandatory Equalization Note,
Continuing Mandatory Note, Optional [***] Shortfall Note, Optional [***]
Equalization Note or Optional Other Shortfall Note outstanding pursuant to the
terms of this Agreement.
 
“Member Plan Amendment” shall have the meaning set forth in Section 11.2(E)(4)
of this Agreement.
 
“Member Reportable Events” shall have the meaning set forth in Section 10.5(A)
of this Agreement.
 
“Micron” means Micron Technology, Inc., a Delaware Corporation.
 
“Micron Initial Contributed Assets” means the total amount of money contributed
to the Joint Venture Company by Micron Singapore as of the Effective Date, as
described on Appendix D.
 
“Micron Maximum Incremental Capital Amount” means $1,734,000,000.00. Such amount
does not include any funds contributed as part of Micron Singapore’s Initial
Capital Contribution.
 
“Micron Personnel Secondment Agreement” means that certain Micron Personnel
Secondment Agreement, dated as of the Effective Date, by and between the Joint
Venture Company and Micron, as amended.
 
“Micron Singapore” shall have the meaning set forth in the preamble of this
Agreement.
 
“Micron Singapore Matter” shall have the meaning set forth in Section 17.4 of
this Agreement.
 
“Minority Closing” shall have the meaning set forth in Section 12.5(A) of this
Agreement.
 
“Minority Closing Price” shall have the meaning set forth in Section 12.5(B) of
this Agreement.
 
“Minority Member” shall have the meaning sent forth in Section 12.5(A) of this
Agreement.
 
“Model of Record” or “MOR” means a representation of the POR and TOR for use in
determining the number of tools required to produce a specific number of
semiconductor wafers. The MOR includes assumptions used to model overall tool
throughput and productivity as well as assumptions on process yield.
 
“Modified GAAP” means United States generally accepted accounting principles as
in effect from time to time, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase programs or any award based on equity of Micron Singapore
or Intel Singapore or their respective Parents)
 
Appendix A-11

--------------------------------------------------------------------------------


associated with the seconded individuals to the Joint Venture Company will not
be recorded or disclosed in the financial statements of the Joint Venture
Company; and (ii) the value of any asset contributed or otherwise transferred to
the Joint Venture Company from a Member shall be the value as agreed upon by the
Members at the time of the contribution or transfer, as applicable, and, if such
asset is to be depreciated or amortized under GAAP, the useful life and method
of depreciation or amortization for such assets shall be determined by applying
the accounting policies used by the Joint Venture Company for like assets.
 
“Monthly Flash Report” means operating performance metrics reasonably acceptable
to each Member for the most recent month.
 
“Monthly Operating Report” shall have the meaning set forth in
Section 11.6(A)(4) of this Agreement.
 
“NAND Flash Memory Die” means a discrete integrated circuit die, wherein such
die includes at least one NAND Flash Memory Integrated Circuit and such die is
designed, developed, marketed and used primarily as a non-volatile memory die.
 
“NAND Flash Memory Die Package” means a discrete integrated circuit package for
a NAND Flash Memory Die, including TSOP, COB, BOC, BGA and FBGA or other type
package, wherein such package contains only one or more NAND Flash Memory Die
but no other die.
 
“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit
wherein the memory cells included in the Flash Memory Integrated Circuit are
arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.
 
“NAND Flash Memory Product” means any NAND Flash Memory Wafer, NAND Flash Memory
Die or NAND Flash Memory Die Package.
 
“NAND Flash Memory Wafer” means a prime wafer that has been processed to the
point of containing multiple NAND Flash Memory Die and that has undergone Probe
Testing, but before singulation of said die into individual semiconductor die.
 
“Net Book Value” means, with respect to (i) any assets, the value thereof, net
of accumulated depreciation, amortization and other adjustments, as would be
included in a consolidated balance sheet of the entity owning such assets
prepared in accordance with Modified GAAP, (ii) any liabilities, the amount
thereof as would be included in a consolidated balance sheet of the entity
having the liabilities prepared in accordance with Modified GAAP and (iii) any
equity security of a Domestic Facilities Company or other entity, (a) the value
of the assets of such entity, net of accumulated depreciation, amortization or
other adjustments, as would be included in a consolidated balance sheet of the
entity prepared in accordance with Modified GAAP, minus the amount of the
liabilities of such entity, as would be included in a consolidated balance sheet
of such entity prepared in accordance with Modified GAAP,
 
Appendix A-12

--------------------------------------------------------------------------------


multiplied by (b) a percentage equal to the percentage of the equity of such
entity represented by such equity security.
 
“[***]” means any Fab that is, or is to be, owned or leased by the Joint Venture
Company or any of its Subsidiaries other than the [***].
 
“[***] Budget” shall have the meaning set forth in Section 11.1(B).
 
“[***] Capital Contribution” shall mean any Additional Capital Contribution to
be made by the Members, as contemplated by an Approved Business Plan, to make
the [***] an Operational Fab, but only in the event that the [***] for the [***]
is reasonably expected to begin before [***].
 
“[***]” means the first [***].
 
“Non-Defaulting Member” shall have the meaning set forth in Section 17.7(B) of
this Agreement.
 
“Non-Funding Member” shall be the Member that is determined not to be the
Funding Member in accordance with Section 3.1(A) of this Agreement.
 
“Notice of Default” shall have the meaning set forth in Section 17.7(B) of this
Agreement.
 
“Operating Plan” shall have the meaning set forth in Section 11.6(A) of this
Agreement.
 
“Operational Fab” means a Fab that has completed construction, Tool Install and
equipment and process qualification, including all related facilities necessary
to commence production of semiconductor devices and such production output has
reached a minimum level of [***]% of its intended high volume output level (as
measured in [***]).
 
“Option Percent” shall have the meaning set forth in Section 12.4(A) of this
Agreement.
 
“Option Price” shall have the meaning set forth in Section 12.5(B) of this
Agreement.
 
“Optional [***] Equalization Note” shall have the meaning set forth in
Section 3.2(B) of this Agreement.
 
“Optional [***] Financing” shall have the meaning set forth in Section 3.2(A) of
this Agreement.
 
“Optional [***] Loan Amount” shall have the meaning set forth in Section 3.2(A)
of this Agreement.
 
“Optional [***] Notes” shall have the meaning set forth in Section 3.2(B) of
this Agreement.
 
“Optional [***] Shortfall Note” shall have the meaning set forth in
Section 3.2(B) of this Agreement.
 
Appendix A-13

--------------------------------------------------------------------------------


“Optional Other Financing” shall have the meaning set forth in Section 3.3(A) of
this Agreement.
 
“Optional Other Shortfall Note” shall have the meaning set forth in Section
3.3(B) of this Agreement.
 
“Other Capital Contributions” shall have the meaning set forth in Section 2.3(C)
of this Agreement.
 
“Parent” means Micron, with respect to Micron Singapore, and Intel, with respect
to Intel Singapore.
 
“Parent Change of Control” means (i) any consolidation, merger,
recapitalization, liquidation or other extraordinary transaction involving a
Parent pursuant to which such Parent’s stockholders immediately prior to such
consolidation, merger, recapitalization, liquidation or other extraordinary
transaction own, immediately after such consolidation, merger, recapitalization,
liquidation or other extraordinary transaction securities representing less than
50% of the combined voting power of all voting securities of the surviving
entity; (ii) any transaction or series of related transactions as a result of
which securities representing 50% or more of the combined voting power of all
voting securities of such Parent are sold, conveyed, transferred, assigned or
pledged, either directly or indirectly, to persons other than such Parent’s
stockholders immediately prior to such transaction or series of transactions; or
(iii) the sale, conveyance, transfer or assignment, either directly or
indirectly, of all or substantially all of the assets of such Parent, in one
transaction or a series of related transactions, to a person that does not
control, is not controlled by and is not under common control with such Parent.
 
“Percentage Interest” means, at any time of determination, with respect to any
Member, a percentage determined by dividing such Member’s Capital Contribution
Balance at the time of determination by the aggregate Capital Contribution
Balances of all Members at the time of determination.
 
“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company, or other entity resulting
from any form of association.
 
“Precedent Partner” shall have the meaning set forth in Section 10.7 of this
Agreement.
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die meet the applicable criteria for such
die.
 
“Process of Record” or “POR” means documents and/or systems that specify a
series of operations that a semiconductor wafer must process through. The POR
includes the process recipes and parameters at each operation for the specified
Tool of Record.
 
“Product” shall have the meaning set forth in the Supply Agreements.
 
Appendix A-14

--------------------------------------------------------------------------------


“Product Design Committee” shall have the meaning set forth in the Product
Design Committee Agreement.
 
“Product Design Committee Agreement” shall have the meaning set forth in the
Product Design Committee Agreement, dated as of the U.S. Effective Date, between
Micron and Intel, as amended.
 
“Product Design Roadmap” shall have the meaning set forth in the Product Design
Committee Agreement.
 
“Proposed Business Plan” shall have the meaning set forth in Section 11.2(A) of
this Agreement.
 
“Pro Rata Share” means the pro rata share of a Member determined in accordance
with the Members’ respective Percentage Interests at the time of the
determination.
 
“Purchase Value” means an amount equal to the [***] value to Micron Singapore of
the right to purchase under the terms of the Supply Agreement - Micron the
output of the Joint Venture Product that will be shifted from Micron Singapore
to Intel Singapore as a result of the adjustment in the Sharing Interests of the
Members following the exercise of the purchase right (and the resulting shift in
the Members’ Capital Contribution Balances) provided for in either Section
12.4(A) or Section 12.4(B), such [***] value to be determined by a nationally
recognized investment bank that is mutually agreeable to the Members.
 
“Registrar” shall have the meaning set forth in Section 1.1 of this Agreement.
 
“Relative” or “Relatives” means, with respect to each Member, the entities
listed as such Member’s Relatives on Schedule 6, as such Schedule may be amended
from to time by (i) the unanimous agreement in writing of the Members or (ii) as
necessary to reflect any transferee in a Transfer under any Applicable Joint
Venture Agreement permitted by and in accordance with Section 12.2 of any of the
Applicable Joint Venture Agreements; provided, however, that no Applicable Joint
Venture will be deemed to be a Relative of either Member.
 
“Remaining Assets” shall have the meaning set forth in Section 13.11 of this
Agreement.
 
“Renewal Term” shall have the meaning set forth in Section 1.3 of this
Agreement.
 
“Representative” shall have the meaning set forth in Section 8.7(D) of this
Agreement.
 
“Seconded Employees” shall have the meaning set forth in Section 9.1 of this
Agreement.
 
“Senior Authorized Representative” means (i) with respect to Intel Singapore,
the principal executive officer of Intel, and (ii) with respect to Micron
Singapore, the principal executive officer of Micron.
 
“Service Provider Related Forms” shall have the meaning set forth in Section
9.3(A) of this Agreement.
 
 
Appendix A-15

--------------------------------------------------------------------------------


“Sharing Interest” means, with respect to any Member, the percentage determined
by dividing (1) such Member’s Committed Capital at the time of determination, by
(2) the aggregate Committed Capital of all Members at the time of determination;
provided, however, that, for purposes of this definition only, Committed Capital
shall be adjusted as follows:
 


(a)  [***]% of any [***] Capital Contribution that has been made by such Member,
but that was not timely made, shall be deducted from that Member’s Committed
Capital and added to the other Member’s Committed Capital;
 
(b)  any [***] Capital Contribution made, and any loans made or deemed made that
are represented by Mandatory Notes, within the twelve months prior to the time
of determination shall be deducted from Committed Capital; and
 
(c)  any Other Capital Contributions made, and any loans made or deemed made
that are represented by Optional Other Shortfall Notes shall be deducted from
Committed Capital, but the exclusion under this subparagraph (c) shall apply
only to such Capital Contributions and such loans made within (i) the [***]
prior to the time of determination if the Capital Contribution or loan related
to [***] Fab that was not a [***] at the time the contribution was due or (ii)
the [***] prior to the time of determination if the Other Capital Contribution
made, or loan made or deemed made that is represented by an Optional Other
Shortfall Notes relates to any operating expenditure, capital expenditure or
other expenditure not subject to the [***] period in the immediately preceding
clause (i) and provided, further, however, that a Make-Up Contribution shall be
deemed made on the date on which the related Shortfall Amount first arose, so
that the applicable [***] and [***] periods shall apply from the date the
Shortfall Amount occurred. Notwithstanding the foregoing, subparagraphs (b) and
(c) of this definition shall not apply with respect to any use of the term
“Sharing Interests” in connection with a distribution under Section 13.13(C)(4)
of this Agreement.
 
“Shortfall Amount” means any uncontributed dollar amount of any Member’s [***]
of an Additional Capital Contribution.
 
“Shortlisted Employees” shall have the meaning set forth in Section 13.15(C)(1)
of this Agreement.
 
“Singapore Competition Act” means the Competition Act (Cap. 50B) of Singapore.
 
“Site Manager” shall have the meaning set forth in Section 8.1(A) of this
Agreement.
 
“Statutory Manager” shall have the meaning set forth in Section 6.9 of this
Agreement.
 
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other
 
Appendix A-16

--------------------------------------------------------------------------------


managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person.
 
“Supply Agreement - Intel” means that certain Supply Agreement, dated as of the
Effective Date, by and between the Joint Venture Company and Intel Singapore, as
amended.
 
“Supply Agreement - Micron” means that certain Supply Agreement, dated as of the
Effective Date, by and between the Joint Venture Company and Micron Singapore,
as amended.
 
“Supply Agreements” means the Supply Agreement - Intel and the Supply Agreement
- Micron.
 
“Technology Committees” means the Product Design Committee and the Joint
Development Committee.
 
“Term” shall have the meaning set forth in Section 1.3 of this Agreement.
 
“Testing Plan” means a testing plan set forth in the Operating Plan, as more
particularly described in Section 11.6(A)(3) of this Agreement.
 
“Tie Vote” shall have the meaning set forth in Section 17.1 of this Agreement.
 
“Tool Install” means the installation of the automated material handling system
(AMHS), process tools, and support tools/fixtures used for semiconductor
manufacturing (including sort) in the cleanroom and in all related laboratories
in the Fab.
 
“Tool of Record” or “TOR” means the specified tool required to modify, handle,
or otherwise fulfill its intended purpose in the manufacture of a semiconductor
process pursuant to the POR. The TOR encompasses the tool purchase price,
configuration and associated documentation required to procure, conduct
acceptance testing and administer service contracts.
 
“Transfer” shall have the meaning set forth in Section 12.1 of this Agreement.
 
“Treasury Regulation” shall have the meaning set forth in Section 1.1 of
Appendix B to this Agreement.
 
“Triggering Event” shall have the meaning set forth in Section 13.1(A) of this
Agreement.
 
“Undisputed Approved Business Plan” shall have the meaning set forth in
Section 11.2(D)(1) of this Agreement. The Initial Business Plan approved by the
Members shall be deemed to be an Undisputed Approved Business Plan.
 
“U.S. Joint Venture Company” means IM Flash Technologies, LLC, a Delaware
limited liability company.
 
Appendix A-17

--------------------------------------------------------------------------------


“U.S. Joint Venture Company Personnel Secondment Agreement” means that certain
IM Flash Personnel Secondment Agreement, dated as of the Effective Date, by and
between the Joint Venture Company and the U.S. Joint Venture Company.
 
“Wafer” means a silicon wafer.
 
“Wafer Start” means the initial Wafer introduction to a process flow. When the
context requires reference to a quantity of “Wafer Starts,” such term shall be
expressed in 300 millimeter diameter equivalents.
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary, all of the shares of
stock or other ownership interests of which are owned, directly or indirectly
through one or more intermediaries, by such Person, other than a nominal number
of shares or a nominal amount of other ownership interests issued in order to
comply with requirements that such shares or interests be held by one or more
other Persons, including requirements for directors’ qualifying shares or
interests, requirements to have or maintain two or more stockholders or equity
owners or other similar requirements.
 
 




Appendix A-18

--------------------------------------------------------------------------------


 
APPENDIX B
 
IM FLASH SINGAPORE, LLP
 
TAX MATTERS


 
This Appendix B is attached to and is a part of the LIMITED LIABILITY
PARTNERSHIP AGREEMENT (the “Agreement”) of IM FLASH SINGAPORE, LLP, a limited
liability partnership organized under the laws of Singapore (the “Joint Venture
Company”), dated as of this 27th day of February, 2007. The parties to the
Agreement intend that the Joint Venture Company be classified as a partnership
for federal income tax purposes pursuant to section 7701(a)(2) of the Code and
the regulations thereunder. The provisions of this Appendix are intended to
effect an allocation of tax items of the Joint Venture Company that are in
accordance with the Members' "interests in the partnership" (i.e., the Joint
Venture Company) within the meaning of Treas. Reg. § 1.704-1(b)(3) by utilizing
the principles of allocation contained in Treas. Reg. § 1.704-1(b)(2)(iv) and
Treas. Reg. § 1.704-2 with respect to maintenance of capital accounts and
allocations, and shall be interpreted and applied accordingly. For purposes of
applying the provisions of this Appendix, it shall be assumed that the Joint
Venture Company satisfies the requirements of Treas. Reg. §
1.704-1(b)(2)(ii)(b)(2) and (3), notwithstanding that the Joint Venture Company
does not satisfy such requirements.
 
ARTICLE 1
DEFINITIONS
 
1.1  Definitions. For purposes of this Appendix, the capitalized terms listed
below shall have the meanings indicated. Capitalized terms not listed below and
not otherwise defined in this Appendix shall have the meanings specified in the
Agreement.
 
“Account Reduction Item” means (i) any adjustment described in Treas. Reg. §
1.704-1(b)(2)(ii)(d)(4); (ii) any allocation described in Treas. Reg. §
1.704-1(b)(2)(ii)(d)(5), other than a Nonrecourse Deduction or a Member
Nonrecourse Deduction; or (iii) any distribution described in Treas. Reg. §
1.704-1(b)(2)(ii)(d)(6).
 
“Adjusted Capital Account Balance” means, as of any date, a Member’s Capital
Account balance as of such date (and if such date is other than the last day of
the taxable year of the Joint Venture Company, determined as if the taxable year
of the Joint Venture Company ended on such date), taking into account all
contributions made by such Member and distributions made to such Member during
such taxable year and any special allocations or other adjustments required by
Sections 3.2, 3.3, 3.4(A), (B), and (D), 3.5, 3.6 and 3.7, and 5.2(B) and 5.9 of
this Appendix, and increased by the sum of (i) such Member’s share of Joint
Venture Company Minimum Gain and (ii) such Member’s share of Member Nonrecourse
Debt Minimum Gain, both determined after taking into account any such special
allocations and other adjustments.
 
“Adjusted Fair Market Value” of an item of Joint Venture Company property means
the greater of (i) the fair market value of such property as reasonably
determined by the Board of
 
Appendix B-1

--------------------------------------------------------------------------------


Managers (provided, that in the case of any sale of Joint Venture Company
property, such amount shall be presumed to be the sales price realized by the
Joint Venture Company on such sale) or (ii) the amount of any nonrecourse
indebtedness to which such property is subject within the meaning of section
7701(g) of the Code.
 
“Book” means the method of accounting prescribed for compliance with the capital
account maintenance rules set forth in Treas. Reg. § 1.704-1(b)(2)(iv) as
reflected in Articles 1 and 2 of this Appendix, as distinguished from any
accounting method which the Joint Venture Company may adopt for other purposes
such as financial reporting.
 
“Book Value” means, with respect to any item of Joint Venture Company property,
the book value of such property within the meaning of Treas. Reg. §
1.704-1(b)(2)(iv)(g)(3); provided, however, that if the Joint Venture Company
adopts the remedial allocation method described in Treas. Reg. § 1.704-3(d) with
respect to any item of Joint Venture Company property, the Book Value of such
property shall be its book basis determined in accordance with Treas. Reg. §
1.704-3(d)(2).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Deemed Liquidation” means a liquidation of the Joint Venture Company that is
deemed to occur pursuant to Treas. Reg. § 1.708-1(b)(1)(iv) in the event of a
termination of the Joint Venture Company pursuant to section 708(b)(1)(B) of the
Code.
 
“Excess Deficit Balance” means the amount, if any, by which the balance in a
Member’s Capital Account as of the end of the relevant taxable year is more
negative than the amount, if any, of such negative balance that such Member is
treated as obligated to restore to the Joint Venture Company pursuant to Treas.
Reg. § 1.704-1(b)(2)(ii)(c), Treas. Reg. § 1.704-1(b)(2)(ii)(h), Treas. Reg. §
1.704-2(g)(1), and Treas. Reg. § 1.704-2(i)(5). Solely for purposes of computing
a Member’s Excess Deficit Balance, such Member’s Capital Account shall be
reduced by the amount of any Account Reduction Items that are reasonably
expected as of the end of such taxable year.
 
“Excess Nonrecourse Liabilities” means excess nonrecourse liabilities within the
meaning of Treas. Reg. § 1.752-3(a)(3).
 
“Joint Venture Company Minimum Gain” means partnership minimum gain determined
pursuant to Treas. Reg. § 1.704-2(d) and Section 5.3 of this Appendix.
 
“Member Nonrecourse Debt” means any “partner nonrecourse debt” as such term is
defined in Treas. Reg. § 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” means minimum gain attributable to Member
Nonrecourse Debt pursuant to Treas. Reg. § 1.704-2(i)(3).
 
“Member Nonrecourse Deduction” means any item of Book loss or deduction that is
a partner nonrecourse deduction within the meaning of Treas. Reg. §
1.704-2(i)(1) and (2).
 
Appendix B-2

--------------------------------------------------------------------------------


“Member Nonrecourse Distribution” means a distribution to a Member that is
allocable to a net increase in such Member’s share of Member Nonrecourse Debt
Minimum Gain pursuant to Treas. Reg. § 1.704-2(i)(6).
 
“Nonrecourse Deduction” means a nonrecourse deduction determined pursuant to
Treas. Reg. § 1.704-2(b)(1) and Treas. Reg. § 1.704-2(c).
 
“Nonrecourse Distribution” means a distribution to a Member that is allocable to
a net increase in Joint Venture Company Minimum Gain pursuant to Treas. Reg. §
1.704-2(h)(1).
 
“Regulatory Allocation” means any allocation made pursuant to Section 3.2, 3.3,
3.4 or 3.5 of this Appendix.
 
“Related Person” means, with respect to a Member, a Person that is related to
such Member pursuant to Treas. Reg. § 1.752-4(b).
 
“Revaluation Event” means (i) a liquidation of the Joint Venture Company (within
the meaning of Treas. Reg. § 1.704-1(b)(2)(ii)(g) but not including a Deemed
Liquidation); (ii) a contribution of more than a de minimis amount of money or
other property to the Joint Venture Company by a Member or a distribution of
more than a de minimis amount of money or other property to a retiring or
continuing Member where such contribution or distribution alters the Sharing
Interest of any Member; or (iii) the grant of an interest in the Joint Venture
Company as consideration for the provision of services to or for the benefit of
the Joint Venture Company.
 
“Section 705(a)(2)(B) Expenditures” means nondeductible expenditures of the
Joint Venture Company that are described in section 705(a)(2)(B) of the Code,
and organization and syndication expenditures and disallowed losses to the
extent that such expenditures or losses are treated as expenditures described in
section 705(a)(2)(B) of the Code pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(i).
 
“Section 751 Property” means unrealized receivables and substantially
appreciated inventory items within the meaning of Treas. Reg. § 1.751-1(a)(1).
 
“Target Balance” means, for any Member as of any date, the amount that would be
distributable to such Member on such date pursuant to Section 5.1 of the
Agreement if (i) all the assets of the Company were sold for cash equal to their
respective Book Values as of such date, (ii) all liabilities of the Company
(other than any liabilities under outstanding Member Notes) were paid in full
(except that in the case of a nonrecourse liability, such payment would be
limited to the Book Value of the asset or assets securing such liability), and
(iii) all remaining cash were distributed to the Members pursuant to Section 5.1
(assuming, for this purpose, that the holders of any Member Notes have converted
such Member Notes immediately prior to such distribution).
 
“Tax Basis” means, with respect to any item of Joint Venture Company property,
the adjusted basis of such property as determined in accordance with the Code.
 
Appendix B-3

--------------------------------------------------------------------------------


“Treasury Regulation” or “Treas. Reg.” means the temporary or final
regulation(s) promulgated pursuant to the Code by the U.S. Department of the
Treasury, as amended, and any successor regulation(s).
 
ARTICLE 2  
CAPITAL ACCOUNTS
 
2.1  Maintenance.
 
(A)  A single Capital Account shall be maintained for each Member in accordance
with this Article 2.
 
(B)  Each Member’s Capital Account shall from time to time be increased by:
 

(i)  
the amount of money contributed by such Member to the Joint Venture Company in
accordance with the Agreement (including the amount of any Joint Venture Company
liabilities which the Member is deemed to assume as provided in Treas. Reg. §
1.704-1(b)(2)(iv)(c), and including the principal amount paid for any Member
Notes, but excluding liabilities assumed in connection with the distribution of
Joint Venture Company property and excluding increases in such Member’s share of
Joint Venture Company liabilities pursuant to section 752 of the Code);

 

(ii)  
the fair market value of property, as reasonably determined by the Board of
Managers, contributed by such Member to the Joint Venture Company (net of any
liabilities secured by such property that the Joint Venture Company is
considered to assume or take subject to pursuant to section 752 of the Code);
and, provided, further, that nothing in this Appendix B shall be deemed to
increase or limit the amount treated as a Capital Contribution for purposes
other than this Appendix B;

 

(iii)  
[Reserved]; and

 

(iv)  
allocations to such Member of Joint Venture Company Book income and gain (or the
amount of any item or items of income or gain included therein).

 
(C)  Each Member’s Capital Account shall from time to time be reduced by:
 

(i)  
the amount of money distributed to such Member by the Joint Venture Company
(including the amount of such Member’s individual liabilities which the Joint
Venture Company is deemed to assume as provided in Treas. Reg. §
1.704-1(b)(2)(iv)(c)), including the amount of any amount paid or accrued on any
Member Note that is not treated as a guaranteed payment pursuant to Section 5.2
of this Appendix B;




(ii)  
the fair market value, as reasonably determined by the Board of Managers, of
property distributed to such Member by the Joint Venture Company

 

Appendix B-4

--------------------------------------------------------------------------------



(net of any liabilities secured by such property that such Member is considered
to assume or take subject to pursuant to section 752 of the Code); and
 

(iii)  
allocations to such Member of Joint Venture Company Book loss and deduction (or
items thereof);

 
(D)  The Joint Venture Company shall make such other adjustments to the Capital
Accounts of the Members as are necessary to comply with the provisions of Treas.
Reg. § 1.704-1(b)(2)(iv).
 
2.2  Revaluation of Joint Venture Company Property.
 
(A)  Upon the occurrence of a Revaluation Event, the Board of Managers may
revalue all Joint Venture Company property (whether tangible or intangible) for
Book purposes to reflect the Adjusted Fair Market Value of Joint Venture Company
property immediately prior to the Revaluation Event. In the event that Joint
Venture Company property is so revalued, the Capital Accounts of the Members
shall be adjusted in accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(f) as
provided in Section 3.1 of this Appendix.
 
(B)  Upon the distribution of Joint Venture Company property to a Member, the
property to be distributed shall be revalued for Book purposes to reflect the
Adjusted Fair Market Value of such property immediately prior to such
distribution, and the Capital Accounts of all Members shall be adjusted in
accordance with Treas. Reg. § 1.704-1(b)(2)(iv)(e).
 
2.3  Transfers of Interests. Upon the transfer of a Member’s entire interest in
the Joint Venture Company in accordance with Section 12.2 of the Agreement, the
Capital Account of such Member shall carry over to the transferee.
 
ARTICLE 3  
ALLOCATION OF BOOK INCOME AND LOSS
 
3.1  Book Income And Loss.
 
(A)  The Book income or loss of the Joint Venture Company for purposes of
determining allocations to the Capital Accounts of the Members shall be
determined in the same manner as the determination of the Joint Venture
Company’s taxable income, except that (i) items that are required by section
703(a)(1) of the Code to be separately stated shall be included; (ii) items of
income that are exempt from inclusion in gross income for federal income tax
purposes shall be treated as Book income; (iii) Section 705(a)(2)(B)
Expenditures shall be treated as deductions; (iv) items of gain, loss,
depreciation, amortization, or depletion that would be computed for federal
income tax purposes by reference to the Tax Basis of an item of Joint Venture
Company property shall be determined by reference to the Book Value of such item
of property in accordance with Section 3.1(B) hereof; and (v) the effects of
upward and downward revaluations of Joint Venture Company property pursuant to
Section 2.2 of this Appendix shall be treated as Book gain or loss respectively
from the sale of such property.
 
Appendix B-5

--------------------------------------------------------------------------------


(B)  In the event that the Book Value of any item of Joint Venture Company
property differs from its Tax Basis, the amount of Book depreciation, depletion,
or amortization for a period with respect to such property shall be computed so
as to bear the same relationship to the Book Value of such property as the
depreciation, depletion, or amortization computed for tax purposes with respect
to such property for such period bears to the Tax Basis of such property. If the
Tax Basis of such property is zero, the Book depreciation, depletion, or
amortization with respect to such property shall be computed by using a method
consistent with the method that would be used for tax purposes if the Tax Basis
of such property were greater than zero and the property were placed in service
on the date it is acquired by the Joint Venture Company.
 
(C)  The Book income and loss of the Joint Venture Company for any taxable year
shall be allocated in such a manner as to cause the Adjusted Capital Account
Balances of the Members as nearly as possible to equal their respective Target
Balances as of the end of such taxable year.
 
3.2  Allocation of Nonrecourse Deductions. Notwithstanding any other provisions
of the Agreement, Nonrecourse Deductions shall be allocated among the Members in
proportion to their respective Sharing Interests as of the end of the taxable
year in which such deductions arise.
 
3.3  Allocation of Member Nonrecourse Deductions. Notwithstanding any other
provisions of the Agreement, any item of Member Nonrecourse Deduction with
respect to a Member Nonrecourse Debt shall be allocated to the Member or Members
who bear the economic risk loss for such Member Nonrecourse Debt in accordance
with Treas. Reg. § 1.704-2(i).
 
3.4  Chargebacks of Income And Gain. Notwithstanding any other provisions of the
Agreement:
 
(A)  Joint Venture Company Minimum Gain. In the event that there is a net
decrease in Joint Venture Company Minimum Gain for a taxable year of the Joint
Venture Company, then before any other allocations are made for such taxable
year, each Member shall be allocated items of Book income and gain for such year
(and, if necessary, for subsequent years) to the extent provided by Treas. Reg.
§ 1.704-2(f).
 
(B)  Member Nonrecourse Debt Minimum Gain. In the event that there is a net
decrease in Member Nonrecourse Debt Minimum Gain for a taxable year of the Joint
Venture Company, then after taking into account allocations pursuant to
paragraph (a) immediately preceding, but before any other allocations are made
for such taxable year, each Member with a share of Member Nonrecourse Debt
Minimum Gain at the beginning of such year shall be allocated items of Book
income and gain for such year (and, if necessary, for subsequent years) to the
extent provided by Treas. Reg. § 1.704-2(i)(4).
 
(C)  [Reserved.]
 
(D)  Qualified Income Offset. In the event that any Member unexpectedly receives
any Account Reduction Item that results in an Excess Deficit Balance at the end
of any taxable year after taking into account all other allocations and
adjustments under this Agreement , then items of Book income and gain for such
year (and, if necessary, for subsequent years) will be reallocated to
 
Appendix B-6

--------------------------------------------------------------------------------


each such Member in the amount and in the proportions needed to eliminate such
Excess Deficit Balance as quickly as possible.
 
3.5  Reallocation To Avoid Excess Deficit Balances. Notwithstanding any other
provisions of the Agreement, no Book loss or deduction shall be allocated to any
Member to the extent that such allocation would cause or increase an Excess
Deficit Balance in the Capital Account of such Member. Such Book loss or
deduction shall be reallocated away from such Member and to the other Members in
accordance with the Agreement, but only to the extent that such reallocation
would not cause or increase Excess Deficit Balances in the Capital Accounts of
such other Members.
 
3.6  Corrective Allocation. Subject to the provisions of Sections 3.2, 3.3, 3.4,
and 3.5 of this Appendix, but notwithstanding any other provision of the
Agreement, in the event that any Regulatory Allocation is made pursuant to this
Appendix for any taxable year, then remaining Book items for such year (and, if
necessary, Book items for subsequent years) shall be allocated or reallocated in
such amounts and proportions as are appropriate to restore the Adjusted Capital
Account Balances of the Members to the position in which such Adjusted Capital
Account Balances would have been if such Regulatory Allocation had not been
made. Adjustments pursuant to this Section 3.6 shall only be made if such
Regulatory Allocations are not reasonably expected to be reversed with
offsetting allocations in subsequent taxable years. The Members intend that the
allocations of Book income and loss pursuant to this Appendix shall result in
Adjusted Capital Account Balances of the Members, as of the end of each taxable
year of the Joint Venture Company and after all allocations pursuant to this
Appendix have been made, equaling their Target Balances. This Appendix shall be
interpreted in a manner consistent with such intent.
 
3.7  Other Allocations.
 
(A)  If during any taxable year of the Joint Venture Company there is a change
in any Member’s interest in the Joint Venture Company, allocations of Book
income or loss for such taxable year shall take into account the varying
interests of the Members in the Joint Venture Company in a manner consistent
with the requirements of Section 706 of the Code and Section 5.2(B) hereof.
 
(B)  If and to the extent that any distribution of Section 751 Property to a
Member in exchange for the distributee Member’s interest in property other than
Section 751 Property is treated as a sale or exchange of such Section 751
Property by the Joint Venture Company pursuant to Treas. Reg. § 1.751-1(b)(2),
any Book gain or loss attributable to such deemed sale or exchange shall be
allocated only to Members other than the distributee Member in a manner
consistent with such Treasury Regulation.
 
(C)  If and to the extent that any distribution of property other than Section
751 Property to a Member in exchange for the distributee Member’s interest in
Section 751 Property is treated as a sale or exchange of such other property by
the Joint Venture Company pursuant to Treas. Reg. § 1.751-1(b)(3), any Book gain
or loss attributable to such deemed sale or exchange shall be allocated only to
Members other than the distributee Member in a manner consistent with such
Treasury Regulation.
 
Appendix B-7

--------------------------------------------------------------------------------


ARTICLE 4  
ALLOCATION OF TAX ITEMS
 
4.1  In General. Except as otherwise provided in this Article 4, all items of
income, gain, loss, and deduction shall be allocated among the Members for
federal income tax purposes in the same manner as the corresponding allocation
for Book purposes.
 
4.2  Section 704(c) Allocations.
 
(A)  In the event that the Book Value of an item of Joint Venture Company
property differs from its Tax Basis, allocations of depreciation, depletion,
amortization, gain, and loss with respect to such property will be made for
federal income tax purposes in a manner that takes account of the variation
between the Tax Basis and Book Value of such property in accordance with section
704(c)(1)(A) of the Code and Treas. Reg. § 1.704-1(b)(4)(i). The Board of
Managers may select as the method for making such allocations, either the method
described in Treas. Reg. § 1.704-3(c) or (d); provided, however, that the method
selected for any asset shall be one that minimizes the effect of the “ceiling
rule” on allocations to the Member that did not contribute such asset.
 
(B)  For purposes of complying with Section 263A of the Code, depreciation,
amortization and cost recovery deductions of the Joint Venture Company that are
included in the capitalized cost of the Joint Venture Company’s inventory shall
be determined based on the Book Values of the Joint Venture Company’s assets,
and any difference between such amounts and the corresponding amounts as
computed for U.S. federal income tax purposes shall be allocated separately to
the Members pursuant to Section 704(c) of the Code.
 
4.3  Tax Credits. Tax credits shall be allocated among the Members in accordance
with Treas. Reg. § 1.704-1(b)(4)(ii).
 
ARTICLE 5  
OTHER TAX MATTERS
 
5.1  Excess Nonrecourse Liabilities. For the purpose of determining the Members’
shares of the Joint Venture Company’s Excess Nonrecourse Liabilities pursuant to
Treas. Reg. §§ 1.752-3(a)(3) and 1.707-5(a)(2)(ii), and solely for such purpose,
the Members’ interests in profits are hereby specified to be their respective
Sharing Interests.
 
5.2  Treatment of Loan Transactions.
 
(A)  The Members agree that amounts outstanding under Member Notes (which for
purposes of this Appendix B includes amounts outstanding under loans made
pursuant to Section 2.3(H) of the Agreement) shall be treated for federal and
applicable state income tax purposes as equity and not as debt for U.S. federal
income tax purposes. To the extent a Non-Funding Member makes a Make-Up
Contribution together with accrued interest, such interest (solely for purposes
of this Appendix B) shall be treated as a capital contribution, the payment of
such interest to the Funding Member on the related Member Note shall be treated
as a guaranteed payment pursuant to Section 707(c) of the Code, and the
deduction of the Joint Venture Company in respect of such guaranteed payment
shall be specially allocated to the Non-Funding Member.
 
Appendix B-8

--------------------------------------------------------------------------------


To the extent accrued interest on a Member Note has not been paid as of the end
of a taxable year of the Joint Venture Company, the Members shall consult with
each other to determine the appropriate income tax treatment of such accrued
interest, and if they are unable to agree on such treatment the dispute
resolution provisions of Section 10.6(B) shall apply.
 
(B)  Upon a change in the Members’ Sharing Interests, the Members agree that the
Capital Accounts of the Members shall be adjusted so that to the greatest extent
possible, but consistent with the goal of minimizing the adverse tax
consequences to the Member whose interest increased (as reasonably determined by
such Member)(other than adverse consequences resulting solely from receiving
allocations of income or loss in accordance with its revised Sharing Interest),
the Adjusted Capital Account Balances of the Members will equal their Target
Balances immediately following the conversion.
 
5.3  Treatment of Certain Distributions. (A) In the event that (i) the Joint
Venture Company makes a distribution that would (but for this Subsection (A)) be
treated as a Nonrecourse Distribution; and (ii) such distribution does not cause
or increase a deficit balance in the Capital Account of the Member receiving
such distribution as of the end of the Joint Venture Company’s taxable year in
which such distribution occurs; then the Board of Managers may treat such
distribution as not constituting a Nonrecourse Distribution to the extent
permitted by Treas. Reg. § 1.704-2(h)(3).
 
(B)  In the event that (i) the Joint Venture Company makes a distribution that
would (but for this Subsection (B)) be treated as a Member Nonrecourse
Distribution; and (ii) such distribution does not cause or increase a deficit
balance in the Capital Account of the Member receiving such distribution as of
the end of the Joint Venture Company’s taxable year in which such distribution
occurs; then the Board of Managers may treat such distribution as not
constituting a Member Nonrecourse Distribution to the extent permitted by Treas.
Reg. § 1.704-2(i)(6).
 
5.4  Reduction of Basis. In the event that a Member’s interest in the Joint
Venture Company may be treated in whole or in part as depreciable property for
purposes of reducing such Member’s basis in such interest pursuant to section
1017(b)(3)(C) of the Code, the Board of Managers may, upon the request of such
Member, make a corresponding reduction in the basis of its depreciable property
with respect to such Member. Such request shall be submitted to the Joint
Venture Company in writing, and shall include such information as may be
reasonably required in order to effect such reduction in basis. The costs of the
Joint Venture Company in making and implementing any such adjustments shall be
borne by the Member making such request.
 
5.5  Entity Classification. Neither the Joint Venture Company nor any Member
shall file or cause to be filed any election, the effect of which would be to
cause the Joint Venture Company to be classified as other than a partnership for
federal income tax purposes, without the prior written consent of all Members.
 
5.6  Unified Audit Election. The Joint Venture Company will elect, pursuant to
section 6231(a)(1)(B)(ii) of the Code, to be subject to the unified audit rules
of sections 6221-6234 of the Code, and all Members agree to sign such election.
 
Appendix B-9

--------------------------------------------------------------------------------


5.7  Application of Section 707(b) of the Code. For purposes of determining the
Members’ respective interests in capital or profits of the Joint Venture Company
under Section 707(b) of the Code, the Members agree that, unless otherwise
agreed in writing, such interests shall be computed as of each date of
determination as follows: (a) the Joint Venture Company shall be deemed to have
a hypothetical taxable year that began with the beginning of its actual taxable
year including such date of determination and ended as of such date of
determination, with a closing of the Joint Venture Company’s books as of such
date (provided that deductions such as depreciation, amortization and the like
that are computed on an annual basis shall be prorated on a daily basis so as to
take into account only the portion attributable to the period up to that date),
(b) the interests in profits of each Member as of such date shall equal the
percentage of Book income or loss (excluding amounts, if any, required to be
disregarded for purposes of applying Section 707(b) of the Code) that would have
been allocated to each Member for such hypothetical taxable year, and (c) the
capital interests of the Members as of such date shall equal the percentage of
the total Capital Accounts of each Member as of such date, after adjustment to
reflect the items described in Section 2.1(B), (C) and (D) of this Appendix B
treated as occurring during such hypothetical taxable year.
 
5.8  Section 754 Election. The Joint Venture Company shall make or seek the
revocation of, as applicable, an election under Section 754 of the Code with
respect to the Joint Venture Company upon request of any Member whose Percentage
Interest as of the end of any taxable year of the Joint Venture Company exceeds
its Percentage Interest as of the Effective Date.
 
5.9  Imputed Income. If a Member is deemed for applicable income tax purposes to
have received income from the Joint Venture Company as a result of one or more
transactions that were not treated by the Joint Venture Company as giving rise
to income to such Member, the Joint Venture Company shall make such adjustments
to its allocations as are necessary so that, as closely as possible, such Member
is placed in the same tax position as if such income was not deemed to have been
recognized, provided that such adjustments shall not result in consequences to
the other Member that are significantly more adverse to such other Member than
if the position originally taken by the Joint Venture Company were upheld.
 
5.10  [Reserved].
 
5.11  Tax Accounting Methods. To the extent permitted by applicable law, the
Joint Venture Company shall implement such tax elections that to the greatest
extent possible result in the Joint Venture Company's cost of goods sold for
purposes of determining the Joint Venture Company's Book income or loss equaling
the sum of (a) "Cost" as such term is defined in the Supply Agreements, plus (b)
any additional amounts included in the "amount realized" by the Joint Venture
Company upon the sale of products to Intel and Micron, respectively.
 
5.12  No Indemnity for Tax Consequences. Neither of the Members nor the Joint
Venture Company shall be responsible for the income tax consequences to the
other Members resulting from this Appendix or the Agreement; provided, however,
that the Members shall reasonably cooperate as requested in order to effectuate
the intent of this Appendix, although such cooperation shall not require either
Member to incur significant additional costs that are not reimbursed by the
requesting Member.
 
Appendix B-10

--------------------------------------------------------------------------------


5.13  [Reserved].
 
5.14  Conflicts with Agreement. In the event of any conflict between the terms
of this Appendix B and any provision of the Agreement, the terms of this
Appendix B shall govern.
 
 


 


Appendix B-11

--------------------------------------------------------------------------------




 
APPENDIX C
 
IM FLASH SINGAPORE, LLP
 
INITIAL MANAGERS
 
The initial Managers appointed by Intel Singapore will be:
 
1. Dave Baglee
2. Brian L. Harrison
3. Clemente J. Russo
4. Holly L. Barrett
 
The initial Managers appointed by Micron Singapore will be:
 
1. W.G. Stover, Jr.
2. Rod Morgan
3. Jen Kwong Hwa
4. Scott DeBoer
 


 


Appendix C-1

--------------------------------------------------------------------------------


 




 
APPENDIX D
 
IM FLASH SINGAPORE, LLP
 
INITIAL CAPITAL CONTRIBUTIONS
 


 
Intel Initial Capital Contribution
 
 
Intel Initial Contributed Assets:
 
 
Cash (delivered [***])
 
$[***]
   
 
Micron Initial Capital Contribution
 
 
Micron Initial Contributed Assets:
 
 
Cash (delivered [***])
 
$[***]

 


 


Appendix D-1

--------------------------------------------------------------------------------


 




APPENDIX E
 


 
Intentionally Omitted.
 




 


Appendix E-1

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF
 
MANDATORY NOTE
 
NEITHER THIS NOTE NOR ANY INTEREST IN THE JOINT VENTURE COMPANY (AS DEFINED
BELOW) THAT MAY BE ACQUIRED UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATES. THIS NOTE HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF THE HOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE
AND ANY INTEREST IN THE JOINT VENTURE COMPANY ACQUIRED UPON CONVERSION OF THIS
NOTE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD UNLESS PERMITTED UNDER SECTIONS 12.2 OR 12.5 OF THE
LIMITED LIABILITY PARTNERSHIP AGREEMENT, DATED FEBRUARY 27, 2007, OF THE JOINT
VENTURE COMPANY AND THEN ONLY PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
IM FLASH SINGAPORE, LLP
 
REDEEMABLE NOTE



 
No.: _________
Principal Amount: $[____________]
Location: [____________]
Date of Issuance: [____________]
Maturity Date: [____________] 

 
FOR VALUE RECEIVED, IM FLASH SINGAPORE, LLP, a limited liability partnership
organized under the laws of Singapore (the “Joint Venture Company”), promises to
pay to [____________], a Delaware corporation (the “Funding Member”), or such
Wholly-Owned Subsidiary of the Funding Member as the Funding Member may
designate, the principal sum of [____________] Dollars ($[____________]) and to
pay interest on the outstanding principal of this Convertible Promissory Note
(this “Note”), in accordance with Section 2 of this Note.
 
This Note is delivered in exchange for Member Debt Financing received from the
Funding Member pursuant to Section 3.1 of the Limited Liability Partnership
Agreement dated February 27, 2007, of the Joint Venture Company (the
“Partnership Agreement”) and is issued under and subject to the terms,
provisions and conditions of the Partnership Agreement. Reference is hereby made
to the Partnership Agreement for a full statement of the respective rights,
limitations of rights and duties of the Joint Venture Company, the Funding
Member and [____________], a Delaware corporation (the “Non-Funding Member”) and
the terms under which this Note is issued and delivered. Capitalized terms used
in this Note and not defined
 
Exhibit A-1

--------------------------------------------------------------------------------


shall have the meanings set forth in the Partnership Agreement. This Note may be
one of a series of Notes issued pursuant to Section 3.1 of the Partnership
Agreement. This Note is [a Mandatory Shortfall Note] [a Mandatory Equalization
Note].
 
1. TERM.
 
(a) Subject to paragraph (b) below, from and after the date that is [***] after
the date of this Note (the “Maturity Date”), the Funding Member shall elect to
either:
 
(i) convert this Note in accordance with Section 4 below; or
 
(ii) permit this Note to remain outstanding (in which case this Note shall
become a Continuing Mandatory Note) with the Maturity Date being the Liquidation
Date (the Maturity Date as so extended, the “Extended Maturity Date”).
 
In the event that the Funding Member fails to make an election under clause (i)
or clause (ii) above, the Funding Member shall be deemed to have elected to
permit this Note to remain outstanding in accordance with clause (ii) above, and
this Note and the related Mandatory [Equalization][Shortfall] Note, shall
automatically become a Continuing Mandatory Note.
 
(b) Subject to Section 4 below, upon the date of the first distribution under
Section 13.13(C) of the Partnership Agreement, the Outstanding Balance, plus all
accrued and unpaid interest thereon, shall become due.
 
2. INTEREST. [Mandatory Equalization Note: [***]]
 
[Mandatory Shortfall Note: As provided in the Partnership Agreement, interest on
the unpaid principal balance of this Note (such unpaid principal balance at any
given time is referred to as the “Outstanding Balance”) will accrue as follows:
 
(a) For the [***] after the issue date of this Note, interest will accrue at the
[***] (as reported in the [***]), as in effect on the issue date of this Note
and adjusted every [***], plus [***] ([***]) basis points, per annum, compounded
[***], calculated on the basis of a 360 day year and actual days elapsed.
 
(b) For the period starting on the day after the [***] anniversary of the issue
date of this Note through the Maturity Date, interest will accrue at the [***]
(as reported in the [***]), as in effect on the [***] anniversary of the issue
date of this Note and adjusted every [***], per annum, compounded [***],
calculated on the basis of a 360 day year and actual days elapsed.
 
(c) [***] will accrue on the Outstanding Balance from the Maturity Date until
this Note is converted or redeemed in full.]
 
All payments received shall be applied first against costs of collection and
enforcement (if any), then against accrued and unpaid interest, and then against
principal.
 
Exhibit A-2

--------------------------------------------------------------------------------


3. PREPAYMENT. The Joint Venture Company shall prepay, without premium or
penalty, this Note if, as and to the extent required by the Partnership
Agreement, but only upon written notice executed by the chief executive officer
of the holder of this Note.
 
4. CONVERSION.
 
(a) At any time, and from time to time, from the Maturity Date through the
Extended Maturity Date, the Funding Member may, at its election, transfer to the
Joint Venture Company as a Capital Contribution all or a portion of the
Outstanding Balance plus all accrued and unpaid interest thereon and such amount
shall be added to the Capital Contribution Balance of the Funding Member (a
“Conversion”).
 
(b) If the Outstanding Balance plus all accrued and unpaid interest thereon
shall become due as set forth in Section 1(b) above, (i) the Funding Member may
elect to make a Conversion in full, but not in part, of the Outstanding Balance
plus all accrued and unpaid interest thereon or (ii) if the Funding Member does
not so elect, a Conversion of the Outstanding Balance plus all accrued and
unpaid interest thereon (in full, but not in part) may be effected in accordance
with Section 13.13(B) of the Partnership Agreement.
 
(c) Upon the occurrence of an Event of Default under Section 5 below, the
Funding Member may, in addition to the remedies set forth in Section 6 below,
elect to make a Conversion.
 
5. DEFAULT. The occurrence of any one or more of the following events, acts or
occurrences shall constitute an event of default (each an “Event of Default”):
 
(a) failure by the Joint Venture Company to pay any principal of or interest on
this Note as and when required by the Partnership Agreement or the terms hereof,
unless the Funding Member makes an election under Section 1(a) hereof; and
 
(b) (i) the entry of a decree or order for relief of the Joint Venture Company
by a court of competent jurisdiction in any involuntary case involving the Joint
Venture Company under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; (iii) the ordering of the winding up or liquidation of the Joint
Venture Company’s affairs; (iv) the filing with respect to the Joint Venture
Company of a petition in any such involuntary bankruptcy case, which petition
remains undismissed for a period of sixty (60) days or which is dismissed or
suspended pursuant to the Act; (v) the commencement by the Joint Venture Company
of a voluntary case under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (vi) the consent by the Joint Venture Company to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; or (vii) the making by the Joint Venture Company of any general
assignment for the benefit of creditors.
 
Exhibit A-3

--------------------------------------------------------------------------------


6. REMEDIES. If an Event of Default occurs, the Funding Member may, at its
election, (a) elect to make a Conversion in accordance with Section 4 above, (b)
accelerate repayment of the Outstanding Balance, in which case the Outstanding
Balance plus all accrued and unpaid interest thereon shall be due and payable
immediately, and (c) pursue a claim for payment of the amounts required to be
paid under the Partnership Agreement or this Note.
 
7. MISCELLANEOUS.
 
7.1 This Note shall be construed and enforced in accordance with and governed by
the laws of the State of Delaware without giving effect to the principles of
conflict of laws thereof.
 
7.2 The titles, captions and headings of this Note are provided for convenience
of reference only and shall not be deemed to constitute a part of this Note.
Unless otherwise specifically stated, all references herein to “sections” and
“appendices” will mean “sections” and “appendices” to this Note.
 
7.3 All notices to the Joint Venture Company shall be sent addressed to the Site
Manager of the Joint Venture Company at the Joint Venture Company’s principal
place of business. All notices to the Funding Member or the Non-Funding Member
shall be sent addressed to such Member at the address as may be specified by
Members from time to time in a notice to the Joint Venture Company.
Notwithstanding the foregoing, the initial notice addresses for the Joint
Venture Company and the Members are set forth below. All notices are effective
the next day, if sent by recognized overnight courier or facsimile, or five (5)
days after deposit in the United States mail, postage prepaid, properly
addressed and return receipt requested.


To the Joint Venture Company:
To the Funding Member:
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
   
Fax Number: [____________]
Fax Number: [____________]
   

 
7.4 No delay or omission to exercise any right, power or remedy accruing to the
Funding Member, upon any breach or default of the Joint Venture Company under
this Note, shall impair any such right, power or remedy of the Funding Member
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach of default thereafter occurring
or any waiver of any other breach or default theretofore or thereafter
occurring. The acceptance at any time by the Funding Member of any past-due
amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable. Any waiver,
permit, consent or approval of any kind or character on the part of the Funding
Member of any breach of default under this Note or any waiver on the part of the
Funding Member of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All other
 
Exhibit A-4

--------------------------------------------------------------------------------


remedies provided for in this Note shall be exclusive and shall be in lieu of
any other remedies that the Funding Member may have in respect of this Note, at
law or in equity.
 
7.5 This Note may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
7.6 Should any provision of this Note be deemed in contradiction with the laws
of any jurisdiction in which it is to be performed or unenforceable for any
reason, such provision shall be deemed null and void, but this Note shall remain
in full force in all other respects and the parties hereto shall negotiate in
good faith appropriate modifications to this Note that most nearly effects the
parties’ intent in entering into this Note.
 
7.7 The Joint Venture Company hereby waives presentment, demand, protest, notice
of dishonor, diligence and all other notices, any release or discharge arising
from any extension of time, discharge of a prior party, release of any or all of
any security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.
 
7.8 The Funding Member shall not be deemed, by any act or omission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Funding Member and then only to the extent specifically set
forth in such writing. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.
 
7.9 Time is of the essence hereof.
 
7.10 It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect or interpret this Note or any part hereof or to
enforce or protect any rights conferred upon the Funding Member by this Note or
any other document evidencing this Note, then the Joint Venture Company promises
and agrees to pay all costs, including attorneys’ fees, incurred by the Funding
Member.
 
7.11 If any provisions of this Note would require the Joint Venture Company to
pay interest hereon at a rate exceeding the highest rate allowed by applicable
law, the Joint Venture Company shall instead pay interest under this Note at the
highest rate permitted by applicable law.
 
7.12 In the event of any conflict between the provisions of the Partnership
Agreement and this Note, the provisions of the Partnership Agreement shall
control.
 


Exhibit A-5

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Joint Venture Company has executed this Note as of the
date first above written.


 
IM FLASH SINGAPORE, LLP
   
By:_________________________    
 
Name:_______________________    
 
Title:________________________     





ACKNOWLEDGED AND ACCEPTED:
 
[____________], the Funding Member
   
By:_________________________    
 
Name:_______________________    
 
Title:________________________    





SIGNATURE PAGE TO
PROMISSORY NOTE
ISSUED BY IM FLASH SINGAPORE, LLP
TO [____________]
 


Exhibit A-6

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF
 
OPTIONAL [***] NOTE
 
NEITHER THIS NOTE NOR ANY INTEREST IN THE JOINT VENTURE COMPANY (AS DEFINED
BELOW) THAT MAY BE ACQUIRED UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATES. THIS NOTE HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF THE HOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE
AND ANY INTEREST IN THE JOINT VENTURE COMPANY ACQUIRED UPON CONVERSION OF THIS
NOTE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD UNLESS PERMITTED UNDER SECTIONS 12.2 OR 12.5 OF THE
LIMITED LIABILITY PARTNERSHIP AGREEMENT, DATED FEBRUARY 27, 2007, OF THE JOINT
VENTURE COMPANY AND THEN ONLY PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
IM FLASH SINGAPORE, LLP
 
REDEEMABLE NOTE



 
No.: _________
Principal Amount: $[____________]
Location: [____________]
Date of Issuance: [____________]
Maturity Date: [____________] 

 
FOR VALUE RECEIVED, IM FLASH SINGAPORE, LLP, a limited liability partnership
organized under the laws of Singapore (the “Joint Venture Company”), promises to
pay to [____________], a Delaware corporation (the “Funding Member”), or such
Wholly-Owned Subsidiary of the Funding Member as the Funding Member may
designate, the principal sum of [____________] Dollars ($[____________]) and to
pay interest on the outstanding principal of this Convertible Promissory Note
(this “Note”), in accordance with Section 2 of this Note.
 
This Note is delivered in exchange for Member Debt Financing received from the
Funding Member pursuant to Section 3.2 of the Limited Liability Partnership
Agreement, dated February 27, 2007, of the Joint Venture Company (the
“Partnership Agreement”) and is issued under and subject to the terms,
provisions and conditions of the Partnership Agreement. Reference is hereby made
to the Partnership Agreement for a full statement of the respective rights,
limitations of rights and duties of the Joint Venture Company, the Funding
Member and [____________], a Delaware corporation (the “Non-Funding Member”) and
the terms under which this Note is issued and delivered. Capitalized terms used
in this Note and not defined shall have the meanings set forth in the
Partnership Agreement. This Note may be one of a
 
Exhibit B-1

--------------------------------------------------------------------------------


series of Notes issued pursuant to Section 3.2 of the Partnership Agreement.
This Note is [an Optional [***] Shortfall Note] [an Optional [***] Equalization
Note].
 
1. TERM. (a) This note will mature on the [***].
 
(b) Subject to Section 4 below, upon the date of the first distribution under
Section 13.13(C) of the Partnership Agreement, the Outstanding Balance, plus all
accrued and unpaid interest thereon, shall become due.
 
2. INTEREST. [Optional [***] Equalization Note: [***]]
 
[Optional [***] Shortfall Note: As provided in the Partnership Agreement,
interest on the unpaid principal balance of this Note (such unpaid principal
balance at any given time is referred to as the “Outstanding Balance”) will
accrue at the [***] (as reported in the [***]), as in effect on the issue date
of this Note and adjusted every [***], per annum, compounded [***], calculated
on the basis of a 360 day year and actual days elapsed.
 
All payments received shall be applied first against costs of collection and
enforcement (if any), then against accrued and unpaid interest, and then against
principal.
 
3. PREPAYMENT. The Joint Venture Company shall prepay, without premium or
penalty, this Note if, as and to the extent required by the Partnership
Agreement, but only upon written notice executed by the chief executive officer
of the holder of this Note.
 
4. CONVERSION.
 
(a) At any time, and from time to time, the Funding Member may, at its election,
transfer to the Joint Venture Company as a Capital Contribution all or a portion
of the Outstanding Balance plus all accrued and unpaid interest thereon and such
amount shall be added to the Capital Contribution Balance of the Funding Member
(a “Conversion”).
 
(b) If the Outstanding Balance plus all accrued and unpaid interest thereon
shall become due as set forth in Section 1(b) above, (i) the Funding Member may
elect to make a Conversion in full, but not in part, of the Outstanding Balance
plus all accrued and unpaid interest thereon or (ii) if the Funding Member does
not so elect, a Conversion of the Outstanding Balance plus all accrued and
unpaid interest thereon (in full, but not in part) may be effected in accordance
with Section 13.13(B) of the Partnership Agreement.
 
(c) Upon the occurrence of an Event of Default under Section 5 below, the
Funding Member may, in addition to the remedies set forth in Section 6 below,
elect to make a Conversion.
 
5. DEFAULT. The occurrence of any one or more of the following events, acts or
occurrences shall constitute an event of default (each an “Event of Default”):
 
(a) failure by the Joint Venture Company to pay any principal of or interest on
this Note as and when required by the Partnership Agreement or the terms hereof;
and
 
Exhibit B-2

--------------------------------------------------------------------------------


(b) (i) the entry of a decree or order for relief of the Joint Venture Company
by a court of competent jurisdiction in any involuntary case involving the Joint
Venture Company under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; (iii) the ordering of the winding up or liquidation of the Joint
Venture Company’s affairs; (iv) the filing with respect to the Joint Venture
Company of a petition in any such involuntary bankruptcy case, which petition
remains undismissed for a period of sixty (60) days or which is dismissed or
suspended pursuant to the Act; (v) the commencement by the Joint Venture Company
of a voluntary case under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (vi) the consent by the Joint Venture Company to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; or (vii) the making by the Joint Venture Company of any general
assignment for the benefit of creditors.
 
6. REMEDIES. If an Event of Default occurs, the Funding Member may, at its
election, (a) elect to make a Conversion in accordance with Section 4 above, (b)
accelerate repayment of the Outstanding Balance, in which case the Outstanding
Balance plus all accrued and unpaid interest thereon shall be due and payable
immediately, and (c) pursue a claim for payment of the amounts required to be
paid under the Partnership Agreement or this Note.
 
7. MISCELLANEOUS.
 
7.1 This Note shall be construed and enforced in accordance with and governed by
the laws of the State of Delaware without giving effect to the principles of
conflict of laws thereof.
 
7.2 The titles, captions and headings of this Note are provided for convenience
of reference only and shall not be deemed to constitute a part of this Note.
Unless otherwise specifically stated, all references herein to “sections” and
“appendices” will mean “sections” and “appendices” to this Note.
 
7.3 All notices to the Joint Venture Company shall be sent addressed to the Site
Manager of the Joint Venture Company at the Joint Venture Company’s principal
place of business. All notices to the Funding Member or the Non-Funding Member
shall be sent addressed to such Member at the address as may be specified by
Members from time to time in a notice to the Joint Venture Company.
Notwithstanding the foregoing, the initial notice addresses for the Joint
Venture Company and the Members are set forth below. All notices are effective
the next day, if sent by recognized overnight courier or facsimile, or five (5)
days after deposit in the United States mail, postage prepaid, properly
addressed and return receipt requested.
 
Exhibit B-3

--------------------------------------------------------------------------------


 
To the Joint Venture Company:
To the Funding Member:
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
   
Fax Number: [____________]
Fax Number: [____________]
   

 
7.4 No delay or omission to exercise any right, power or remedy accruing to the
Funding Member, upon any breach or default of the Joint Venture Company under
this Note, shall impair any such right, power or remedy of the Funding Member
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach of default thereafter occurring
or any waiver of any other breach or default theretofore or thereafter
occurring. The acceptance at any time by the Funding Member of any past-due
amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable. Any waiver,
permit, consent or approval of any kind or character on the part of the Funding
Member of any breach of default under this Note or any waiver on the part of the
Funding Member of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All other remedies provided for in this Note shall be exclusive and
shall be in lieu of any other remedies that the Funding Member may have in
respect of this Note, at law or in equity.
 
7.5 This Note may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
7.6 Should any provision of this Note be deemed in contradiction with the laws
of any jurisdiction in which it is to be performed or unenforceable for any
reason, such provision shall be deemed null and void, but this Note shall remain
in full force in all other respects and the parties hereto shall negotiate in
good faith appropriate modifications to this Note that most nearly effects the
parties’ intent in entering into this Note.
 
7.7 The Joint Venture Company hereby waives presentment, demand, protest, notice
of dishonor, diligence and all other notices, any release or discharge arising
from any extension of time, discharge of a prior party, release of any or all of
any security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.
 
7.8 The Funding Member shall not be deemed, by any act or omission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Funding Member and then only to the extent specifically set
forth in such writing. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.
 
7.9 Time is of the essence hereof.
 
7.10 It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect or interpret this Note or any part hereof or to
enforce or protect any rights conferred
 
Exhibit B-4

--------------------------------------------------------------------------------


upon the Funding Member by this Note or any other document evidencing this Note,
then the Joint Venture Company promises and agrees to pay all costs, including
attorneys’ fees, incurred by the Funding Member.
 
7.11 If any provisions of this Note would require the Joint Venture Company to
pay interest hereon at a rate exceeding the highest rate allowed by applicable
law, the Joint Venture Company shall instead pay interest under this Note at the
highest rate permitted by applicable law.
 
7.12 In the event of any conflict between the provisions of the Partnership
Agreement and this Note, the provisions of the Partnership Agreement shall
control.
 


Exhibit B-5

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Joint Venture Company has executed this Note as of the
date first above written.


 
IM FLASH SINGAPORE, LLP
   
By:_______________________    
 
Name:_____________________    
 
Title:______________________   





ACKNOWLEDGED AND ACCEPTED:
 
[____________], the Funding Member
   
By:_______________________   
 
Name:_____________________   
 
Title:______________________    





SIGNATURE PAGE TO
PROMISSORY NOTE
ISSUED BY IM FLASH SINGAPORE, LLP
TO [____________]
 
Exhibit B-6

--------------------------------------------------------------------------------






EXHIBIT C
 
FORM OF
OPTIONAL OTHER NOTE
 
NEITHER THIS NOTE NOR ANY INTEREST IN THE JOINT VENTURE COMPANY (AS DEFINED
BELOW) THAT MAY BE ACQUIRED UPON CONVERSION OF THIS NOTE HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATES. THIS NOTE HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF THE HOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE
AND ANY INTEREST IN THE JOINT VENTURE COMPANY ACQUIRED UPON CONVERSION OF THIS
NOTE ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD UNLESS PERMITTED UNDER SECTIONS 12.2 OR 12.5 OF THE
LIMITED LIABILITY PARTNERSHIP AGREEMENT, DATED FEBRUARY 27, 2007, OF THE JOINT
VENTURE COMPANY AND THEN ONLY PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
IM FLASH SINGAPORE, LLP
 
REDEEMABLE NOTE



 
No.: _________
Principal Amount: $[____________]
Location: [____________]
Date of Issuance: [____________]
Maturity Date: [____________] 

 
FOR VALUE RECEIVED, IM FLASH SINGAPORE, LLP, a limited liability partnership
organized under the laws of Singapore (the “Joint Venture Company”), promises to
pay to [____________], a Delaware corporation (the “Funding Member”), or such
Wholly-Owned Subsidiary of the Funding Member as the Funding Member may
designate, the principal sum of [____________] Dollars ($[____________])of this
Convertible Promissory Note (this “Note”), in accordance with Section 2 of this
Note.
 
This Note is delivered in exchange for Member Debt Financing received from the
Funding Member pursuant to Section 3.3 of the Limited Liability Partnership
Agreement, dated February 27, 2007, of the Joint Venture Company (the
“Partnership Agreement”) and is issued under and subject to the terms,
provisions and conditions of the Partnership Agreement. Reference is hereby made
to the Partnership Agreement for a full statement of the respective rights,
limitations of rights and duties of the Joint Venture Company, the Funding
Member and [____________], a Delaware corporation (the “Non-Funding Member”) and
the terms under which this Note is issued and delivered. Capitalized terms used
in this Note and not defined shall have the meanings set forth in the
Partnership Agreement. This Note may be one of a
 
C-1

--------------------------------------------------------------------------------


series of Notes issued pursuant to Section 3.3 of the Partnership Agreement.
This Note is an Optional Other Shortfall Note.
 
1. TERM. This Note will mature on the [***].
 
2. INTEREST. [***]
 
3. PREPAYMENT. The Joint Venture Company shall prepay, without premium or
penalty, this Note if, as and to the extent required by the Partnership
Agreement, but only upon written notice executed by the chief executive officer
of the holder of this Note.
 
4. CONVERSION.
 
(a) At any time, and from time to time, the Funding Member may, at its election,
transfer to the Joint Venture Company as a Capital Contribution all or a portion
of the Outstanding Balance thereon and such amount shall be added to the Capital
Contribution Balance of the Funding Member (a “Conversion”).
 
(b) Upon the occurrence of an Event of Default under Section 5 below, the
Funding Member may, in addition to the remedies set forth in Section 6 below,
elect to make a Conversion.
 
5. DEFAULT. The occurrence of any one or more of the following events, acts or
occurrences shall constitute an event of default (each an “Event of Default”):
 
(a) failure by the Joint Venture Company to pay any principal of on this Note as
and when required by the Partnership Agreement or the terms hereof; and
 
(b) (i) the entry of a decree or order for relief of the Joint Venture Company
by a court of competent jurisdiction in any involuntary case involving the Joint
Venture Company under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; (iii) the ordering of the winding up or liquidation of the Joint
Venture Company’s affairs; (iv) the filing with respect to the Joint Venture
Company of a petition in any such involuntary bankruptcy case, which petition
remains undismissed for a period of sixty (60) days or which is dismissed or
suspended pursuant to the Act; (v) the commencement by the Joint Venture Company
of a voluntary case under any bankruptcy, insolvency or other similar law now or
hereafter in effect; (vi) the consent by the Joint Venture Company to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar agent for the Joint Venture
Company or for any substantial part of the Joint Venture Company’s assets or
property; or (vii) the making by the Joint Venture Company of any general
assignment for the benefit of creditors.
 
6. REMEDIES. If an Event of Default occurs, the Funding Member may, at its
election, (a) elect to make a Conversion in accordance with Section 4 above, (b)
accelerate repayment of the Outstanding Balance, in which case the Outstanding
Balance shall be due and payable
 
C-2

--------------------------------------------------------------------------------


immediately, and (c) pursue a claim for payment of the amounts required to be
paid under the Partnership Agreement or this Note.
 
7. MISCELLANEOUS.
 
7.1 This Note shall be construed and enforced in accordance with and governed by
the laws of the State of Delaware without giving effect to the principles of
conflict of laws thereof.
 
7.2 The titles, captions and headings of this Note are provided for convenience
of reference only and shall not be deemed to constitute a part of this Note.
Unless otherwise specifically stated, all references herein to “sections” and
“appendices” will mean “sections” and “appendices” to this Note.
 
7.3 All notices to the Joint Venture Company shall be sent addressed to the Site
Manager of the Joint Venture Company at the Joint Venture Company’s principal
place of business. All notices to the Funding Member or the Non-Funding Member
shall be sent addressed to such Member at the address as may be specified by
Members from time to time in a notice to the Joint Venture Company.
Notwithstanding the foregoing, the initial notice addresses for the Joint
Venture Company and the Members are set forth below. All notices are effective
the next day, if sent by recognized overnight courier or facsimile, or five (5)
days after deposit in the United States mail, postage prepaid, properly
addressed and return receipt requested.


To the Joint Venture Company:
To the Funding Member:
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
[____________]
   
Fax Number: [____________]
Fax Number: [____________]
   

 
7.4 No delay or omission to exercise any right, power or remedy accruing to the
Funding Member, upon any breach or default of the Joint Venture Company under
this Note, shall impair any such right, power or remedy of the Funding Member
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach of default thereafter occurring
or any waiver of any other breach or default theretofore or thereafter
occurring. The acceptance at any time by the Funding Member of any past-due
amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable. Any waiver,
permit, consent or approval of any kind or character on the part of the Funding
Member of any breach of default under this Note or any waiver on the part of the
Funding Member of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All other remedies provided for in this Note shall be exclusive and
shall be in lieu of any other remedies that the Funding Member may have in
respect of this Note, at law or in equity.
 
C-3

--------------------------------------------------------------------------------


7.5 This Note may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
7.6 Should any provision of this Note be deemed in contradiction with the laws
of any jurisdiction in which it is to be performed or unenforceable for any
reason, such provision shall be deemed null and void, but this Note shall remain
in full force in all other respects and the parties hereto shall negotiate in
good faith appropriate modifications to this Note that most nearly effects the
parties’ intent in entering into this Note.
 
7.7 The Joint Venture Company hereby waives presentment, demand, protest, notice
of dishonor, diligence and all other notices, any release or discharge arising
from any extension of time, discharge of a prior party, release of any or all of
any security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.
 
7.8 The Funding Member shall not be deemed, by any act or omission, to have
waived any of its rights or remedies hereunder unless such waiver is in writing
and signed by the Funding Member and then only to the extent specifically set
forth in such writing. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.
 
7.9 Time is of the essence hereof.
 
7.10 It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect or interpret this Note or any part hereof or to
enforce or protect any rights conferred upon the Funding Member by this Note or
any other document evidencing this Note, then the Joint Venture Company promises
and agrees to pay all costs, including attorneys’ fees, incurred by the Funding
Member.
 
7.11 If any provisions of this Note would require the Joint Venture Company to
pay interest hereon at a rate exceeding the highest rate allowed by applicable
law, the Joint Venture Company shall instead pay interest under this Note at the
highest rate permitted by applicable law.
 
7.12 In the event of any conflict between the provisions of the Partnership
Agreement and this Note, the provisions of the Partnership Agreement shall
control.
 




 

C-4

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Joint Venture Company has executed this Note as of the
date first above written.


 
IM FLASH SINGAPORE, LLP
   
By:________________________     
 
Name:______________________   
 
Title:_______________________  





ACKNOWLEDGED AND ACCEPTED:
 
[____________], the Funding Member
   
By:________________________   
 
Name:_____________________ 
 
Title:     

 


SIGNATURE PAGE TO
PROMISSORY NOTE
ISSUED BY IM FLASH SINGAPORE, LLP
TO [____________]
 


C-5

--------------------------------------------------------------------------------


 




 



